EXHIBIT 10.3

EDS 401(k) PLAN

(Amended and Restated Document - January 1, 2003)

(Conformed copy reflecting Amendments One through Six)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 INTRODUCTION   1     1.1   Creation   1     1.2   Amendment and
Restatement   1     1.3   Purpose   1     1.4   Merger   1 ARTICLE 2 DEFINITIONS
  2     2.1   Definitions   2     2.2   Construction   17 ARTICLE 3 ELIGIBILITY,
PARTICIPATION, AND BENEFICIARY DESIGNATION   18     3.1   Eligibility Period  
18     3.2   Participation   18     3.3   Credited Service   18     3.4  
Service   18     3.5   One -Year Break-in-Service   20     3.6   Special Rules
Applicable to ATK Plan Participants, UGS Plan Participants and Certain Other
Employees   21     3.7   Beneficiary Designation   22 ARTICLE 4 CONTRIBUTIONS  
23     4.1   Employer Contributions   23     4.2   Elective Contributions   25
    4.3   Payment of Elective Contributions to the Trust   27     4.4  
Limitation on Elective Contributions for Highly Compensated Employees   27
    4.5   Limitation on Employer Matching Contributions   33     4.6   Rollover
Contribution   38     4.7   Transferred Assets   38     4.8   Reverting of
Contribution Made by Mistake of Fact   39     4.9   Reverting of Non-Deductible
Contribution   39     4.10   Limitation on Reversions   39 ARTICLE 5 ALLOCATIONS
TO INDIVIDUAL ACCOUNTS   39     5.1   Individual Account   39     5.2   Charging
of Payments and Distributions   40     5.3   Allocation of Adjustment   40
    5.4   Allocation of Employer Contributions   40     5.5   Forfeitures   42
    5.6   Maximum Additions   42     5.7   Correction For Excess Annual
Additions   43     5.8   Limitation For Multiple Plan Participants   43 ARTICLE
6 VESTING AND DISTRIBUTIONS   44     6.1   Normal Retirement   44     6.2  
Death   44     6.3   Disability   44     6.4   Other Termination of Service   44

 

i



--------------------------------------------------------------------------------

    6.5   Distribution of Benefits   45     6.6   Maximum Option Payable   50
    6.7   Vesting After a Distribution   50     6.8   Benefits to Minors and
Incompetents   51     6.9   Forfeiture Occurs and Restoration of Non-Vested
Accrued Benefit   51     6.10   Participant’s Death Prior to Commencement of
Distribution - the Five-YearRule and Exceptions Thereto   52     6.11   Life
Expectancy Determination   53     6.12   Required Beginning Date   53     6.13  
Special Rule Regarding Certain Distributions From EDS Stock Fund   53     6.14  
Required Notifications   54     6.15   Required Minimum Distribution Rules
Effective January 1, 2003   55 ARTICLE 7 WITHDRAWALS AND LOANS   57     7.1  
Withdrawals and Loans Generally   57     7.2   Special Hardship Withdrawal   57
    7.3   In-Service Withdrawal   60     7.4   Loans   60     7.5  
Discretionary Withdrawal   63 ARTICLE 8 FUNDING   63     8.1   Trustee   63
    8.2   Direction of Investments   64     8.3   Change in Direction   65
    8.4   Overpayment and Underpayment of Benefits   66 ARTICLE 9 FIDUCIARIES  
66     9.1   General   66     9.2   Appointment of the Benefits Administration
Committee   67     9.3   Appointment of the Investment Committee   67     9.4  
Compensation and Expenses, Costs and Fees   67     9.5   Secretary and
Administrative Personnel of the Committees   68     9.6   Duties and Authority
of Administrative Personnel   68     9.7   Action by the Benefits Administration
Committee or Investment Committee   68     9.8   Duties and Authorities of the
Benefits Administration Committee   69     9.9   Duties and Authorities of the
Investment Committee   70     9.10   Claims Procedure and Other Rules and
Regulations of the Benefits Administration Committee   71     9.11   Named
Fiduciaries and Allocation of Responsibility   71     9.12   Action by
Fiduciaries   71     9.13   Employment of Advisers   71     9.14   Bond   72
    9.15   Indemnity   72     9.16   Missing Persons   73     9.17   Voting
Employer Stock   73 ARTICLE 10 AMENDMENT AND TERMINATION   75     10.1  
Amendment of Plan   75     10.2   Termination of Plan   75

 

ii



--------------------------------------------------------------------------------

ARTICLE 11 PROVISIONS RELATIVE TO EMPLOYERS INCLUDED IN PLAN   75     11.1  
Method of Participation   75     11.2   Withdrawal   76 ARTICLE 12 TOP-HEAVY
PROVISIONS   77     12.1   Top-Heavy Provisions   77     12.2   Minimum
Allocations   77 ARTICLE 13 QUALIFIED DOMESTIC RELATIONS ORDERS   79     13.1  
Determination of Qualified Domestic Relations Orders   79     13.2   Accounting
and Allocations   79     13.3   Distribution   79 ARTICLE 14 MILITARY LEAVES OF
ABSENCE   79     14.1   Military Leave of Absence   79     14.2   Elective
Contributions.   79     14.3   Matching Contributions   80     14.4   Treatment
of Contributions   80 ARTICLE 15 ESOP PROVISIONS   80     15.1   The EDS Stock
Fund   80     15.2   Distribution Requirements   81     15.3   Voting
Requirements   81     15.4   Diversification Requirements   81     15.5  
Dividends   82 ARTICLE 16 MISCELLANEOUS   82     16.1   Governing Law   82
    16.2   Administration Expenses, Costs and Fees   83     16.3   Participant’s
Rights, Acquittance   83     16.4   Spendthrift Clause   83     16.5   Merger,
Consolidation or Transfer   83     16.6   Counterparts   83 Appendix A   A-1
Appendix B   B-1 Appendix C   C-1 Appendix D   D-1 Appendix E   E-1 Appendix F  
F-1 Appendix G   G-1

 

iii



--------------------------------------------------------------------------------

EDS 401(k) PLAN

(Amendment and Restatement effective January 1, 2003)

THIS amended and restated employee benefit plan is adopted on this 20th day of
December, 2002, by Electronic Data Systems Corporation, a company organized
pursuant to the laws of the State of Delaware, with its principal office in
Plano, Collin County, Texas.

ARTICLE 1

INTRODUCTION

1.1 Creation. By authorization of its Board of Directors (“Board”), the Company
adopted the EDS Deferred Compensation Plan and Trust (the “Plan”), effective
July 1, 1983, a qualified profit-sharing plan with provisions pursuant to
section 401(k) of the Internal Revenue Code of 1954. The Plan shall be
administered under the supervision of the Benefits and Compensation Committee
for the sole benefit of the Employee Participants and their Beneficiaries, and
no part of the Trust shall ever revert to the Company or any Employer, except as
hereinafter provided in Article 4 (Contributions).

1.2 Amendment and Restatement. The initial Plan document was first amended and
restated effective July 1, 1984. In accordance with the intentions of the Plan
and in order to secure and maintain the initial qualification of the Plan and
Trust in compliance with the applicable provisions of the Internal Revenue Code
of 1986, as amended (the “Code”), it was determined that the Plan should again
be completely amended and restated. The Plan has been amended since then as
necessary to comply with changes in applicable law and to make certain changes
to the design and operation of the Plan. This amendment and restatement of the
Plan is adopted as a complete amendment of the Plan as initially created and
qualified without a lapse in coverage, time or effect as a qualified Plan.

1.3 Purpose. The purpose of the Plan is to provide Employees with a retirement
savings program through which they may elect to defer a portion of their
salaries which their Employer will contribute to the Trust pursuant to the
provisions herein. Further, the Company intends to provide the Employees with an
additional incentive and retirement security by providing a uniform and
nondiscriminatory plan through which contributions may be accumulated and
distributed to Participants or their Beneficiaries in the case of the
disability, death, attainment of age fifty-nine and one-half (59-1/2), or
retirement of a Participant, as hereinafter provided. Subject to the powers
reserved herein to amend and terminate the Plan, the Plan has been adopted by
the Company with the intention of creating a permanent and continuing plan for
the exclusive benefit of the Employees and their Beneficiaries.

1.4 Merger. This amendment and restatement reflects the merger of the
Unigraphics Solutions, Inc. 401(k) Plan (the “UGS Plan”) and the A.T. Kearney,
Inc. Profit Sharing and 401(k) Retirement Plan (the “ATK Plan”) into this Plan,
which mergers are effective January 1, 2003. All of the provisions of the ATK
Plan and the UGS Plan are expressly incorporated herein by this reference for
purposes of determining the amount, allocation of and limitations on any

 

1



--------------------------------------------------------------------------------

contributions that are made to this Plan for the benefit of the ATK Plan
Participants and the UGS Plan Participants for the plan years ended December 31,
2002. For purposes of determining the amount and allocation of all contributions
relating to plan years beginning on and after January 1, 2003, the provisions of
the ATK Plan and UGS Plan shall no longer apply and the provisions of this Plan
shall control. In addition to the foregoing, effective December 17, 2004, the
Wendover Funding, Inc. Savings Plus Plan (the “Wendover Plan”) is merged into
this Plan and each person’s account in the Wendover Plan shall be transferred to
and maintained under this Plan in accordance with its terms provided that such
transferred Wendover Plan accounts shall not be available for distributions,
loans or withdrawals, and shall not be subject to a former Wendover Plan
participant’s investment directions, until December 20, 2004 or such later date
as the Plan Administrator determines is necessary.

ARTICLE 2

DEFINITIONS

2.1 Definitions. The following words shall, when used herein, have the following
meanings unless the context indicates otherwise:

(1) Account Manager means a Fiduciary appointed by the Investment Committee
pursuant to Section 9.9 (Duties and Authorities of the Investment Committee) to
manage any or all assets of the Plan not otherwise managed by Investment
Managers.

(2) Actual Deferral Percentage is defined in Section 4.4(b) (Limitation on
Elective Contributions for Highly Compensated Employees).

(3) Actual Contribution Percentage is defined in Section 4.5(b) (Limitation on
Employer Matching Contributions).

(4) Adjustment means, as of any Valuation Date, the gains and income minus the
losses and the expenses, costs or fees actually incurred and paid from the Trust
since the immediately preceding Valuation Date.

(5) Aggregation Group means two or more plans of any Controlled Group Member
aggregated pursuant to the aggregation rules of Code Section 416 in order to
determine whether such plans, as a group, are Top-Heavy Plans. The Aggregation
Group must include any Qualified Plan sponsored by a Controlled Group Member in
which a Key Employee also participates as of the Determination Date or any of
the four (4) preceding Plan Years. Additionally, the Aggregation Group must
include any other Qualified Plan of a Controlled Group Member which covers a Key
Employee and any other Qualified Plan which enables any Qualified Plan covering
a Key Employee to meet the qualification requirements pursuant to the coverage
and anti-discrimination rules set forth in Code Sections 401(a)(4) and 410(b).

(6) Alternate Payee shall have the same meaning as set forth in Code
Section 414(p)(8).

 

2



--------------------------------------------------------------------------------

(7) Annual Addition shall mean, for any Limitation Year, the amount allocated to
a Participant’s Individual Account which is attributable to contributions paid
by an Employer to the Trustee and any forfeitures for a particular Plan Year.
Annual Additions shall not include Rollover Contributions, but shall include the
following:

(i) employer contributions, including Elective Contributions;

(ii) employee contributions;

(iii) forfeitures; and

(iv) contributions during the Limitation Year allocated to any individual
medical benefit account (within the meaning of Code Sections 415(l) and
419A(d)(2)) that is established for the Participant.

(8) Annuity Starting Date shall mean the first day of the first period for which
an amount is paid as an annuity or, if payable in a form other than an annuity,
the first day on which all events have occurred which entitle the Participant to
such benefit under the Plan, but in no event is the Annuity Starting Date
earlier than a Participant’s separation from Service.

(9) ATK Plan Participant shall mean any person who was a participant in the ATK
Plan on December 31, 2002 and whose account in the ATK Plan was transferred to
this Plan in connection with the merger of the ATK Plan into this Plan.

(10) Beneficiary (also Designated Beneficiary) shall mean such person, or a
trust created for the benefit of such a person, or the Participant’s estate,
whoever or whichever is entitled to receive benefits hereunder in the event of
the Participant’s death prior to the complete distribution of the balance
credited to such Participant’s Individual Account.

(11) Benefit Credit shall mean amounts that would be credited to an eligible
Participant’s Personal Pension Account, as defined in the EDS Retirement Plan,
pursuant to Section 5.2 of the EDS Retirement Plan, determined without regard to
any choice election made under Section 5.8 of that plan.

(12) Benefit Dollars shall mean those dollars provided by an Employer to an
Employee during a calendar year for the purposes of purchasing certain welfare
or fringe benefits through a cafeteria plan maintained by the Company pursuant
to Code Section 125. The term Benefit Dollars shall not include any portion of
Employer-provided dollars which are not actually used by the Employee to
purchase welfare and fringe benefits and are treated as income taxable to the
Employee.

 

3



--------------------------------------------------------------------------------

(13) Benefits Administration Committee means the committee set forth in
Section 9.2.

(14) Choice Allocation Account shall mean the portion of a Participant’s
Individual Account consisting of Choice Allocation Contributions allocated to
such Participant pursuant to Section 5.4 (Allocation of Employer Contributions),
together with Adjustments thereto, plus, in the case of a UGS Plan Participant,
the amount of choice allocation contributions that are transferred to this Plan
on behalf of such Participant as a result of the merger of the UGS Plan into
this Plan.

(15) Choice Allocation Contribution shall mean a contribution made by an
Employer pursuant to Section 4.1(c) (Employer Contributions).

(16) Company shall mean Electronic Data Systems Corporation, a corporation
established under the laws of the State of Delaware, its successors and assigns.

(17) Compensation shall mean for all purposes under the Plan except as otherwise
provided in this section 2.1(17), total earnings prior to withholding, as
reported on Internal Revenue Service Form W-2, paid to any Employee by an
Employer. Compensation shall be increased by Elective Contributions made to any
Qualified Plan maintained by an Employer or Controlled Group Member on behalf of
such Employee. Compensation shall exclude the following:

(i) amounts not included in income pursuant to a salary deferral election made
pursuant to a cafeteria plan described in Code Section 125 or, effective for
Plan Years beginning on or after January 1, 2001, pursuant to a salary reduction
agreement under Code Section 132(f)(4);

(ii) extraordinary expenses such as moving expenses, overseas living allowances,
imputed value of group life insurance or such other similar amounts and any
benefits provided through a welfare benefit fund;

(iii) Benefit Dollars;

(iv) payments in the form of Employer Stock; and

(v) severance payments and benefits.

For purposes of applying the limitations of Section 5.6 and the provisions of
Article 12; for purposes of determining whether an individual is a Highly
Compensated Employee pursuant to Section 2.1(50); and for purposes of applying
the limitations described in Sections 4.4 and 4.5; Compensation means an
Employee’s Compensation required to be reported under Code Sections 6041 and
6051 (i.e., Box 1 Compensation) but determined without regard to any rules that
limit remuneration included in wages based on the nature or location of the
employment or the services performed, increased, effective January 1, 1998 for
purposes of applying the limitations of Section 5.6 and the provisions of
Article

 

4



--------------------------------------------------------------------------------

12 and January 1, 2002 for all other purposes, by amounts excluded from
compensation in lieu of benefits under a cash or deferred arrangement under Code
Section 401(k), a cafeteria plan under Code Section 125 or, effective for Plan
Years beginning on or after January 1, 2001, a salary reduction agreement under
Code Section 132(f)(4); provided; however, that in lieu of the definition of
Compensation set forth herein, the Benefits Administration Committee may elect
an alternative definition of compensation permitted under Treasury regulations
for purposes of applying the limitations described in Sections 4.4 and 4.5.

Notwithstanding anything herein to the contrary, for purposes of calculating an
ATK Participant’s allocation of Employer Matching Contributions and Choice
Allocation Contributions, Compensation shall not include any awards or payments
under the 1996 Incentive Plan of Electronic Data Systems Corporation (or any
predecessor or successor plan), the A.T. Kearney, Inc. Intellectual Capital
Recognition Program and the A.T. Kearney Enhanced Leave of Absence program.

The maximum amount of Compensation that may be taken into account each Plan Year
shall not exceed $200,000 (or $150,000 effective for Plan Years beginning prior
to January 1, 2002), as adjusted pursuant to Code Section 401(a)(17).

(18) Compensation and Benefits Committee shall mean the subcommittee of the
Board of Directors of the Company authorized to carry out such duties as
determined by the Board of Directors and set forth in the Plan and Trust
Agreement.

(19) Computation Period shall mean any twelve-consecutive-month period
commencing or ending on the dates specified herein.

(20) Controlled Group Member shall mean a company which is a member of a
controlled group of companies, a group of trades or businesses under common
control or an affiliated service group as defined, respectively, in Code
Sections 414(b), (c) and (m), of which an Employer is also a member, and any
other entity required to be aggregated with an Employer pursuant to Code
Section 414(o). For purposes of Section 5.8, Controlled Group Member shall be
determined pursuant to Code Sections 414(b), (c), (m) and (o) as amended by Code
Section 415(h).

(21) Credited Service is defined in Section 3.3 (Credited Service).

(22) Customer shall mean any entity for which an Employer provides any trade,
goods, or services.

(23) Date of Employment shall mean the date on which an Employee first performs
an Hour of Service for an Employer.

(24) Date of Reemployment shall mean the date an Employee first performs an Hour
of Service for an Employer after a termination of Service.

 

5



--------------------------------------------------------------------------------

(25) Defined Benefit Plan means a plan as defined in ERISA section 3(35).

(26) Defined Contribution Plan means a plan as defined in ERISA section 3(34).

(27) Determination Date is defined in Section 12.1 (Top-Heavy Provisions).

(28) Discretionary Profit Sharing Contribution Account shall mean the amount of
nonelective contributions that are transferred to this Plan on behalf of an ATK
Participant as a result of the merger of the ATK Plan into this Plan as well as
any such contributions made to this Plan pursuant to Section 1.4 for the 2002
plan year.

(29) Disability means a disability which entitles a Participant to benefits
under the Company’s long-term disability plan.

(30) Disability Leave of Absence means an Employee’s absence from active
employment with an Employer by reason of Disability.

(31) EDS Retirement Plan shall mean the EDS Retirement Plan, effective
July 1, 1998.

(32) EDS Stock Fund is defined in Section 8.2 (Direction of Investments).

(33) Effective Date of this restatement of the Plan is January 1, 2003 except
where otherwise specified or where an earlier effective date is legally
required.

(34) Election Date shall mean the date an Employee elects to participate in the
Plan in accordance with Section 3.2 (Participation).

(35) Elective Contribution shall mean any amounts contributed on behalf of a
Participant by an Employer on account of a Participant’s Salary Reduction
Agreement made pursuant to Section 4.2 (Elective Contributions).

(36) Elective Contribution Account shall mean the portion of a Participant’s
Individual Account consisting of the Elective Contribution allocated to such
Participant pursuant to Section 5.4 (Allocation of Employer Contributions),
together with Adjustments thereto, plus, in the case of an ATK Plan Participant
or UGS Plan Participant, the amount of elective contributions that are
transferred to this Plan on behalf of such Participant as a result of the
mergers of the ATK Plan and the UGS Plan into this Plan as well as any such
contributions that are made to this Plan pursuant to Section 1.4 for the 2002
plan year.

(37) Employee means a person employed by an Employer and on the payroll of an
Employer, who, effective prior to July 1, 1998, does not participate in any
other

 

6



--------------------------------------------------------------------------------

defined contribution plan as defined in ERISA Section 3(34). Unless otherwise
expressly stated, no provision of the Plan shall apply to an Employee any
earlier than the effective date of his or her Employer’s participation in the
Plan as set forth on Schedule E.

(i) The term “Employee” shall include (A) any Expatriate assigned to any Non-US
Subsidiary Company who, while assigned to such Non-US Subsidiary Company, is not
eligible to participate in any plan maintained by such Non-US Subsidiary Company
on behalf of its employees into which the Non-US Subsidiary Company makes
contributions and (B) any citizen of a country other than the United States who
is employed by an Employer within the United States.

(ii) The term “Employee” shall not include the following:

(A) nonresident aliens who are not subject to United States Federal income
taxation on Compensation;

(B) resident aliens who are not subject to United States Federal income taxation
on Compensation;

(C) any person eligible to participate in the EDS Puerto Rico Savings Plan;

(D) any leased employee or any person who performs services for an Employer
pursuant to an arrangement wherein the person is designated as a consultant or
independent contractor. For purposes of this subparagraph, the term “leased
employee” means, effective for Plan Years beginning on or after January 1, 1997,
any person who is not employed by an Employer but who provides services
performed under the primary direction or control of the Employer and pursuant to
an agreement between the Employer and a third party; and

(E) any individual whose employment is transferred from a non-US subsidiary of
A.T. Kearney, Inc. to A.T. Kearney, Inc. and who by special agreement with such
non-US subsidiary remains eligible to participate in its pension or retirement
plan or any individual who is employed by A.T. Kearney, Inc. and who pursuant to
an agreement waives participation in the Plan.

(iii) Notwithstanding anything herein to the contrary, all persons described
above who are not considered an Employee are not eligible to participate in the
Plan even if such persons are retroactively re-classified as an Employee by any
court, the Internal Revenue Service or any other federal, state or
administrative agency, even if such persons otherwise meet the eligibility
provisions contained in this Plan but for these exclusions.

 

7



--------------------------------------------------------------------------------

(iv) Notwithstanding anything herein or in a prior Plan document to the
contrary, for the period from July 1, 1983, to December 31, 2001, the term
“Employee” includes any citizen of a country other than the United States who is
employed by an Employer within the United States, including holders of permits
issued pursuant to 8 U.S.C. § 1101 et seq. (commonly referred to as holders of
green cards and work visas).

(38) Employer means, collectively or individually, as the context may indicate,
the Company and any other organization which has satisfied all requirements as a
signatory to the Plan and Trust Agreement pursuant to Article 11 (Provisions
Relative to Employers Included in the Plan).

(39) Employer Matching Contribution shall mean a contribution made by an
Employer pursuant to Section 4.1(b) (Employer Contributions).

(40) Employer Matching Contribution Account shall mean the portion of a
Participant’s Individual Account consisting of the Employer Matching
Contribution allocated to such Participant pursuant to Section 5.4 (Allocation
of Employer Contributions), together with the Adjustments thereto, plus, in the
case of a UGS Plan Participant, the amount of special contributions and
Unigraphics Solutions, Inc. and Electronic Data Systems Corporation matching
contributions that are transferred to this Plan on behalf of such Participant as
a result of the merger of the UGS Plan into this Plan as well as any special and
matching contributions that are made to this Plan pursuant to Section 1.4 for
the 2002 plan year.

(41) Employer Stock means the common stock, par value $0.01 per share, of
Electronic Data Systems Corporation and any other security which is a Qualifying
Employer Security, as such term as defined in Code Section 4975(e)(8), of
Electronic Data Systems Corporation.

(42) Employment Year means any twelve (12) consecutive month period beginning on
an Employee’s date of employment or any subsequent anniversary thereof.

(43) Equalization Bonus is defined in Appendix B.

(44) Expatriate means any Employee of the Company who, as a requirement of a
temporary assignment, is located at the site of a Non-US Subsidiary Company and
who has completed the necessary documentation as may be required of Expatriates
by the Company.

(45) Fiduciary means any Employer, the Trustee, the Compensation and Benefits
Committee, the Investment Committee, the Benefits Administration Committee,
Participants, to the extent provided herein, and any individual, corporation or
other entity which assumes responsibilities of the aforementioned in respect to
the management or operation of the Plan or the investment or disposition of any
assets held in the Trust.

 

8



--------------------------------------------------------------------------------

(46) Fifty Percent (50%) Joint and Survivor Annuity is defined in
Section 6.5(b)(i) (Distribution of Benefits).

(47) Forfeiture is defined in Section 6.9 (Forfeiture Occurs and Restoration of
Non-Vested Accrued Benefit) and Section 9.16 (Missing Persons).

(48) Hardship is defined in Section 7.2 (Special Hardship Withdrawal).

(49) Highly Compensated Employee, as determined pursuant to Code Section 414(q)
and the Regulations thereunder, means, effective for Plan Years beginning on or
after January 1, 1997, any Employee of any employer required to be aggregated
pursuant to the aggregation rules of Code Section 414(b), (c), (m) or (o), who:

(i) Was a 5-percent owner (as defined in Code Section 416(i)(1)) at any time
during the Plan Year or the twelve-month period preceding the Plan Year; or

(ii) Had Compensation in excess of $80,000 (or such greater amount as results
from adjustment by the Secretary of the Treasury in the same manner as under
Code Section 415(d)) for the preceding Plan Year.

(50) Hour of Service shall be determined and credited in the manner set forth in
Department of Labor Regulation Section 2530.200-2(b) and (c). The provisions of
this subsection shall be construed so as to resolve any ambiguities in favor of
crediting an Employee with Hours of Service. Except as otherwise provided by any
law or regulation cited in this subsection, an Hour of Service shall mean:

(i) Each hour for which an Employee is compensated, or entitled to compensation,
for the performance of duties for the Employer during the applicable Employment
Year;

(ii) Each hour for which disputed compensation, irrespective of mitigation of
damages, is either awarded or agreed to by the Employer, provided, however, that
the same Hours of Service shall not be credited under any other subsection
herein, and that crediting of Hours of Service for compensation awarded or
agreed to with respect to periods described in subparagraph (iii) below shall be
subject to the limitation set forth in such subsection; and,

(iii) Each hour for which an Employee is compensated, or entitled to
compensation, by the Employer for a period of time when no duties were performed
for the Employer by the Employee for reason of vacation, holiday,

 

9



--------------------------------------------------------------------------------

illness, incapacity, disability, layoff, jury duty, military duty, or leave of
absence. For purposes of this subsection:

(A) For periods prior to July 1, 1998, no more than five hundred and one
(501) Hours of Service are required to be credited to an Employee during any
single continuous period during which no duties are performed whether or not
such continuous period occurs during one Employment Year;

(B) Hours of Service are not required to be credited to the Employee for which
such Employee is directly or indirectly compensated, or entitled to
compensation, on account of a period during which no duties are performed, if
such payment is made or due pursuant to a plan maintained solely for the purpose
of complying with applicable workers’ compensation or unemployment compensation
or disability insurance laws:

(C) Hours of Service are not required to be credited to the Employee for a
payment which wholly reimburses an Employee for medical or medically related
expenses incurred by the Employee; and

(D) For periods prior to July 1, 1998, the Employer or Controlled Group Member
shall determine Hours of Service by substituting forty-five (45) Hours of
Service for each week in which the Employee would otherwise have been credited
with one (1) Hour of Service.

(iv) For periods prior to July 1, 1998, for purposes of this Section, a
Participant who is absent from work for reason of a Permitted Absence is to be
considered to have completed either the number of hours that normally would have
been credited if such absence has not occurred or eight (8) Hours of Service for
each normal work day during the absence. In no event shall more than five
hundred and one (501) Hours of Service be treated as completed pursuant to this
Section.

(A) If such crediting is necessary to prevent a One-Year Break-in-Service for
the Computation Period in which the Permitted Absence began, then such Hours of
Service to be credited pursuant to this Section shall be credited to a
Computation Period commencing on the date which the Permitted Absence begins. In
all other instances the crediting of Hours of Service pursuant to this Section
shall apply to the Computation Period immediately following the Computation
Period in which the Permitted Absence begins.

 

10



--------------------------------------------------------------------------------

(B) For any Participant who is absent from work for more than twelve
(12) consecutive months because of a Permitted Absence, the Computation Period
commencing on the first anniversary of the first date of such Permitted Absence
shall be treated as neither a period of service nor a period of absence.

(51) Individual Account means the detailed record kept of the items and amounts
credited or charged to each Participant in accordance with the terms hereof.
Such Individual Account includes, as applicable, an Elective Contribution
Account, an Employer Matching Contribution Account, a Choice Allocation Account,
a Discretionary Profit Sharing Contribution Account, a Prior Employer Voluntary
Contribution Account, a Prior Employer Non-Elective Contribution Account, a
Prior Employer Matching Contribution Account, a Prior Employer Elective
Contribution Account, a Prior Employer Rollover Account and a Rollover Account.

(52) Investment Committee means the committee set forth in Section 9.3.

(53) Investment Date means the date as of which Elective Contributions are
delivered to the Trustee.

(54) Investment Funds is defined in Section 9.9 (Duties and Authorities of the
Investment Committee).

(55) Investment Manager shall mean any Fiduciary as defined in ERISA
Section 3(38) appointed by the Investment Committee pursuant to Section 9.9
(Duties and Authorities of the Investment Committee).

(56) Key Employee as determined pursuant to Code Section 416(i) and the
Regulations thereunder, is any person who is at any time during the Plan Year,
or, effective only for Plan Years beginning prior to January 1, 2002, during any
of the four preceding Plan Years was:

(i) an officer of the Employer or a Controlled Group Member whose Compensation
is more than $130,000 (or fifty percent (50%) of the amount set out in Code
Section 415(b)(1)(A) for any such Plan Year for Plan Years beginning prior to
January 1, 2002),

(ii) effective only for Plan Years beginning prior to January 1, 2002, one of
the ten (10) Employees having Compensation from the Employer of more than the
limitation set forth in Code Section 415(c)(1)(A) and owning or considered
owning within the meaning of Code Section 318, the largest interests in the
Company,

(iii) a five percent (5%) owner of the Employer or a Controlled Group Member,
or,

 

11



--------------------------------------------------------------------------------

(iv) a one percent (1%) owner of the Employer or a Controlled Group Member
having Compensation of more than $150,000.

(57) Leave of Absence means an Employee’s absence from active employment with an
Employer by reason of leave granted in conformity with the Employer’s policy
other than a Disability Leave of Absence or a Permitted Absence.

(58) Limitation Year shall mean the Plan Year or any other twelve
(12) consecutive month period adopted pursuant to a written resolution of the
Board of Directors.

(59) Named Fiduciaries are defined and designated in Section 9.11 (Named
Fiduciaries and Allocation of Responsibilities).

(60) Non-Key Employee shall mean any Employee who is not a Key Employee as that
term is defined herein or otherwise defined in Code Section 416(i) or the
Regulations thereunder.

(61) Non-US Subsidiary Company means:

(a) A foreign company not less than twenty percent (20%) of the voting stock of
which is owned by the Company; or

(b) A foreign company more than fifty percent (50%) of the voting stock of which
is owned by the foreign company described in subparagraph (a) above.

(62) Normal Retirement Age of a Participant is the date on which such
Participant attains sixty-five (65) years of age; with the following exceptions:

(a) The Normal Retirement Age of an ATK Plan Participant is the date on which
such Participant attains fifty-five (55) years of age; and

(b) The Normal Retirement Age of a UGS Plan Participant who was a participant in
the Engineering Animation, Inc. Retirement Plan on May 30, 2001 and was credited
with at least three years of service under such plan on May 30, 2001 is the date
on which such Participant attains fifty-five (55) years of age.

(63) Normal Retirement Date shall mean the first day of the month coincident
with or first following the date on which a Participant attains Normal
Retirement Age and has elected to retire.

(64) One-Year Break-in-Service is defined in Section 3.5 (One-Year
Break-in-Service).

 

12



--------------------------------------------------------------------------------

(65) Participant refers to any Employee who has met the qualification
requirements to participate in the Plan pursuant to the provisions of Article 3
(Eligibility, Participation, and Beneficiary Designation). Any person who at one
time was a Participant in the Plan and has since severed employment with an
Employer, or no longer has amounts contributed to the Plan but who has an
Individual Account balance shall also be considered to be a Participant. Unless
otherwise indicated herein, an Alternate Payee and Beneficiary shall be
considered to be a Participant.

(66) Permissive Aggregation Group means two or more plans of a single Employer
aggregated pursuant to the aggregation rules of Code Section 416 whereby the
group of such plans include at least one plan which is not required to be
aggregated but satisfies the qualification requirements pursuant to the coverage
and anti-discrimination rules set forth in the Code.

(67) A Permitted Absence occurs when such Participant’s absence from work is
either:

(i) by reason of the pregnancy of such Participant,

(ii) by reason of the birth of a child of such Participant,

(iii) by reason of the placement of a child in connection with the adoption of a
child by such Participant, or

(iv) for purposes of caring for such child immediately following the birth or
placement by adoption.

(68) Plan refers to the EDS Deferred Compensation Plan as amended and restated
and set forth in and given effect to by this instrument and all amendments
hereto. Effective July 1, 1998, the name of the Plan shall be the EDS 401(k)
Plan.

(69) Plan Administrator shall mean the Plan’s Benefits Administration Committee
as duly appointed and authorized herein to perform those actions and duties in
the administration of the Plan.

(70) Plan Coverage Change shall mean a change in the group or groups of
Employees eligible to participate in the Plan on account of (i) the amendment of
the Plan; (ii) a plan merger, consolidation or spin-off under Code
Section 414(l); (iii) a change in the aggregation of the Plan with another Plan
for purposes of complying with Code Section 401(k); or (iv) a combination of the
foregoing.

(71) Plan Year shall mean the consecutive twelve-month period beginning on
January 1.

 

13



--------------------------------------------------------------------------------

(72) Preretirement Survivor Annuity is defined in Section 6.5(b)(i)
(Distribution of Benefits).

(73) Prior Employer Elective Contribution shall mean any amounts transferred to
the Plan on behalf of an Employee who had such amounts contributed by an
employer on account of such Employee’s elective deferral and pursuant to Code
Section 401(k) and made when such Employee participated in a Qualified Plan
maintained by an employer other than an Employer, plus, in the case of an ATK
Plan Participant or UGS Plan Participant, the amount of prior employer elective
contributions that are transferred to this Plan on behalf of such Participant as
a result of the mergers of the ATK Plan and the UGS Plan into this Plan.

(74) Prior Employer Elective Contribution Account shall mean the portion of a
Participant’s Individual Account attributable to Prior Employer Elective
Contributions which were transferred into the Plan, together with the
Adjustments thereto.

(75) Prior Employer Matching Contribution shall have the same meaning as set
forth in Code Section 401(m)(4)(A) and generally means any amounts transferred
to the Plan on behalf of an Employee who had such amounts contributed by an
employer on account of such Employee’s elective deferral and made when such
Employee participated in a Qualified Plan maintained by an employer other than
an Employer, plus, in the case of a UGS Plan Participant, the amount of prior
employer matching contributions that are transferred to this Plan on behalf of
such Participant as a result of the merger of the UGS Plan into this Plan.

(76) Prior Employer Matching Contribution Account shall mean the portion of a
Participant’s Individual Account attributable to Prior Employer Matching
Contributions which were transferred into the Plan, together with the
Adjustments thereto.

(77) Prior Employer Non-Elective Contribution shall have the same meaning as set
forth in Treasury Regulation Section 1.401(k)-1(g)(10) and generally shall mean
any amounts, other than Prior Employer Matching Contributions, contributed on
behalf of an employee by an employer while such employee was a participant in a
Qualified Plan maintained by an employer other than an Employer, and which such
employee could not have elected to receive in the form of cash or other taxable
benefit.

(78) Prior Employer Non-Elective Contribution Account shall mean the portion of
a Participant’s Individual Account attributable to Prior Employer Non-Elective
Contributions which were transferred into the Plan, together with any
Adjustments thereto.

(79) Prior Employer Rollover shall mean any amounts transferred to the Plan on
behalf of an Employee who previously had rolled such amounts over to an
employer’s qualified retirement plan pursuant to the requirements of Code
Section 401(a)(31) and the regulations thereunder.

 

14



--------------------------------------------------------------------------------

(80) Prior Employer Rollover Account shall mean the portion of a Participant’s
Individual Account attributable to Prior Employer Rollovers which were
transferred into the Plan, together with any Adjustments thereto.

(81) Prior Employer Voluntary Contribution shall mean voluntary after-tax
contributions made under a Qualified Plan and generally means any amounts
transferred to the Plan on behalf of an Employee who contributed such amounts
when such Employee participated in a Qualified Plan maintained by an employer
other than an Employer plus, in the case of an ATK Plan Participant, the amount
of after-tax contributions that are transferred to this Plan on behalf of such
Participant as a result of the merger of the ATK Plan into this Plan as well as
any such contributions that are made to this Plan pursuant to Section 1.4 for
the 2002 plan year.

(82) Prior Employer Voluntary Contribution Account shall mean the portion of a
Participant’s Individual Account attributable to Prior Employer Voluntary
Contributions which were transferred into the Plan, together with the
Adjustments thereto.

(83) QDRO Account shall mean the account established by the Plan Administrator
for the benefit of an Alternate Payee pursuant to a Qualified Domestic Relations
Order.

(84) Qualified Consent means an irrevocable written consent of the spouse of a
Participant which acknowledges the effect of the consent and is witnessed by a
notary public in accordance with the then established policies of the Plan
Administrator. However, any requirement for Qualified Consent may be deemed
waived by the Plan Administrator when the Plan Administrator establishes to its
satisfaction that there is not a spouse of the Participant, or the spouse of the
Participant cannot be located. Any consent obtained hereby shall be effective
only with respect to the signing spouse. A consent that permits designations by
the Participant without any requirement for further consent by such spouse must
acknowledge that the spouse has the right to limit consent to a specific
Beneficiary, and a specific form of benefit where applicable, and that the
spouse voluntarily, elects to relinquish either or both of such rights. A
revocation of a prior waiver may be made by a Participant without the consent of
the spouse at any time before the commencement of benefits. The number of
revocations shall not be limited. No qualified consent required under
Section 6.5(b) shall be valid unless the Participant has received notice as
provided in Section 6.14 (Required Notifications).

(85) Qualified Domestic Relations Order shall mean a domestic relations order
which meets the requirements of Code Section 414(p).

(86) Qualified Matching Contribution is defined in Section 4.1(e) (Employer
Contributions).

 

15



--------------------------------------------------------------------------------

(87) Qualified Nonelective Contribution is defined in Section 4.1(d) (Employer
Contributions).

(88) Qualified Plan shall mean any employee benefit plan which satisfies the
provisions of Code Section 401(a).

(89) Required Aggregation Group means each a Qualified Plan of the Employer in
which a Key Employee is a participant, and each other employee pension benefit
plan of the Employer which enables any employee pension benefit plan in which a
Key Employee participates to meet the requirements of Code Sections 401(a)(4) or
410. In the case of a Required Aggregation Group, each employee pension benefit
plan in the group will be considered a Top Heavy Plan if the Required
Aggregation Group is a Top-Heavy Group. No employee pension benefit plan in the
Required Aggregation Group will be considered a Top Heavy Plan if the Required
Aggregation Group is not a Top-Heavy Group.

(90) Required Beginning Date shall mean (a) in the case of a Participant who
attains age seventy and one-half (70 1/2) prior to January 1, 1997, or who is a
five percent (5%) owner within the meaning of Code Section 416(i) at any time
during the calendar year in which such individual attains age seventy and
one-half (70 1/2), the April 1 first following the calendar year in which a
Participant attains age seventy and one-half (70 1/2); or (b) in the case of any
other Participant who attains age seventy and one-half (70 1/2) on or after
January 1, 1997, the April 1 first following the later of the calendar year in
which the Participant attains seventy and one-half (70 1/2), or retires.

(91) Rollover Account shall mean the portion of a Participant’s Individual
Account consisting of contributions made pursuant to Section 4.6 (Rollover
Contribution) by such Participant to the Plan, together with any Adjustments
thereto, plus, in the case of an ATK Plan Participant or UGS Plan Participant,
the amount of rollover contributions that are transferred to this Plan on behalf
of such Participant as a result of the mergers of the ATK Plan and UGS Plan into
this Plan.

(92) Rollover Contribution shall mean an amount contributed pursuant to
Section 4.6 (Rollover Contribution) by a Participant of the Plan to establish,
or add to, a Rollover Account and subject to the requirements set forth herein.

(93) Salary Reduction Agreement shall mean an election made by a Participant in
accordance with Section 4.2(a) (Elective Contributions) by which the Participant
agrees that the Employer will reduce the Participant’s Compensation by a
designated percentage and contribute that designated percentage to the Plan on
behalf of the Participant.

(94) Service is defined in Section 3.4 (Service).

 

16



--------------------------------------------------------------------------------

(95) Top-Heavy Group means a Required or Permissive Aggregation Group, if
applicable, in which, as of the Determination Date, the sum of the present value
of the accumulated accrued benefits of Key Employees under all Defined Benefit
Plans included in the group, and the aggregate of the accounts of Key Employees
under all Defined Contribution Plans included in the group, exceed sixty percent
(60%) of a similar sum determined for all Participants.

(96) Top-Heavy Plan generally means, for any Plan Year, any plan under which, as
of any Determination Date, the present value of the sum of the Individual
Account balances under the plan for Key Employees exceeds sixty percent (60%) of
the sum of the Individual Account balances for all Employees.

(97) Trust shall mean, as of a particular date, the total of the contributions
made in accordance with the Plan, increased by the net income thereon and
decreased by the benefits paid under the Plan, losses incurred, and expenses,
costs or fees of administering the Plan held by the Trustee pursuant to the
terms of the Trust Agreement.

(98) Trust Agreement means the agreement entered into between the Company or an
Employer and the Trustee pursuant to Section 8.1 (Trustee).

(99) Trustee shall mean such individual or financial institution, or a
combination, as shall be designated by the Trust Agreement to hold in trust any
assets of the Plan for purposes of providing benefits under the Plan, and shall
include any successor Trustee to the Trustee, initially designated thereunder.
The Trustee shall be a named fiduciary.

(100) UGS Plan Participant shall mean any person who was a Participant in the
UGS Plan on December 31, 2002 and whose account in the UGS Plan was transferred
to this Plan in connection with the merger of the UGS Plan into this Plan.

(101) Valuation Date shall mean each day on which the New York Stock Exchange is
trading or as otherwise determined by the Trustee, on which the Trust shall be
valued at fair market value. In no event shall a Valuation Date occur less
frequently than once in a consecutive twelve (12) month period.

(102) Year of Service shall mean a Computation Period, commencing on the first
day a person becomes employed or reemployed by an Employer and prior to July 1,
1998, during which such Employee has not less than one thousand (1,000) Hours of
Service.

2.2 Construction. The headings and subheadings in the Plan are provided for
convenience of reference only and shall not affect the construction or
interpretation of the provisions. In any necessary construction of a plan
provision, the masculine gender may include the feminine or neuter, and the
singular may include the plural, and vice versa.

 

17



--------------------------------------------------------------------------------

ARTICLE 3

ELIGIBILITY, PARTICIPATION, AND

BENEFICIARY DESIGNATION

3.1 Eligibility Period. Each Employee shall automatically be eligible to
participate in the Plan upon commencing the first Hour of Service with an
Employer.

3.2 Participation. Each eligible Employee of an Employer shall be given written
notice by the Employer of the requirements of eligibility and shall become a
Participant as of his Election Date by notifying the Plan Administrator in
accordance with the then established policies of the Plan Administrator and
agreeing to accept and be bound by all the terms and conditions of the Plan.
Such Participant shall remain a Participant for so long as there exists a
remaining balance in such Participant’s Individual Account. Notwithstanding the
foregoing, each ATK Plan Participant and UGS Plan Participant shall
automatically become a Participant on January 1, 2003.

3.3 Credited Service means the sum of (i) all periods of Service beginning after
the later of June 30, 1998, or the Participant’s Date of Employment or Date of
Reemployment, as applicable; and (ii) a Participant’s Years of Service as of
June 30, 1998, if any; provided, however, that such Participant’s Credited
Service shall be increased by one (1) if, as of June 30, 1998, the Participant
had not completed at least 1,000 Hours of Service during the twelve
(12) consecutive month period beginning on the later of (A) the Participant’s
Date of Employment or Date of Reemployment, if applicable or (B) the most recent
anniversary of the date in (A).

3.4 Service means all periods of the Employee’s common law employment with an
Employer, subject to the rules in this Section and the One-Year Break-in-Service
rules in Section 3.5 (One-Year Break-in-Service).

(a) A Participant shall earn Service for all periods of common law employment.
Unless a period of Service may be disregarded pursuant to the Break-in-Service
rules in Section 3.5 (Break-in-Service), all periods of non-continuous Service
shall be aggregated so that a one (1) year period of Service shall be completed
as of the date an Employee completes three hundred and sixty-five (365) days of
Service.

(i) An Employee’s Service shall commence (or recommence) on the Employee’s Date
of Employment (or Date of Reemployment).

(ii) A period of Service of an Employee shall terminate upon the first to occur
of:

(A) The date on which the Employee quits, retires, is discharged or dies;

(B) The date on which the Employee is deemed to terminate employment due to
failure to return to active employment upon the expiration of a Leave of Absence
or Disability Leave of Absence; or

 

18



--------------------------------------------------------------------------------

(C) The first anniversary of the date on which the Employee is first absent from
active employment for any reason other than retirement, quit, discharge, Leave
of Absence, Disability Leave of Absence, or death.

(iii) For an Employee who is on a Permitted Absence and who is absent from
Service beyond the first anniversary of the date such Permitted Absence
commenced, a termination of Service shall occur on the second anniversary of the
date such Permitted Absence commenced; provided, however, that the period
between the first and second anniversaries of the date such Permitted Absence
commenced is neither a period of Service nor a period of severance for purposes
of Section 3.5 (One-Year Break-in-Service). In order for an employee’s absence
to qualify as a Permitted Absence, the Employee must furnish the Plan
Administrator with such timely information as the Plan Administrator requires in
order to establish that the absence was a Permitted Absence in accordance with
procedures established by the Plan Administrator.

(iv) If an Employee terminates Service due to a quit, discharge, or retirement,
but is reemployed by an Employer within twelve months of such termination of
Service, then the period of termination shall be counted as a period of Service.
If an Employee is on Leave of Absence of twelve months or less, and then
terminates Service due to a quit, discharge, or retirement, but is reemployed by
an Employer within twelve months from the date on which the Employee was first
absent from Service, then the period of termination shall be counted as a period
of Service. If an Employee is on Disability Leave of Absence and then terminates
Service due to a quit, discharge, or retirement, but is reemployed by an
Employer within twelve months from the date on which the Employee was first
absent from Service, then the period of the termination shall be counted as a
period of Service.

(b) Service shall exclude any period of employment completed prior to the
Participant’s attainment of age 18; provided, however, that for a Participant
whose Date of Employment is on or after July 1, 1998, Service shall include any
period of employment completed prior to attainment of age 18.

(c) Employment with a Controlled Group Member or a Non-US Subsidiary Company as
reported to the Plan Administrator by such Controlled Group Member or Non-US
Subsidiary Company, shall be treated as Service.

(d) Any individual who becomes an Employee as a result of a facilities
management contract or an outsourcing agreement between an Employer and a
Customer or who becomes an Employee as a result of a stock purchase, asset
purchase or other acquisition shall, unless the individual is covered by one of
the facilities management contracts, outsourcing agreements or acquisition
agreements listed on Appendix G, which Appendix shall be revised from time to
time in the sole discretion of EDS’ Executive Vice President, Human Resources,
receive one year of Service for each year employed with and as reported by such
Employee’s former employer.

 

19



--------------------------------------------------------------------------------

(e) An Employee entitled to benefits under the long term disability plan will be
credited with Service during a Disability Leave of Absence until the earlier of
the date as of which (i) the Employee is fully vested in the balance in his
Individual Account pursuant to Section 6.4 (Other Termination of Service), or
(ii) the Employee’s attainment of Normal Retirement Age.

(f) Any individual who is a “leased employee” (as defined in Section 414(n) of
the Internal Revenue Code) of an Employer and who later becomes an Employee
shall have his or her service as such a leased employee for an Employer treated
as Service.

(g) Any individual who immediately prior to becoming an Employee was actively
employed by an employer listed on Appendix A (an “In-Sourced Employee”), which
Appendix may be revised from time to time by EDS’ Vice President, Global
Compensaiton and Benefits in accordance with the delegation of authority from
EDS’ Benefits Oversight Committee, shall receive one year of Service for each
year employed with and as reported by such Employee’s former employer.

3.5 One -Year Break-in-Service.

(a) Effective prior to July 1, 1998, One-Year Break-in-Service shall mean an
Employment Year during which a Participant is not credited with more than five
hundred (500) Hours of Service.

(b) Effective July 1, 1998, a Break-in-Service shall mean a period of severance
following an Employee’s termination of Service. An Employee shall have a
One-Year Break-in-Service for each twelve month period ending on the anniversary
of the Employee’s termination of Service.

(c) If a Participant incurs a period of five consecutive One-Year
Breaks-in-Service, then any Credited Service completed after such One-Year
Breaks-in-Service shall be disregarded for purposes of determining his vested
right in the balance of his Individual Account as of the date he incurs the
One-Year Breaks-in-Service.

(d) For purposes of determining if an Employee who is reemployed following
July 1, 1998, has incurred a period of five consecutive One-Year
Breaks-in-Service, the Employee’s period of Break in Service commencing on
July 1, 1998, shall be combined with such Employee’s One-Year Breaks-in-Service,
as defined prior to July 1, 1998, including any partial years.

 

20



--------------------------------------------------------------------------------

3.6. Special Rules Applicable to ATK Plan Participants, UGS Plan Participants
and Certain Other Employees.

Notwithstanding the foregoing provisions of Sections 3.4 and 3.5, the following
special rules shall apply (i) to those Participants whose account balances were
transferred to this Plan in connection with the merger of the ATK Plan and the
UGS Plan into this Plan effective as of January 1, 2003 and (ii) to certain
other A.T. Kearney, Inc. and Unigraphics Solutions, Inc. Employees:

(a) For purposes of Section 3.3, Credited Service for an ATK Plan Participant
shall mean the sum of (i) the ATK Plan Participant’s years of service
(determined on the basis of 1,000 hours of service each calendar year in
accordance with the provisions of the ATK Plan) credited as of January 1, 2003
under the ATK Plan and (ii) all periods of Service under this Plan beginning
January 1, 2003 (provided that for purposes of determining the start of an ATK
Plan Participant’s Computation Period under this Plan, the date on which the
Participant, according to A.T. Kearney, Inc.’s records, first became employed or
was reemployed, as the case may be, shall be used and provided further that an
ATK Plan Participant shall receive one year of Credited Service for Service
earned under the provisions of Section 3.4 for the period January 1, 2003
through the anniversary of such employment or reemployment date even if such
period of Service is less than 365 days).

(b) For purposes of Section 3.3, Credited Service for a UGS Plan Participant
shall mean the sum of (i) the UGS Plan Participant’s service period (determined
on the elapsed time basis in accordance with the provisions of the UGS Plan)
credited as of January 1, 2003 under the UGS Plan and (ii) all periods of
Service under this Plan beginning January 1, 2003 (provided that for purposes of
determining the start of a UGS Plan Participant’s Computation Period under this
Plan, the date on which the Participant, according to Unigraphics Solutions,
Inc.’s records, first became employed or was reemployed, as the case may be,
shall be used and provided further that a UGS Plan Participant shall receive one
year of Credited Service for Service earned under the provisions of Section 3.4
for the period January 1, 2003 through the anniversary of such employment or
reemployment date even if such period of Service is less than 365 days).

(c) For purposes of determining if an ATK Plan Participant or a UGS Plan
Participant who is reemployed after December 31, 2002 has incurred a period of
five consecutive One-Year Breaks-in-Service, the Participant’s period of
Break-in-Service commencing on January 1, 2003 shall be combined with such
Participant’s break-in-service years (and any partial break-in-service years in
the case of the UGS Plan) recognized under the ATK Plan or the UGS Plan, as the
case may be, as of January 1, 2003.

(d) For purposes of Section 3.3, Credited Service for an Employee who is
included on the payroll of Unigraphics Solutions, Inc. or A.T. Kearney, Inc. on
January 1, 2003 but who is not an ATK Plan Participant or UGS Plan Participant
shall mean all

 

21



--------------------------------------------------------------------------------

periods of Service under this Plan beginning January 1, 2003 (provided that for
purposes of determining the start of such an Employee’s Computation Period under
this Plan, the date on which the Employee, according to A.T. Kearney, Inc.’s or
Unigraphics Solutions, Inc.’s records, first became employed or was reemployed,
as the case may be, shall be used and provided further that such an Employee
shall receive one year of Credited Service for Service earned under the
provisions of Section 3.4 for the period January 1, 2003 through the anniversary
of such employment or reemployment date even if such period of Service is less
than 365 days).

(e) For purposes of determining an ATK Plan Participant’s years of Credited
Service under the vesting provisions of Section 6.4, each ATK Plan Participant
who was credited with three or four years of vesting service under the ATK Plan
as of December 31, 2002 shall, in order to ensure compliance with Code
Section 411(a)(10), receive an additional year of Credited Service.

3.7 Beneficiary Designation. At any time, and in accordance with the policies
then established by the Plan Administrator, each Participant may designate the
Beneficiary or Beneficiaries to receive such Participant’s death benefit and
shall have the restricted right to revoke any such designation. Each such
designation or revocation shall be evidenced by written instrument filed with
the Plan Administrator, signed by the Participant. Any designation of a
Beneficiary other than the Participant’s spouse shall be void and without effect
unless such designation includes a Qualified Consent. Any revocation of a
designation of a Participant’s spouse as Beneficiary is void without a proper
Spousal Consent. If no such designation is on file with the Plan Administrator
at the time of the Participant’s death or if, for any reason, the Plan
Administrator determines that no such designation is in effect, then the
Participant’s spouse shall be deemed the Beneficiary. If at the time of death
the Participant has no spouse, then the estate of such Participant shall be
conclusively deemed to be the Beneficiary designated to receive such
Participant’s death benefit or, if the Participant does not have an estate, then
the Participant’s death benefit shall be paid in accordance with the intestate
succession laws of the state where the Participant maintained his or her
principal residence at the time of death. If a Participant has designated the
Participant’s spouse as a Beneficiary, and as of the time of the occurrence of a
distributable event, the Participant is no longer married to such designated
Beneficiary, and has not properly designated another as Beneficiary in lieu of
the Participant’s ex-spouse, then such designated Beneficiary shall be paid
benefits in accordance with the Beneficiary designation and the terms of the
Plan. If a designated Beneficiary shall die before the Participant, his or her
interest under this Section 3.6 shall terminate, and, unless otherwise provided
in the Participant’s designation if the designation included more than one
Beneficiary, such interest shall be paid in equal shares to those Beneficiaries,
if any, who survive the Participant. For purposes of the immediately preceding
sentence, a Beneficiary who makes a “qualified disclaimer” (as such term is
defined in Code Section 2518(b)) that meets the requirements of Code
Section 2518(b) and that is valid under applicable state law shall be treated as
dying before the Participant, provided that such disclaimer is actually received
by the Plan Administrator prior to the payment of any death benefit under the
Plan. If a designated Beneficiary is accused of feloniously or intentionally
killing the Participant and such Beneficiary resides in a state that has enacted
a “killer statute,” the Plan Administrator shall not pay any of the
Participant’s death benefit to such Beneficiary pending the outcome of the
Beneficiary’s trial, and if the Beneficiary is found

 

22



--------------------------------------------------------------------------------

guilty of feloniously or intentionally killing the Participant, the Beneficiary
shall have no right to receive any of the Participant’s death benefit and the
Beneficiary shall be treated as having died before the Participant for purposes
of this Section 3.7. Notwithstanding anything to the contrary in this
Section 3.7, if a designated Beneficiary does not predecease the Participant but
dies prior to the distribution of the Participant’s death benefit to the
Beneficiary, then such death benefit shall be paid to the Beneficiary’s estate.

ARTICLE 4

CONTRIBUTIONS

4.1 Employer Contributions. Subject to the limitations set forth in this Article
4, for each Plan Year, each Employer shall make Contributions to the Plan as
provided in this Section 4.1. Contributions shall be paid to the Trustee. All
contributions by the Employer shall be irrevocable, except as herein provided,
and may be used only for the exclusive benefit of the Participants and their
Beneficiaries.

(a) Elective Contributions. The Employer shall make an Elective Contribution in
an amount equal to the amount by which each Participant has agreed, in
accordance with the provisions of Section 4.2 (Elective Contributions), to
reduce his Compensation.

(b) Employer Matching Contributions. Effective July 1, 1998, the Employer shall
make Employer Matching Contributions as follows:

(i) As of each Investment Date, an Employer Matching Contribution in an amount
that equals twenty-five percent (25%) of the Elective Contribution contributed
on behalf of each Participant since the immediately preceding Investment Date,
made with respect to Elective Contributions equal to no more than six percent
(6%) of such Participant’s Compensation.

(ii) An Employer Matching Contribution on behalf of each Participant who is in
the Service of an Employer on the last day of the Plan Year in an amount as
necessary such that the aggregate Employer Matching Contribution for the Plan
Year made on behalf of such Participant equals twenty-five percent (25%) of the
Elective Contribution contributed on behalf of such Participant for the Plan
Year with respect to Elective Contributions equal to no more than six percent
(6%) of such Participant’s Compensation for the Plan Year. Notwithstanding
anything herein to the contrary, for the Plan Year ending December 31, 1998, the
Employer Matching Contribution made pursuant to this Section 4.1(b)(ii), shall
be in an amount as necessary such that the aggregate Employer Matching
Contribution for the Participant equals (A) twenty-five percent (25%) of the
Elective Contribution contributed on behalf of such Participant with respect to
Elective Contributions equal to no more than six percent (6%) of such
Participant’s Compensation for the Plan Year, divided by (B) two.

 

23



--------------------------------------------------------------------------------

(iii) Employer Matching Contributions are subject to the limitations on
investment provided in Section 8.2 (Direction of Investments).

(iv) Notwithstanding anything herein to the contrary, in the event that the
Salary Reduction Contribution to which an Employer Matching Contribution relates
is treated as an Excess Contribution, an Excess Aggregate Contribution, or an
excess deferral (as defined in Section 4.2(c) (Elective Contributions)), then
such Employer Matching Contribution shall be forfeited and the Participant’s
Employer Matching Contribution Account adjusted accordingly.

(v) Notwithstanding anything herein to the contrary, in the event that an
Employer Matching Contribution is made on behalf of a Participant who is not
eligible for an Employer Matching Contribution or is made in an amount that
exceeds the Employer Matching Contribution to which the Participant is entitled,
such Employer Matching Contribution or excess Employer Matching Contribution, as
the case may be, shall constitute a Forfeiture for the Plan Year in which the
discovery is made.

(vi) Effective for Plan Years beginning on or after January 1, 2002, Employer
Matching Contributions shall be taken into account for purposes of satisfying
the top heavy minimum contribution requirements of section 416(c)(2) of the Code
and Article 12 of the Plan, if applicable. Employer Matching Contributions that
are used to satisfy the top heavy minimum contribution requirements, if
applicable, shall be treated as matching contributions for purposes of the
actual contribution percentage test and other requirements of section 401(m) of
the Code.

(vii) Notwithstanding anything herein to the contrary, no Employer Matching
Contribution shall be made with respect to that portion of a Participant’s
Elective Contributions that constitute “catch-up” contributions under
Section 4.2(c).

(c) Choice Allocation Contributions. Effective for Plan Years beginning on or
after January 1, 2000, the Employer shall make a Choice Allocation Contribution
on behalf of each Participant who is also a participant in the EDS Retirement
Plan and who properly elected not later than the immediately preceding
December 31 and in accordance with the terms of the EDS Retirement Plan, to have
a portion (not to exceed thirty-three percent (33%)) of any Benefit Credits that
would otherwise be made in that Plan contributed instead on such Participant’s
behalf under this Plan. Such Choice Allocation Contribution shall equal the
Participant’s Benefit Credits for the period in which the election is in effect
multiplied by the percentage of such Benefit Credits which the Participant
elected to have contributed to this Plan.

 

24



--------------------------------------------------------------------------------

(d) Qualified Nonelective Contributions. In its sole and absolute discretion, an
Employer may determine to make a Qualified Nonelective Contribution in an
amount, if any, determined by the Employer for the benefit of Participants who
are not Highly Compensated Employees. Such Qualified Nonelective Contribution
shall be nonforfeitable. Such Qualified Nonelective Contribution shall be
allocated in the ratio that each Participant’s Compensation for the Plan Year
bears to the total Compensation of all such Particiants for such Plan Year.

(e) Qualified Matching Contributions. In its sole and absolute discretion, an
Employer may determine to make a Qualified Matching Contribution in an amount,
if any, determined by the Employer for the benefit of Participants who are not
Highly Compensated Employees. Such Qualified Matching Contribution shall be
nonforfeitable and shall be allocated on account of Elective Contributions. Any
Qualified Matching Contribution shall be the same percent of each such
Participant’s Elective Contribution.

4.2 Elective Contributions. Subject to the limitations set forth herein and the
applicable requirements of Treasury regulation section 1.401(k)-1, a Participant
may elect to have Elective Contributions contributed to the Plan on the
Participant’s behalf as follows:

(a) Salary Reduction Election. Each Participant, in accordance with the policies
then established, shall enter into a Salary Reduction Agreement with the Plan
Administrator as to his election to reduce his Compensation. The designated
percentage by which a Participant may reduce his Compensation pursuant to an
election may be any whole percentage from one percent (1%) to twenty percent
(20%) (effective May 31, 2002, twenty percent shall be increased to forty
percent (40%)) of the Compensation otherwise payable to the Participant during
the pay period. The last pay period with respect to which the Participant’s
Compensation shall be reduced shall be the last pay period with respect to which
the Employer’s payroll is processed before the Participant terminates
employment. A Participant may elect to defer a portion of any Equalization Bonus
to the extent provided in Appendix B. Such election shall be effective no sooner
than the pay period first occurring after the receipt of such Salary Reduction
Agreement by the Plan in accordance with the procedures then established by the
Plan Administrator. Notwithstanding anything herein or in a prior Plan document
to the contrary, effective for the period July 15, 2002 through December 9,
2002, the Salary Reduction Agreement that was in effect at the time a
Participant terminates employment with the Employer shall, if such Participant
is rehired by the Employer, apply again from the date of rehire until the
earlier to occur of (i) the date the Participant files a new Salary Reduction
Agreement or (ii) May 1, 2003.

(b) Revocation or Change of Election. Each Participant, by notice to the Plan
Administrator in accordance with the procedures then established by the Plan
Administrator and communicated to Participants, may prospectively elect to
reduce or increase the amount of his Compensation deferred pursuant to a Salary
Reduction Agreement made in accordance with this Section 4.2 or cease all
reduction of Compensation. If Elective Contributions are ceased hereunder, a
Participant may reinstate Elective Contributions by entering into a new Salary
Reduction Agreement in accordance with this Section.

 

25



--------------------------------------------------------------------------------

(c) Limitation on Elective Contributions. For any Plan Year, no Participant
shall make Elective Contributions in excess of $11,000 (or $9,500 effective for
Plan Years beginning prior to January 1, 2002) or such increased amount as may
from time to time be provided in accordance with Code Section 402(g) or the
Regulations thereunder, except to the extent permitted under the following
paragraph and Code Section 414(v), if applicable, effective May 31, 2002 for the
2002 Plan Year and for all subsequent Plan Years beginning on or after
January 1, 2003. Effective for Plan Years beginning on or after January 1, 2001,
if during a Plan Year, the Plan Administrator determines a Participant’s
Elective Contributions to the Plan for a calendar year, in addition to the
Participant’s elective deferrals to another plan described in the immediately
following paragraph, would exceed the 402(g) limitation, the Employer will not
make any additional elective deferrals with respect to that Participant for the
remainder of that calendar year, paying in cash to the Participant any amounts
which would result in the Participant’s Elective Contributions for the calendar
year exceeding the 402(g) limitation. Effective for Plan Years beginning on or
after January 1, 2001, if the Plan Administrator determines a Participant’s
Elective Contributions already contributed to the Plan for a calendar year
exceed the 402(g) limitation, the Plan Administrator will distribute the amount
in excess of the 402(g) limitation (the “excess deferral”), as adjusted for
income earned thereon in accordance with the last sentence of this paragraph, no
later than April 15 of the following calendar year. If the Plan Administrator
distributes the excess deferral by the appropriate April 15, it may make the
distribution irrespective of any other provision under this Plan or under the
Code. The Plan Administrator will reduce the amount of excess deferrals for a
calendar year distributable to the Participant by the amount of Excess
Contributions (as determined in Section 4.4), if any, previously distributed to
the Participant for that calendar year. The Plan Administrator shall return the
excess Elective Contributions together with income earned thereon through the
end of each Plan Year, but shall not return any income earned thereon between
the end of the Plan Year and the date the Trustee receives directions from the
Plan Administrator to distribute such excess deferral to the Participant.

Effective for Plan Years beginning on or after January 1, 2001, if a Participant
participates in another plan under which the Participant makes elective
deferrals pursuant to a Code §401(k) arrangement, elective deferrals under a
Simplified Employee Pension, or salary reduction contributions to a
tax-sheltered annuity, irrespective of whether the Employer maintains the other
plan, the Participant may provide the Plan Administrator a written claim for
excess deferrals made for a calendar year. The Participant must submit the claim
no later than the March 1 following the close of the particular calendar year
and the claim must specify the amount of the Participant’s Elective
Contributions under this Plan which are excess deferrals. If the Plan
Administrator receives a timely claim, it will distribute the excess deferrals
(as adjusted for income) the Participant has assigned to this Plan, in
accordance with the distribution procedure described in the immediately
preceding paragraph. In the case of 402(g) excess deferrals that exist during
any calendar

 

26



--------------------------------------------------------------------------------

year under this Plan and all other plans, contracts or arrangements of the
Employer maintaining this Plan, the Participant will be deemed to have submitted
a claim for such excess deferrals pursuant to this paragraph.

Effective May 31, 2002 for the 2002 Plan Year and for all subsequent Plan Years
beginning on or after January 1, 2003, all Participants who have attained age 50
before the close of the Plan Year shall be eligible to make catch-up
contributions in accordance with, and subject to the limitations of, section
414(v) of the Code and the regulations thereunder. Such catch-up contributions
shall not be taken into account for purposes of the provisions of the Plan
implementing the required limitations of sections 402(g) and 415 of the Code.
The Plan shall not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of section 401(k)(3), 401(k)(11), 401(k)(12),
410(b), or 416 of the Code, as applicable, by reason of the making of such
catch-up contributions.

(d) Special Rules for ATK Plan Participants.

Notwithstanding anything herein to the contrary, an ATK Plan participant shall
be permitted to prospectively revoke his or her existing salary reduction
contribution election that was effective under the ATK Plan as of January 1,
2003 and, if the ATK Plan Participant wishes, to replace it with a Salary
Reduction Agreement under this Plan, all in accordance with the policies and
procedures established by the Plan Administrator under Sections 4.2(a) and (b).
Unless and until such a revocation occurs, the ATK Plan Participant’s salary
reduction contribution election that was effective under the ATK Plan as of
January 1, 2003 shall continue in effect for purposes of determining such ATK
Plan Participant’s Elective Contributions under this Plan.

4.3 Payment of Elective Contributions to the Trust. Elective Contributions shall
be delivered by the Employer to the Trustee as soon as practicable. Except to
the extent otherwise permitted in accordance with Department of Labor Regulation
§ 2510.3-102, the Employer shall pay Elective Contributions to the Trustee on
the earliest date on which such contributions can reasonably be segregated from
the Employer’s general assets, not to exceed the fifteenth business day of the
month following the month in which (i) the contributions are received by the
Employer or (ii) the date on which such amounts would otherwise have been
payable to the Participant in cash. All contributions by the Employer must be
delivered to the Trustee by the time prescribed by law for filing the Employer’s
Federal income tax return (including extensions thereof). If the contribution is
on account of the Employer’s preceding fiscal year, the contribution shall be
accompanied by the Employer’s statement to the Trustee that payment is on
account of such fiscal year.

4.4 Limitation on Elective Contributions for Highly Compensated Employees.

(a) Limitations. Notwithstanding the provisions of Section 4.1 (Employer
Contributions), the Actual Deferral Percentage for the Highly Compensated
Employees with respect to any Plan Year shall not exceed the greater of (i) or
(ii):

 

27



--------------------------------------------------------------------------------

(i) The Actual Deferral Percentage for the Employees who are not Highly
Compensated Employees or, effective only for Plan Years beginning January 1,
1999, 2000 and 2001, who were not Highly Compensated Employees for the preceding
Plan Year, multiplied by one and one-fourth (1.25); or

(ii) The Actual Deferral Percentage for the Employees who are not Highly
Compensated Employees or, effective only for Plan Years beginning January 1,
1999, 2000 and 2001, who were not Highly Compensated Employees for the preceding
Plan Year, multiplied by two (2); provided, however, that the Actual Deferral
Percentage for the Highly Compensated Employees may not exceed the Actual
Deferral Percentage for the Employees who are not Highly Compensated Employees
or, effective only for Plan Years beginning January 1, 1999, 2000 and 2001, who
were not Highly Compensated Employees for the preceding Plan Year, by more than
two (2) percentage points, but subject to the aggregate limitation rules of
paragraph 4.4(c).

(b) “Actual Deferral Percentage” shall mean the average of the ratios
(calculated separately for each Employee to the nearest one-hundredth of one
percent) of:

(i) The amount of all Elective Contributions actually contributed to the Trust
on behalf of such Employee and allocated to his Elective Contribution Account
for such Plan Year, plus, in accordance with regulations promulgated by the
Secretary of the Treasury, such Employer Matching Contributions, if any, as may
be designated by the Plan Administrator as includible in this computation for
the Plan Year to

(ii) The Employee’s Compensation, such average of ratios being multiplied by one
hundred (100).

To the extent that the Plan Administrator elects, pursuant to the above
paragraph, to take Employer Matching Contributions into account in computing the
Actual Deferral Percentage, the Actual Contribution Percentage tests under
Section 4.5 (Limitation on Employer Matching Contributions) must still be
computed and satisfied separately, and in doing so the Plan Administrator shall
disregard the Employer Matching Contributions used in computing the Actual
Deferral Percentage for such Plan Year.

For purposes of this Section 4.4(b), the ratio calculated for any Employee who
is a Highly Compensated Employee for the Plan Year and who is eligible to have
Elective Contributions allocated to his accounts under two or more plans or
arrangements described in Code Section 401(k) that are maintained by an Employer
or a Controlled Group Member shall be determined as if all such contributions
were made under a single arrangement provided that if such plans or arrangements
have different plan years, then for Plan Years beginning before January 1, 2005,
all such plans or arrangements ending with or within the same calendar year
shall be treated as a single arrangement and for Plan Years beginning on or
after January 1, 2005, all Elective Contributions made during

 

28



--------------------------------------------------------------------------------

the Plan Year under all such plans or arrangements shall be aggregated. Further,
in the event that this Plan satisfies the requirements of Code Section 401(a)(4)
or 410(b) (other than Code Section 410(b)(2)(A)(ii)) only if aggregated with one
or more other plans, or if one or more other plans satisfy the requirements of
Code Sections 401(a)(4) or 410(b) (other than Code Section 410(b)(2)(A)(ii))
only if aggregated with this Plan, then the Actual Deferral Percentage shall be
determined by calculating the ratio for each Employee as if all such plans were
a single plan. This Plan may only be aggregated with another plan or plans
pursuant to the immediately preceding sentence if this Plan and such other plan
or plans have the same Plan Year and such other plan or plans use the same
Actual Deferral Percentage testing method.

Notwithstanding anything herein to the contrary, effective for Plan Years
beginning on or after January 1, 2005, the Actual Deferral Percentage shall no
longer be calculated separately for the ESOP portion of the Plan established
under Article 15.

(c) Rules Applicable to Calculation of the Actual Deferral Percentage for
Employees who are not Highly Compensated Employees.

(i) Effective only for Pan Years beginning January 1, 1999, 2000 and 2001, the
Actual Deferral Percentage for the Employees who were not Highly Compensated
Employees for the preceding Plan Year shall be determined by taking into account
those Employees who were not Highly Compensated Employees for the preceding Plan
Year, using the definition of Highly Compensated Employee in effect for the
preceding Plan Year and determined without regard to the Employee’s status for
the current Plan Year or, except as provided in paragraph (ii), below, changes
in the group of Employees who are not Highly Compensated Employees for the
current Plan Year.

(ii) Effective only for Plan Years beginning January 1, 1999, 2000 and 2001, for
a Plan Year during which there is a Plan Coverage Change (other than a minor
Plan Coverage Change), the Actual Deferral Percentage for the Employees who are
not Highly Compensated Employees shall be the weighted average of the adjusted
Actual Deferral Percentages for each subgroup of Employees who are not Highly
Compensated Employees who were eligible to participate in a Section 401(k) plan
maintained by a Controlled Group Member, as determined in accordance with
Internal Revenue Service Notice 98-1.

(iii) Effective only for Plan Years beginning January 1, 1999, 2000 and 2001,
any Qualified Non-Elective Contributions shall be taken into consideration for
purposes of calculating the Actual Deferral Percentage for the Employees who
were not Highly Compensated Employees for the preceding Plan Year only if such
Qualified Non-Elective Contributions are allocated as of a date within the
preceding Plan Year and contributed not later than the end of the twelve-month
period following the end of the preceding Plan Year.

 

29



--------------------------------------------------------------------------------

(d) Aggregate Limit. Effective for Plan Years beginning prior to January 1,
2002, if one or more Highly Compensated Employees are eligible for contributions
that are tested under both this Section 4.4 and Section 4.5 (Limitation on
Employer Matching Contributions), multiple use of the alternative limit set
forth in Section 4.4(a)(ii) shall be limited so that the aggregated Actual
Deferral Percentage and Actual Contribution Percentage of such Highly
Compensated Employees does not exceed the aggregate limit. For purposes of this
Section 4.4(d), the “aggregate limit” is the greater of the following:

(i) The sum of:

(A) One and one-fourth (1.25) multiplied by the greater of (a) the Actual
Deferral Percentage of the Employees who are not Highly Compensated Employees
for the Plan Year, or, effective only for Plan Years beginning January 1, 1999,
2000 and 2001, the Employees who are not Highly Compensated Employees for the
preceding Plan Year, or (b) the Actual Contribution Percentage of the Employees
who are not Highly Compensated Employees for the Plan Year, or, effective only
for Plan Years beginning January 1, 1999, 2000 and 2001, who were not Highly
Compensated Employees for the preceding Plan Year; and

(B) Two (2) plus the lesser of (a) or (b) above; provided, however, that this
amount shall not exceed two (2) multiplied by of the lesser of (a) or (b) above;
or

(ii) The sum of:

(A) One and one-fourth (1.25) multiplied by the lesser of (a) the Actual
Deferral Percentage of the Employees who are not Highly Compensated Employees
for the Plan Year, or, effective only for Plan Years beginning January 1, 1999,
2000 and 2001, who were not Highly Compensated Employees for the preceding Plan
Year, and (b) the Actual Contribution Percentage for the Employees who are not
Highly Compensated Employees for the Plan Year or, effective only for Plan Years
beginning January 1, 1999, 2000 and 2001, who were not Highly Compensated
Employees for the preceding Plan Year; and

(B) Two (2) plus the greater of (a) and (b) in the immediately preceding
subparagraph; provided, however, that this amount shall not exceed two
(2) multiplied by the greater of (a) or (b) above.

Amounts in excess of the aggregate limit shall be treated as excess
contributions and adjusted as provided in Section 4.4(e). For purposes of
applying this multiple use limit, the Actual Contribution Percentage and the
Actual Deferral Percentage shall be determined after any required distributions
of excess contributions and deferrals under Sections 4.2(c) Elective
Contributions), 4.4(e), and 4.5(e) (Limitation on Employer Matching
Contributions) and any adjustment of Employer Matching Contributions in
accordance with Section 4.1(b)(iv) (Employer Contributions).

 

30



--------------------------------------------------------------------------------

(e) Adjustments for Excess Contributions. If at any time during a Plan Year, the
Actual Deferral Percentage for the Highly Compensated Employees exceeds or is
reasonably expected by the Plan Administrator to exceed the amounts allowed
under Sections 4.4(a) and 4.4(d), then the Plan Administrator, in its sole and
absolute discretion, shall, at least once prior to the end of the Plan Year and
more often if the Plan Administrator elects, do one or more of the following:

(i) Prospective Reduction of Excess Contributions. Prospectively and in the same
proportion reduce the amount of Compensation to be deferred pursuant to
Section 4.2 (Elective Contributions), by each Highly Compensated Employee who
has elected to defer a portion of his Compensation until the Actual Deferral
Percentage for Highly Compensated Employees for the Plan Year will equal the
greater of (i) or (ii) of Section 4.4(a), as limited by Section 4.4(d).

(ii) Refund of Excess Contributions. Refund the portion of each Highly
Compensated Employee’s Elective Contribution that constitutes a portion of the
“Excess Contribution” (hereinafter defined) for the Plan Year, plus earnings (or
less losses) thereon for the Plan Year. All refunds shall be distributed by the
Trustee to the Employer within two and one-half (2 1/2) months after the close
of the Plan Year in which the excess contribution arose, if administratively
feasible, but in no event later than twelve (12) months after such date.

Excess Contribution shall mean, with respect to any Plan Year, the excess of:

(A) The aggregate amount of Elective Contributions actually paid over to the
Trust on behalf of Highly Compensated Employees for such Plan Year, over

(B) The maximum amount of such Elective Contributions permitted under the
limitations of Sections 4.4(a) and (d).

The total amount of Excess Contributions is to be determined by the following
leveling method, under which the Actual Deferral Percentage of the Highly
Compensated Employee with the highest Actual Deferral Percentage is reduced to
the extent required to (i) enable the Plan to satisfy the limitations of
Sections 4.4(a) and (d), or (ii) cause such Highly Compensated Employee’s Actual
Deferral Percentage to equal the Actual Deferral Percentage of the Highly
Compensated Employee with the next highest Actual Deferral Percentage, whichever
occurs first. This process must be repeated until the Plan satisfies the
limitations of Sections 4.4(a) and (d).

 

31



--------------------------------------------------------------------------------

Once the total amount of Excess Contributions is determined, such Excess
Contributions shall be distributed to the Highly Compensated Employee with the
greatest amount of Elective Contributions until such Highly Compensated
Employee’s Elective Contributions are reduced by the full amount of the excess
contributions or until such Highly Compensated Employee’s Elective Contributions
equal the Elective Contributions of the Highly Compensated Employee with the
next greatest amount of Elective Contributions, whichever comes first. This
process must be repeated until all Excess Contributions are distributed. A
Highly Compensated Employee’s Elective Contributions under this paragraph shall
be the aggregate amount of Elective Contributions provided by the third
paragraph of Section 4.4(b), if applicable, provided that only Excess
Contributions under this Plan may be distributed to such Highly Compensated
Employee pursuant to this paragraph.

The provisions of this Section 4.4(e) shall be applied after the provisions of
Section 4.2(c) (Elective Contributions) and any distributions of excess
deferrals thereunder. Any distribution made pursuant to this Section 4.4(e) may
be made notwithstanding any other provision of this Plan.

Effective for Plan Years beginning on or after January 1, 2005, the amount of
earnings or losses allocable to the excess contributions to be refunded pursuant
to this Section 4.4(e)(ii) shall include earnings or losses allocable for the
Plan Year to which such excess contributions relate and for the period between
the end of the Plan Year and the date of distribution.

(iii) Determination of Earnings and Losses. The earnings or losses allocable to
excess contributions for the Plan Year shall be determined in the manner
prescribed by the applicable Treasury regulations.

(iv) Income Allocable to Excess Contributions. The income allocable to excess
contributions, for purposes of Sections 4.4(e)(iii) and (iv), shall include all
earnings and appreciation, including such items as interest, dividends, rent,
royalties, gains from the sale of property, appreciation in the value of stock,
bonds, annuity and life insurance contracts, and other property, without regard
to whether such appreciation has been realized.

(f) Special Rules for ATK Plan Participants and UGS Plan Participants.

Notwithstanding anything herein to the contrary, the Code Section 401(k)
elective contribution limitations shall apply separately to this Plan’s
Participants, the ATK Plan Participants and the UGS Plan Participants for all
periods prior to January 1, 2003. Further, the Code Section 401(k) elective
contribution limitation provisions of the ATK Plan and the UGS Plan shall apply
in lieu of this Section 4.4 to the ATK Plan Participants and the UGS Plan
Participants, respectively, for periods prior to January 1, 2003. Such
provisions include the use of the current year Actual Deferral Percentage for

 

32



--------------------------------------------------------------------------------

those ATK Plan Participants who were not Highly Compensated Employees and the
prior year Actual Deferral Percentage for those UGS Plan Participants who were
not Highly Compensated Employees. Effective for Elective Contributions made by
ATK Plan Participants and UGS Plan Participants starting on January 1, 2003, the
provisions of this Section 4.4 shall apply.

4.5 Limitation on Employer Matching Contributions.

(a) Limitations. Notwithstanding the provisions of Sections 4.1(b) (Employer
Contributions), the Actual Contribution Percentage for the Highly Compensated
Employees with respect to any Plan Year shall not exceed the greater of (i) or
(ii):

(i) The Actual Contribution Percentage for the Employees who are not Highly
Compensated Employees or, effective only for Plan Years beginning January 1,
1999, 2000 and 2001, who were not Highly Compensated Employees for the preceding
Plan Year, multiplied by one and one-fourth (1.25); or

(ii) The Actual Contribution Percentage for the Employees who are not Highly
Compensated Employees or, effective only for Plan Years beginning January 1,
1999, 2000 and 2001, who were not Highly Compensated Employees for the preceding
Plan Year, multiplied by two (2); provided, however, that the Actual
Contribution Percentage for the Highly Compensated Employees may not exceed the
Actual Contribution Percentage for the Employees who are not Highly Compensated
Employees or, effective only for Plan Years beginning January 1, 1999, 2000 and
2001, who were not Highly Compensated Employees for the preceding Plan Year, by
more than two (2) percentage points, but subject to the aggregate limitation
rules of paragraph 5.3(b).

(b) “Actual Contribution Percentage” shall mean, for a specified group of
Employees, the average of the ratios (calculated separately for each Employee in
such group to the nearest one one-hundredth percent (.01%)) of:

(i) The amount of all Employer Matching Contributions actually contributed to
the Trust on behalf of such Employee and allocated to his Employer Matching
Contribution Account for such Plan Year and, in accordance with regulations
promulgated by the Secretary of the Treasury, such Elective Contributions, if
any, as may be designated by the Plan Administrator as includible in this
computation for the Plan Year; to

(ii) The Employee’s Compensation, such average of ratios being multiplied by one
hundred (100).

To the extent the Plan Administrator elects, pursuant to the above paragraph, to
take Elective Contributions into account in computing the Actual Contribution
Percentage, the Actual Deferral Percentage tests under Section 4.4 (Limitation
on Elective Contributions

 

33



--------------------------------------------------------------------------------

for Highly Compensated Employees) must still be computed and satisfied
separately, and in doing so the Employer shall disregard the Elective
Contributions used in computing the Actual Contribution Percentage for such Plan
Year.

For purposes of this Section 4.5(b) the ratio calculated for any Employee who is
a Highly Compensated Employee for the Plan Year and who is eligible to have
Employer Matching Contributions allocated to his accounts under two or more
plans described in Code Section 401(a) that are maintained by an Employer or a
Controlled Group Member shall be determined as if all such contributions were
made under a single plan provided that if such plans have different plan years,
then for Plan Years beginning before January 1, 2005, all such plans ending with
or within the same calendar year shall be treated as a single plan and for Plan
Years beginning on or after January 1, 2005, all Employer Matching Contributions
made during the Plan Year under all such plans shall be aggregated. Further, in
the event that this Plan satisfies the requirements of Code Section 401(a)(4) or
410(b) (other than Code Section 410(b)(2)(A)(ii)) only if aggregated with one or
more other plans, or if one or more other plans satisfy the requirements of Code
Sections 401(a)(4) or 410(b) (other than Code Section 410(b)(2)(A)(ii)) only if
aggregated with this Plan, then the Actual Contribution Percentage shall be
determined by calculating the ratio for each Employee as if all such plans were
a single plan. This Plan may only be aggregated with another plan or plans
pursuant to the immediately preceding sentence if this Plan and such other plan
or plans have the same Plan Year and such other plan or plans use the same
Actual Contribution Percentage testing method.

Notwithstanding anything herein to the contrary, effective for Plan Years
beginning on or after January 1, 2005, the Actual Contribution Percentage shall
no longer be calculated separately for the ESOP portion of the Plan established
under Article 15.

(c) Rules Applicable to Calculation of the Actual Contribution Percentage for
Employees who are not Highly Compensated Employees.

(i) Effective only for Plan Years beginning January 1, 1999, 2000 and 2001, the
Actual Contribution Percentage for the Employees who were not Highly Compensated
Employees for the preceding Plan Year shall be determined by taking into account
those Employees who were not Highly Compensated Employees for the preceding Plan
Year, using the definition of Highly Compensated Employee in effect for the
preceding Plan Year and determined without regard to the Employee’s status for
the current Plan Year or, except as provided in paragraph (ii), below, changes
in the group of Employees who are not Highly Compensated Employees for the
current Plan Year.

(ii) Effective only for Plan Years beginning January 1, 1999, 2000 and 2001, for
a Plan Year during which there is a Plan Coverage Change (other than a minor
Plan Coverage Change), the Actual Contribution Percentage for the Employees who
are not Highly Compensated Employees shall be the weighted average of the
adjusted Actual Contribution Percentages for each subgroup of

 

34



--------------------------------------------------------------------------------

Employees who are not Highly Compensated Employees and who were eligible to
participate in a Section 401(k) plan maintained by a Controlled Group Member, as
determined in accordance with Internal Revenue Service Notice 98-1.

(iii) Effective only for Plan Years beginning January 1, 1999, 2000 and 2001,
any Qualified Non-Elective Contributions shall be taken into consideration for
purposes of calculating the Actual Contribution Percentage for the Employees who
were not Highly Compensated Employees for the preceding Plan Year only if such
Qualified Matching Contributions are allocated as of a date within the preceding
Plan Year and contributed not later than the end of the twelve-month period
following the end of the preceding Plan Year.

(d) Aggregate Limit. Effective for Plan Years beginning prior to January 1,
2002, if one or more Highly Compensated Employees are eligible for contributions
that are tested under both this Section 4.5 and Section 4.4 (Limitation on
Elective Contributions for Highly Compensated Employees), multiple use of the
alternative limit set forth in Section 4.5(a)(ii) shall be limited so that the
aggregated Actual Deferral Percentage and Actual Contribution Percentage of such
Highly Compensated Employees does not exceed the aggregate limit. The “aggregate
limit,” for purposes of this Section 4.5, is the greater of the following:

(i) The sum of:

(A) One and one-fourth (1.25) multiplied by the greater of (i) the Actual
Deferral Percentage of the Employees who are not Highly Compensated Employees
for the Plan Year, or, effective only for Plan Years beginning January 1, 1999,
2000 and 2001, the Employees who were not Highly Compensated Employees for the
preceding Plan Year, or (ii) the Actual Contribution Percentage of the Employees
who are not Highly Compensated Employees for the Plan Year, or, effective only
for Plan Years beginning January 1, 1999, 2000 and 2001, the Employees who were
not Highly Compensated Employees for the preceding Plan Year; and

(B) Two (2) plus the lesser of (i) or (ii) above; provided, however, that this
amount shall not exceed two (2) multiplied by the lesser of (i) or (ii) above;
or

(ii) The sum of:

(A) One and one-fourth (1.25) multiplied by the lesser of (a) the Actual
Deferral Percentage of the Employees who are not Highly Compensated Employees
for the Plan Year, or, effective only for Plan Years beginning January 1, 1999,
2000 and 2001, the Employees who were not Highly Compensated Employees for the
preceding Plan Year,

 

35



--------------------------------------------------------------------------------

and (b) the Actual Contribution Percentage for the Employees who are not Highly
Compensated Employees for the Plan Year or, effective only for Plan Years
beginning January 1, 1999, 2000 and 2001, who were not Highly Compensated
Employees for the preceding Plan Year; and

(B) Two (2) plus the greater of (a) and (b) in the immediately preceding
subparagraph; provided, however, that this amount shall not exceed two
(2.0) multiplied by the greater of (a) or (b) above.

Amounts in excess of the aggregate limit shall be treated as excess aggregate
contributions and adjusted as provided in Section 4.5(e). For purposes of
applying this multiple use limit, the Actual Contribution Percentage and the
Actual Deferral Percentage shall be determined after any required distributions
of excess contributions and deferrals under Sections 4.2(c) (Elective
Contributions), 4.4(e) (Limitation on Elective Contributions for Highly
Compensated Employees) and 4.5(e) and any adjustment of Employer Matching
Contributions in accordance with Section 4.1(b)(iv).

(e) Adjustments for Excess Contributions.

(i) Distribution of Excess Employer Matching Contributions. To the extent that
the Actual Contribution Percentage for the Highly Compensated Employees during a
Plan Year would exceed, if not adjusted in accordance with this Section, the
amounts allowable under Section 4.5(a) or (d), ‘Excess Aggregate Contributions’
(hereinafter defined) for the Plan Year, plus earnings and less losses thereon
for the Plan Year allocable thereto, shall be forfeited, if forfeitable, or if
not forfeitable, distributed by the Trustee to the Highly Compensated Employees
within two and one-half months after the close of the Plan Year in which such
Excess Aggregate Contributions arose, if administratively feasible, and within
twelve (12) months after the close of such Plan Year, at the latest. To the
extent required by law, Excess Aggregate Contributions shall be treated as
Annual Additions under Sections 5.7 (Correction for Excess Annual Additions) and
5.8 (Limitation for Multiple Plan Participants).

Effective for Plan Years beginning on or after January 1, 2005, the amount of
earnings or losses allocable to the excess aggregate contributions to be
refunded pursuant to this Section 4.5(e)(i) shall include earnings or losses
allocable for the Plan Year to which such excess aggregate contributions relate
and for the period between the end of the Plan Year and the date of
distribution.

(ii) Excess Aggregate Contributions. Excess Aggregate Contribution shall mean,
with respect to any Plan Year, the excess of:

(A) The aggregate amount of Employer Matching Contributions actually paid over
to the Trust on behalf of Highly Compensated Employees for such Plan Year, over

 

36



--------------------------------------------------------------------------------

(B) The maximum amount of such Employer Matching Contributions permitted under
the limitations of Sections 4.5(a) and (d).

The total amount of Excess Aggregate Contributions is to be determined by the
following leveling method, under which the Actual Contribution Percentage of the
Highly Compensated Employee with the highest Actual Contribution Percentage is
reduced to the extent required to (i) enable the Plan to satisfy the limitations
of Sections 4.5(a) and (d), or (ii) cause such Highly Compensated Employee’s
Actual Contribution Percentage to equal the Actual Contribution Percentage of
the Highly Compensated Employee with the next highest Actual Contribution
Percentage, whichever occurs first. This process must be repeated until the Plan
satisfies the limitations of Sections 4.5(a) and (d).

Once the total amount of Excess Aggregate Contributions is determined, such
Excess Aggregate Contributions shall be distributed to the Highly Compensated
Employee with the greatest amount of Employer Matching Contributions until such
Highly Compensated Employee’s Employer Matching Contributions are reduced by the
full amount of the Excess Aggregate Contributions or until such Highly
Compensated Employee’s Employer Matching Contributions equal the Employer
Matching Contributions of the Highly Compensated Employee with the next greatest
amount of Employer Matching Contributions, whichever comes first. This process
must be repeated until all Excess Aggregate Contributions are distributed. A
Highly Compensated Employee’s Employer Matching Contributions under this
paragraph shall be the aggregate amount of Employer Matching Contributions
provided by the third paragraph of Section 4.5(b), if applicable, provided that
only Excess Aggregate Contributions under this Plan may be distributed to such
Highly Compensated Employee pursuant to this paragraph.

Any distribution made pursuant to Section 4.5(e) may be made notwithstanding any
other provision of this Plan.

(iii) Determination of Earnings and Losses. The earnings or losses allocable to
excess contributions shall be determined in the manner prescribed by the
applicable Treasury regulations.

(iv) Income Allocable to Excess Aggregate Contributions. The income allocable to
Excess Aggregate Contributions, for purposes of Sections 4.5(e)(iii) and (iv),
shall include all earnings and appreciation, including such items as interest,
dividends, rent, royalties, gains from the sale of property, appreciation in the
value of stock, bonds, annuity and life insurance contracts, and other property,
without regard to whether or not such appreciation has been realized.

 

37



--------------------------------------------------------------------------------

(f) Specific Rules for ATK Plan Participants and UGS Plan Participants.

Notwithstanding anything herein to the contrary, the Code Section 401(m)
limitations shall apply separately to this Plan’s Participants, the ATK Plan
Participants and the UGS Plan Participants for all periods prior to January 1,
2003. Further, the Code Section 401(m) matching contribution limitation
provisions of the UGS Plan and Code Section 401(m) after-tax contribution
limitations of the ATK Plan shall apply in lieu of this Section 4.5 to the UGS
Plan Participants and ATK Plan Participants, respectively, for periods prior to
January 1, 2003. Such provisions include the use of the current year Average
Contribution Percentage for those ATK Plan Participants who were not Highly
Compensated Employees and the prior year Average Contribution Percentage for
those UGS Plan Participants who were not Highly Compensated Employees. Effective
for Employer Matching Contributions made on behalf of ATK Plan and UGS Plan
Participants starting on January 1, 2003, the provisions of this Section 4.5
shall apply.

4.6 Rollover Contribution. Subject to the approval of the Plan Administrator, an
Employee may contribute a rollover amount to the Trust which is an eligible
rollover distribution as defined in Code Section 402(c)(4) or which is a
rollover contribution described in Code Section 408(d)(3). The Plan may accept a
direct rollover of any amounts distributed on behalf of a Participant (including
any loan distributed on behalf of a Participant), from a Qualified Plan or a
plan established pursuant to Code Section 403(a) to this Plan for Plan Years
beginning prior to January 1, 2002 and for Plan Years beginning on or after
January 1, 2002, the Plan may accept a direct rollover of such amounts from
(i) a Qualified Plan or a plan established pursuant to Code Section 403(a),
excluding after-tax employee contributions, (ii) an annuity contract described
in Code Section 403(b), excluding after-tax employee contributions and (iii) an
eligible plan under Code Section 457(f) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state, excluding after-tax employee contributions.
The Plan may also accept (i) a direct rollover from an individual retirement
account described in Code Section 408(a), but only if such individual retirement
account is a conduit individual retirement account that has no assets other than
assets which (A) were previously distributed to the Participant by another
qualified plan as a lump-sum distribution, (B) were eligible for tax-free
rollover to a qualified plan or individual retirement account, and (C) were
deposited in such conduit individual retirement account within sixty (60) days
of receipt thereof and other than earnings on said assets, and (ii) amounts
distributed to the Participant from a conduit individual retirement account
meeting the requirements of clause (i) above, and transferred by the Participant
to this Plan within sixty (60) days of the Participant’s receipt thereof from
such conduit individual retirement account. Such rollover amount shall be
credited to the Participant’s Rollover Account as of the Valuation Date next
following receipt by the Trustee. Notwithstanding anything to the contrary
herein, the Plan Administrator may instruct the Trustee to return any amounts
transferred or contributed to the Plan in accordance with this Section which,
after transferred or contributed into the Plan are determined to be made in
contravention of any qualification provisions of the Code or of the intent of
the Plan.

4.7 Transferred Assets. As a condition to accepting a direct transfer of
Participant’s benefits held in a plan qualified under Code Section 401(a), the
Plan Administrator shall require that all amounts, or portions thereof which
shall comprise such transferred assets, be properly identified by the Employee
or transferring plan’s trustee or plan administrator as either Prior

 

38



--------------------------------------------------------------------------------

Employer Matching Contributions, Prior Employer Non-Elective Contributions,
Prior Employer Voluntary Contributions, Prior Employer Elective Contributions or
Prior Employer Rollovers, or earnings therefrom. It is specifically prohibited
to reduce or eliminate any benefit protected under Code Section 411(d)(6) which
would otherwise be reduced or eliminated as the result of a merger of a
Qualified Plan with the Plan, the transfer of assets from a Qualified Plan to
the Plan or any other event having the effect of amending a Qualified Plan or
Plans in order to transfer plan benefits. The Plan hereby incorporates by
reference the provisions of any Qualified Plan which is merged into, or from
which assets are transferred to, the Plan, which are controlling with respect to
any benefit protected under Code Section 411(d)(6), including those set forth in
Appendix C, and necessary to prevent the reduction or elimination of any such
protected benefit. Notwithstanding the immediately preceding sentence, the
distribution options set forth in the following table shall no longer be
available to Participants with respect to any distributions with an Annuity
Starting Date commencing on or after the effective date of elimination indicated
below:

 

Eliminated Distribution Option

Listed on Appendix C, part A

 

Effective Date of Elimination

Distribution Options 1 through 36   May 1, 2001

4.8 Reverting of Contribution Made by Mistake of Fact. If any contribution is
made by an Employer to the Plan by mistake of fact, including but not limited
to, an arithmetical error in calculating the amounts that were to be contributed
to the Plan, such portions of the contribution as were made by such mistake of
fact may, at the election of the Employer, together with any earnings or losses
thereon, revert and be repaid to the Employer within one (1) year after such
amounts were contributed to the Plan.

4.9 Reverting of Non-Deductible Contribution. If a contribution is made by an
Employer to the Plan which is not wholly deductible under Code Section 404,
then, to the extent the deduction is disallowed, such non-deductible amounts
together with any earnings or losses thereon, shall be returned to the
respective Employer (or to the extent such contribution constitutes Elective
Contributions, to the respective Participants), within one year after the
contribution is made into the Trust.

4.10 Limitation on Reversions. Except as provided herein, the principal and
income of the Trust shall in no event be paid to or revert to the Employer or be
used for any purpose other than the exclusive benefit of the Participants and
their Beneficiaries.

ARTICLE 5

ALLOCATIONS TO INDIVIDUAL ACCOUNTS

5.1 Individual Account. The Trustee shall establish and maintain for each
Participant an Elective Contribution Account, an Employer Matching Contribution
Account and a Choice Allocation Account that will reflect the Participant’s
share of Employer contributions, if any, under the Plan, and the Adjustments
thereto, plus, in the case of the ATK Plan Participants and

 

39



--------------------------------------------------------------------------------

the UGS Plan Participants, certain amounts that are transferred to this Plan as
a result of the mergers of the ATK Plan and the UGS Plan into this Plan as well
as any contributions that are made to this Plan pursuant to Section 1.4 for the
2002 plan year. In addition, the Trustee shall establish a Discretionary Profit
Sharing Contribution for each ATK Plan Participant to reflect such Participant’s
profit sharing contributions that are transferred to this Plan as a result of
the merger of the ATK Plan into this Plan as well as any such contributions that
are made to this Plan pursuant to Section 1.4 for the 2002 plan year. The
Trustee shall also establish a Prior Employer Voluntary Contribution Account, a
Prior Employer Non-Elective Contribution Account, a Prior Employer Matching
Contribution Account, a Prior Employer Elective Contribution Account, a Prior
Employer Rollover Account and a Rollover Account on behalf of a Participant as
needed. Such accounts shall reflect Prior Employer Voluntary Contributions,
Prior Employer Non-Elective Contributions, Prior Employer Matching
Contributions, Prior Employer Elective Contributions, Prior Employer Rollovers
and Rollover Contributions, as applicable, transferred to the Plan on behalf of
a Participant and the income, loss, appreciation, and depreciation attributable
to such contributions. The Trustee shall also maintain records to indicate the
amount of each Individual Account that is invested in each Investment Fund.

5.2 Charging of Payments and Distributions. As of each Valuation Date and prior
to any Adjustment under Section 5.3 (Allocation of Adjustment), all payments,
distributions and withdrawals made under the Plan since the immediately
preceding Valuation Date to or for the benefit of a Participant or his
Beneficiary shall be charged to the Individual Account of such Participant
unless previously charged.

5.3 Allocation of Adjustment. The Adjustment of the Trust shall be determined by
the Trustee as of each Valuation Date and allocated in accordance herewith. Any
Adjustment shall be deemed conclusive.

(a) First, the assets of the Plan shall be valued at their current fair market
value as of each Valuation Date, and the Adjustment since the immediately
preceding Valuation Date shall be made to the Individual Accounts of all
Participants and former Participants under the Plan in the ratio that the fair
market value of each such Individual Account as of the immediately preceding
Valuation Date bears to the total fair market value of all Individual Accounts
as of the immediately preceding Valuation Date.

(b) Notwithstanding anything herein to the contrary, the dividends, capital
gains distributions, and other earnings and losses incurred on any share or unit
of a Plan investment that is specifically credited or earmarked to a
Participant’s Individual Account under the Plan shall be allocated to such
Individual Account and immediately reinvested, to the extent practicable, in
additional shares or units of such Plan investment, provided that effective
May 31, 2002, dividends on shares of Employer Stock that are allocated to a
Participant’s Individual Account through an investment in the EDS Stock Fund
shall be subject to the requirements of Section 15.5.

5.4 Allocation of Employer Contributions. Subject to the limitations on Annual
Additions in Section 5.6 (Maximum Additions), as of each Valuation Date, but in
no event later

 

40



--------------------------------------------------------------------------------

than the last day of the Plan Year to which such contributions relate, Employer
Contributions shall be allocated and credited to and among the Individual
Accounts of Participants as follows:

(a) First, effective as of July 1, 1998, allocate to the Individual Accounts of
Participants whose nonvested benefits were forfeited in accordance with
Section 6.9 (Forfeiture Occurs and Restoration of Non-Vested Accrued Benefit)
but who have returned to Service within the time prescribed in Section 6.9
(Forfeiture Occurs and Restoration of Non-Vested Accrued Benefit) or who have
made a claim for benefits pursuant to Section 9.16 (Missing Persons), such
portion of the Forfeitures for the Plan Year as is necessary to restore in
accordance with Section 6.9 (Forfeiture Occurs and Restoration of Non-Vested
Accrued Benefit) or Section 9.16 (Missing Persons) the benefits of such
Participants. In the event that Forfeitures are insufficient to restore the
benefits for such Participants, the Employer shall make an additional
contribution such that these benefits are fully restored.

(b) Next, as soon as practicable following the contribution of Elective
Contributions, allocate to each Participant’s Elective Contribution Account that
portion of the total Elective Contributions that equals the amount of his
Compensation which the Participant has elected to defer during the period on
account of which such Elective Contributions are made.

(c) Next, as soon as practicable following the contribution of Employer Matching
Contributions made pursuant to Section 4.1(b)(i) (Employer Contributions),
allocate such Employer Matching Contributions in accordance with
Section 4.1(b)(i) (Employer Contributions) for the period on account of which
such Employer Matching Contributions are made.

(d) Next, as of the last Valuation Date in each calendar month, allocate any
Choice Allocation Contribution pursuant to and in accordance with Section 4.1(c)
(Employer Contributions) to the Choice Allocation Account of each Participant
who has elected to receive such a contribution.

(e) Next, as of the last day of the Plan Year, allocate any Employer Matching
Contribution made pursuant to and in accordance with Section 4.1(b)(ii)
(Employer Contributions) to the Employer Matching Contribution Account of each
Participant who is in the Service of an Employer on the last day of the Plan
Year.

(f) Next, in the event that the Employer has made a Qualified Nonelective
Contribution for the Plan Year, as of the last day of the Plan Year allocate the
portion of the Qualified Nonelective Contribution to the Elective Contribution
Account of each Participant who is not a Highly Compensated Employee which
equals the maximum amount that can be allocated without causing the total
contribution for the Participant to exceed the limits in Section 5.6 (Maximum
Additions); provided, however, that allocations under this Section 5.4(f) shall
be made first for the benefit of the Participant or Participants who are not
Highly Compensated Employees and who have the lowest

 

41



--------------------------------------------------------------------------------

Actual Deferral Percentages for the Plan Year, then as the Actual Deferral
Percentages of those Participants increase, add the Participants who are not
Highly Compensated Employees and who have the next lowest Actual Deferral
Percentages until the entire Qualified Nonelective Contribution as been
allocated.

(g) Next, in the event that the Employer has made a Qualified Matching
Contribution for the Plan Year, as of the last day of the Plan Year allocate the
portion of the Qualified Matching Contribution to the Employer Matching
Contribution Account of each Participant who is not a Highly Compensated
Employee which equals the maximum amount that can be allocated without causing
the total contribution for the Participant to exceed the limits in Section 5.6
(Maximum Additions); provided, however, that allocations under this
Section 5.4(e) shall be made first for the benefit of the Participant or
Participants who are not Highly Compensated Employees and who have the lowest
Actual Contribution Percentages for the Plan Year, then as the Actual
Contribution Percentages of those Participants increase, add the Participants
who are not Highly Compensated Employees and who have the next lowest Actual
Contribution Percentages until the entire Qualified Matching Contribution as
been allocated.

(h) Notwithstanding anything in this Section 5.4 to the contrary, in no event
shall amounts in excess of the amounts permitted in Section 5.6 (Maximum
Additions) be allocated to any Participant’s Individual Account.

5.5 Forfeitures. Forfeitures shall be applied to offset Employer Contributions
for the Plan Year during which the Forfeitures occur and/or the immediately
following Plan Year, provided that such Forfeitures shall first be applied in
accordance with Section 5.4(a) (Allocation of Employer Contributions). Except as
provided in the immediately following sentence, forfeitures that are transferred
to this Plan as a result of the mergers of the ATK Plan and the UGS Plan into
this Plan shall be treated under this Section 5.5 as if such forfeitures arose
under this Plan. Notwithstanding the foregoing, forfeitures that arose in ATK
Plan during 2002 shall be used in the manner prescribed by the terms of the ATK
Plan as of December 31, 2002.

5.6 Maximum Additions. Notwithstanding anything herein to the contrary, the
total Annual Additions made to the Individual Account of a Participant for any
Limitation Year shall not exceed the maximum amount stated herein. If a
Participant is covered by one or more defined contribution plans maintained by
the Employer, the maximum Annual Additions as noted above shall be decreased as
determined necessary by the Employer, prior to a reduction in such other defined
contribution plans, to insure that all such plans will remain qualified under
the Code. Effective January 1, 1995, the maximum Annual Addition made to the
Individual Account of a Participant for a Limitation Year, when combined with
any similar Annual Additions credited the Participant for the same period from
another qualified defined contribution plan maintained by the Employer, shall
not exceed the lesser of either;

(a) $40,000 (or $30,000 effective for Plan Years beginning prior to January 1,
2002) or such other amount as may be set from time to time in accordance with
the Code or the regulations thereunder, or,

 

42



--------------------------------------------------------------------------------

(b) 100% (or 25% effective for Plan Years beginning prior to January 1, 2002) of
the Participant’s Compensation received from the Employer for such Limitation
Year.

5.7 Correction For Excess Annual Additions. If as of the Valuation Date
coinciding with the last day of a Limitation Year corrective adjustments in the
Annual Addition to any Individual Account are required pursuant to Section 5.6
(Maximum Additions) then the Plan Administrator shall, if consistent with
Treasury Regulation Section 1.415-6(b)(6), reduce the Participant’s Annual
Additions in accordance with such Regulation Section as follows:

(a) The Participant’s Elective Contribution Account shall be reduced by the
amount required to insure compliance with Section 5.6 (Maximum Additions).
Reductions in a Participant’s Individual Account shall include contributions and
earnings and shall be returned to the Participant.

(b) To the extent that reductions in the Participant’s Elective Contributions
Account are not sufficient, the amount of Employer Matching Contributions shall
be reduced and the reductions allocated to a suspense account. Any reduction
shall be credited against the Employer’s obligation to contribute Employer
Matching Contributions for the next Limitation Year and each succeeding
Limitation Year as necessary. No further Employer Matching Contributions shall
be made until the suspense account shall be fully allocated and no gains or
losses shall be allocated to such suspense account.

5.8 Limitation For Multiple Plan Participants. Effective for Limitation Years
beginning prior to January 1, 2000, if a Participant participates in both a
defined contribution plan and in a defined benefit plan maintained by the
Employer, then the sum of the Defined Contribution Plan Fraction, and the
Defined Benefit Plan Fraction with respect to such Participant for any
Limitation Year may not exceed 1.00. However, should this sum exceed 1.00, the
benefit under the defined benefit plan maintained by the Company, if any, shall
first be reduced to ensure that such sum shall not exceed 1.00. If reducing the
benefit under any defined benefit plan maintained by the Company does not reduce
the sum to 1.00 or less, then the benefit under any other defined benefit plan
maintained by a Controlled Group Member in which the Participant participates
shall be reduced to ensure that the sum shall not exceed 1.00. If reducing such
benefit under such defined benefit plans does not reduce the sum to 1.00 or
less, then the benefit under the Plan shall be reduced to ensure that such sum
shall not exceed 1.00. At the election of the Plan Administrator, any applicable
transitional rules provided by law may be used in computing the overall
limitation. For purposes of this Section the following definitions apply:

(a) Defined Benefit Plan Fraction shall mean the fraction where the numerator is
equal to the projected Annual Benefit (as defined in Treasury Regulation
Section 1.415-7(b)(3)) to the Individual Accounts as determined as of the last
day of each Plan Year; and the denominator which is the lesser of the following
amounts:

(i) the product of 1.25 multiplied by the dollar limitation as established in
Code Section 415(b)(1)(A), or

 

43



--------------------------------------------------------------------------------

(ii) the product of 1.4 multiplied by the dollar limitation as established in
Code Section 415(b)(1)(B).

(b) Defined Contribution Plan Fraction shall mean the fraction where the
numerator is equal to the sum of the Annual Additions to the Participant’s
Individual Account determined as of the last day of such Plan Year, and the
denominator is equal to the sum of the lesser of the following amounts
determined as of the last day of such Plan Year and for each prior Year of
Service with the Employer:

(i) the product of 1.25 multiplied by the dollar limitation set out in Code
Section 415(c)(1)(A) for the Plan Year, or,

(ii) the product of 1.4 multiplied by the dollar limitation which may be taken
into account under Code Section 415(c)(1)(B).

ARTICLE 6

VESTING AND DISTRIBUTIONS

6.1 Normal Retirement. A Participant shall be fully vested in the balance in his
Individual Account upon attainment of Normal Retirement Age as an Employee. Upon
the Participant’s retirement on or after his Normal Retirement Date, the Plan
Administrator shall direct the Trustee to distribute to the Participant such
amount in accordance with Section 6.5 (Distribution of Benefits).

6.2 Death. A Participant shall be fully vested in the balance in his Individual
Account upon his death prior to the commencement of the distribution of such
Participant’s Individual Account. The balance in such Participant’s Individual
Account shall become payable as a death benefit and shall be paid in accordance
with Section 6.5 (Distribution of Benefits).

6.3 Disability. Upon the occurrence of the Disability of a Participant, the
vested portion in his Individual Account shall become payable, and upon the
Participant’s proper election, the Plan Administrator shall direct the Trustee
to distribute to such Participant such amount in accordance with Section 6.5
(Distribution of Benefits). For purposes of the immediately preceding sentence,
an ATK Plan Participant and a UGS Plan Participant shall be fully vested in the
balance in his Individual Account upon the occurrence of the Disability of such
a Participant.

6.4 Other Termination of Service. Upon a Participant’s severance from employment
with an Employer (or upon a Participant’s separation from Service effective for
Plan Years beginning prior to January 1, 2002) for any reason other than
retirement, Disability or death, payment of the vested portion of the
Participant’s Individual Account shall be made in accordance with Section 6.5.
For purposes of the immediately preceding sentence, effective for Plan Years
beginning on or after January 1, 2002, the vested portion of a Participant’s
Individual Account shall be distributable regardless of whether a severance from
employment with an Employer occurred prior to or occurs on or after January 1,
2002. Notwithstanding anything

 

44



--------------------------------------------------------------------------------

herein to the contrary, a Participant shall not experience a severance from
employment (or a Separation from Service during Plan Years prior to January 1,
2002) for purposes of this paragraph if the Participant is transferred to a
Controlled Group Member or a Non-US Subsidiary Company or if the Participant
becomes a “leased employee” as defined in Section 2.1(37)(ii)(D).

Prior to attainment of Normal Retirement Age, and except as otherwise provided
on Appendix D, a Participant shall be vested in his Employer Matching
Contribution Account and, if applicable, Discretionary Profit Sharing
Contribution Account based on his number of full years of Credited Service
(determined in accordance with Section 3.6, where applicable) in accordance with
the following schedule:

 

Years of Credited Service

   Percent Vested  

Less than    2

   0 %

2

   40 %

3

   60 %

4

   80 %

5

   100 %

Except as otherwise provided on Appendix D, a Participant shall be vested in his
Choice Allocation Account upon the completion of five (5) full years of Credited
Service, as such term is defined in the EDS Retirement Plan or, if applicable,
as determined in accordance with Section 3.6. The amount computed in accordance
with the foregoing provisions will become distributable to the Participant or
for his benefit at such times and in such manner as provided in Section 6.5
(Distribution of Benefits) hereof.

A Participant shall be one hundred percent (100%) vested at all times in his
Elective Contribution Account and, if applicable, his Rollover Account.

In the event a Participant who has terminated his employment with an Employer is
reemployed or reinstated as an Employee prior to receiving a distribution of the
balance of the Individual Account, such Employee shall then not be entitled to a
distribution pursuant to this Section.

Notwithstanding anything herein to the contrary, each Participant who is
(i) employed by UGS PLM Solutions Inc. on the closing of the sale of all the
shares of UGS PLM Solutions Inc. common stock by the Company to BSW Holdings,
Inc. or (ii) one of the UGS PLM Solutions Inc. employees who is not actively at
work on the closing but is listed on Section 8.6(b) of the Company Disclosure
Letter accompanying the UGS PLM Solutions Inc. Stock Purchase Agreement, shall
be 100% vested in the balance of such Participant’s Employer Matching
Contribution Account and, if applicable, Prior Employer Matching Contribution
Account and/or Prior Employer Non-Elective Contribution Account.

6.5 Distribution of Benefits. The Trustee shall make distributions from the
Trust only pursuant to the Plan Administrator’s instructions. Such distributions
shall be made to a Participant, his Beneficiary, or to an authorized personal
representative of such Participant or

 

45



--------------------------------------------------------------------------------

such Participant’s estate and shall be made in accordance with the requirements
of the Code and the Regulations issued thereunder, as follows:

(a) Application for Benefits. In order to receive a benefit pursuant to the
terms of the Plan, a Participant, his Beneficiary, or authorized personal
representative, must make a written application as required by the Plan
Administrator. The Plan Administrator may require information which in its
discretion is considered pertinent to any question of eligibility and the amount
of any benefit.

(b) Method of Payment. Any married Participant shall have benefits distributed
in the method provided in subsection 6.5(b)(i), or if Participant is single or,
effective prior to July 1, 1998, the Participant and the Participant’s spouse
have not been married to each other throughout the one year period ending on the
date benefits are to begin under this Section, then such Participant’s benefits
shall be distributed in the method provided in subsection 6.5(b)(iv). A
Participant shall have the right to make an election with the necessary
Qualified Consent to the Plan Administrator in accordance with the procedures
then established by the Plan Administrator to have benefits paid under the
option set forth in subsection 6.5(b)(ii), 6.5(b)(iii) or 6.5(b)(v). With a
Qualified Consent, a Participant may revoke such election at any time prior to
the commencement of distribution of benefits in accordance with the procedures
then established by the Plan Administrator. After a Participant’s Annuity
Starting Date, the form of distribution provided under this Section 6.5(b) shall
not be subject to revocation or change. Effective for distributions with an
Annuity Starting Date commencing on or after May 31, 2002, this paragraph shall
no longer apply except to the extent that all or any portion of a Participant’s
Individual Account contains funds with respect to which the Plan is a direct or
indirect transferee from a plan subject to the requirements of Code Section 417
(which plans shall include the plans of the sponsoring employers listed on part
C of Appendix C from which assets were transferred to this Plan) unless the
transfer is an “elective transfer” as described in Treasury regulation
Section 1.411(d)-4.

(i) Fifty Percent (50%) Joint and Survivor Annuity. Benefits payable in
accordance herewith shall be distributed in the form of an annuity contract
purchased by the Trustee which shall be an annuity for the life of the
Participant with a survivor annuity for the life of the Participant’s spouse or
Designated Beneficiary which is not less than fifty percent (50%) of the amount
of the annuity payable during the joint lives of the Participant and the
Participant’s spouse or Designated Beneficiary (“Fifty Percent (50%) Joint and
Survivor Annuity”) or if such Participant should die prior to the commencement
of the payment of benefits from the Plan, then benefits payable in accordance
herewith shall be distributed pursuant to an annuity contract purchased by the
Trustee, which is an annuity for the life of the Participant’s surviving spouse
(“Preretirement Survivor Annuity”). Any benefit payable in accordance with this
subsection shall always be and remain subject to the provisions of Code Sections
401(a)(11) and 417. Effective for distributions with an Annuity Starting Date
commencing on or after May 31, 2002, this method of distribution shall no longer
be available except if required pursuant to the last sentence of Section 6.5(b).

 

46



--------------------------------------------------------------------------------

(ii) Lump Sum. Benefit payments made in this method shall be made in a lump sum
in cash; provided that, pursuant to Section 6.13 (Special Rule Regarding Certain
Distributions From EDS Stock Fund), the portion of the Participant’s Individual
Account invested in the EDS Stock Fund, if any, shall be distributed in cash or
in kind, as elected by the Participant.

(iii) Periodic Installments. A Participant can elect to receive benefits paid in
equal periodic payments determined based upon the value of such Participant’s
Individual Account as of the Valuation Date first occurring on or after the date
entitling such Participant to a distribution, together with earnings, payable
over the lesser of (a) a period not to exceed ten (10) years; or (b) a period
not to exceed the Participant’s life expectancy or the joint life and last
survivor expectancy, of the Participant and his or her Beneficiary, as
determined at the time payment of benefits is to commence. Effective for
distributions with an Annuity Starting Date commencing on or after May 31, 2002,
this method of distribution shall no longer be available.

(iv) Life Annuity. Benefits payable in accordance herewith shall be distributed
in the form of an annuity contract purchased by the Trustee which is an annuity
for the life of the Participant. Such annuity shall not provide any survivor
option. Any benefit payable in accordance with this subsection shall always be
and remain subject to the provisions of Code Sections 401(a)(11) and 417.
Effective for distributions with an Annuity Starting Date commencing on or after
May 31, 2002, this method of distribution shall no longer be available except if
required pursuant to the last sentence of Section 6.5(b).

(v) One Hundred Percent (100%) Joint and Survivor Annuity. Benefits payable in
accordance herewith shall be distributed in the form of an annuity contract
purchased by the Trustee which shall be an annuity for the life of the
Participant with a survivor annuity for the life of the Participant’s spouse or
Designated Beneficiary which is not less than one-hundred percent (100%) of the
amount of the annuity payable during the joint lives of the Participant and the
Participant’s spouse or Designated Beneficiary (“One Hundred Percent
(100%) Joint and Survivor Annuity”). Effective for distributions with an Annuity
Starting Date commencing on or after May 31, 2002, this method of distribution
shall no longer be available.

(c) Automatic Distribution. Notwithstanding anything to the contrary herein,
effective March 28, 2005, if the vested portion of a Participant’s Individual
Account does not exceed $1,000 in the case of a distribution to the Participant
or $5,000 in the case of a distribution to the Participant’s Beneficiary as of
the date of the Participant’s retirement, death, Disability or other termination
from Service, as applicable, or as of the 90th day

 

47



--------------------------------------------------------------------------------

following such termination from Service, then regardless as to whether there is
an application for benefits and as soon as administratively practicable, the
Participant or Beneficiary, as the case may be, shall automatically receive the
vested portion of such Participant’s Individual Account paid in the form of a
Lump Sum as set forth in subsection 6.5(b)(ii) (Lump Sum). For purposes of
determining whether the $1,000 or $5,000 threshold in the immediately preceding
sentence is met, the value of the vested portion of the Participant’s Individual
Account shall include any rollover contributions (and earnings thereon) within
the meaning of Code Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii) and
457(e)(16).

(d) Payment of Benefits. Payment of benefits to eligible Participants shall
begin at the time and in the manner as properly elected by the Participant in
accordance with the provisions then established by the Plan Administrator. Any
Participant who has attained Normal Retirement Age who does not submit an
application for the payment of benefits in accordance with Section 6.1 (Normal
Retirement) shall be deemed to have postponed the distribution of benefits until
his Required Beginning Date. Each Participant must begin to receive benefits no
later than the Required Beginning Date, and must be eligible to receive benefits
not later than the 60th day after the Plan Year coincident with or next
succeeding the latest of

(i) the date on which the Participant attains age sixty-five (65); or

(ii) the 10th anniversary of the date on which the Participant commenced
participation in the Plan; or

(iii) the date on which the Participant separates from Service with the
Employer.

Notwithstanding anything herein or in a prior Plan document to the contrary,
effective for the period December 30, 1992 through May 14, 2001, a Participant
who is eligible to elect a distribution under this Section 6.5 may elect to
receive a distribution of all or any portion of the Participant’s vested
Individual Account in any of the forms of distribution available under
Section 6.5(b).

(e) Time of Payment. Any amounts distributable in accordance with this Article
shall be paid to the distributee by the Trustee as soon as administratively
practicable on the Valuation Date on or first occurring after the Trustee
receives authorized distribution directions from the Plan Administrator.

(f) Direct Rollover. Any distributee entitled to an eligible rollover
distribution from the Plan may, in accordance with the procedures then
established by the Plan Administrator, elect to have such payment (including any
outstanding loan where the payment is not to be made to an individual retirement
account or annuity described in Code Sections 408(a) or 408(b)) made directly to
an eligible retirement plan in a direct rollover.

 

48



--------------------------------------------------------------------------------

For purposes of this Section 6.5(f) the following definitions shall apply:

(1) An eligible rollover distribution is any distribution of all or any portion
of the balance to the credit of the distributee, except that an eligible
rollover distribution does not include: any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Code Section 401(a)(9); the
portion of any other distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities); and any hardship distribution described in Code
Section 401(k)(2)(B)(i)(IV) after December 31, 1999. Effective for Plan Years
beginning on or after January 1, 2002, any amount that is distributed on account
of hardship shall not be an eligible rollover distribution and the distributee
may not elect to have any portion of such a distribution paid directly to an
eligible retirement plan.

(2) An eligible retirement plan is an individual retirement account described in
Code Section 408(a), an individual retirement annuity described in Code
Section 408(b), an annuity plan described in Code Section 403(a), or a qualified
trust described in Code Section 401(a), that accepts the distributee’s eligible
rollover distribution. However, in the case of an eligible rollover distribution
to the surviving spouse, an eligible retirement plan is an individual retirement
account or individual retirement annuity. Effective for Plan Years beginning on
or after January 1, 2002, an eligible retirement plan shall also mean an annuity
contract described in section 403(b) of the Code and an eligible plan under
section 457(b) of the Code which is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state and which agrees to separately account for amounts transferred into
such plan from this Plan. The definition of eligible retirement plan shall also
apply in the case of a distribution to a surviving spouse, or to a spouse or
former spouse who is the alternate payee under a qualified domestic relation
order, as defined in section 414(p) of the Code.

(3) A distributee includes an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving spouse and the Employee’s or former
Employee’s spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are distributees
with regard to the interest of the spouse or former spouse.

 

49



--------------------------------------------------------------------------------

(4) A direct rollover is a payment by the Plan to the eligible retirement plan
specified by the distributee.

(5) Effective for Plan Years beginning on or after January 1, 2002, for purposes
of the direct rollover provisions in this Section 6.5(f), a portion of a
distribution shall not fail to be an eligible rollover distribution merely
because the portion consists of after-tax employee contributions which are not
includible in gross income. However, such portion may be transferred only to an
individual retirement account or annuity described in section 408(a) or (b) of
the Code, or to a qualified defined contribution plan described in section
401(a) or 403(a) of the Code that agrees to separately account for amounts so
transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.

(g) Restriction on Transferred Accounts. Notwithstanding anything in this
Article 6 to the contrary, commencing on January 1, 2003 and continuing through
January 13, 2003 (or such later date as the Plan Administrator determines is
necessary), amounts transferred from the ATK Plan and the UGS Plan to this Plan
in connection with the mergers of the ATK Plan and the UGS Plan into this Plan
may not be distributed under this Article 6. Starting on January 14, 2003 (or
such later date as the Plan Administrator determines is necessary), such
transferred amounts shall be available for distribution in accordance with the
provisions of this Article 6.

6.6 Maximum Option Payable. In the event a Participant has a benefit paid under
subsection 6.5(b)(i) (Distribution of Benefits) and the Beneficiary is not the
spouse of the Participant, the option elected shall be restricted so that the
present value of the payments expected to be made to the Beneficiary is not more
than fifty percent (50%) of the present value of the total payment expected to
be made to the Participant.

6.7 Vesting After a Distribution. If a distribution is made from a Participant’s
Employer Matching Contribution Account or Discretionary Profit Sharing
Contribution Account at a time when the Participant is not fully vested in the
balance in his Employer Matching Contribution Account or Discretionary Profit
Sharing Contribution Account, at any time subsequent to such distribution (the
“Relevant Time”), the Participant’s vested portion of the balance in his
Employer Matching Contribution Account or Discretionary Profit Sharing
Contribution Account shall not be less than an amount calculated as follows:

(a) First, add the amount of all previous distributions from the Employer
Matching Contribution Account or Discretionary Profit Sharing Contribution
Account to the balance of the Participant’s Employer Matching Contribution
Account or Discretionary Profit Sharing Contribution Account at the Relevant
Time;

(b) Second, multiply the amount obtained in (a) by the Participant’s vested
percentage in his Employer Matching Contribution Account or Discretionary Profit
Sharing Contribution Account, determined in accordance with Section 6.4 (Other
Termination of Service); and

 

50



--------------------------------------------------------------------------------

(c) Finally, subtract the amount of the distributions added to the Employer
Matching Contribution Account or Discretionary Profit Sharing Contribution
Account balance under (a) above from the amount obtained in (b).

6.8 Benefits to Minors and Incompetents. If any person entitled to receive
payment under the Plan shall be a minor, or found to be incompetent, the Plan
Administrator may distribute such benefits as follows:

(a) Distribution to Minors. Distributions to minors shall be paid to either
parent of such minor, or to any person who shall be legally qualified and shall
be acting as guardian of the person or the property of such minor, or, to such
person who shall hold such funds in trust for such minor. In every case such
persons must, before any amounts are so distributed, have advised the Plan
Administrator in writing that such amounts will be used exclusively for the
benefit of such minor.

(b) Distributions to Incompetents. Distributions to a person entitled to receive
a benefit from the Plan who is physically or mentally incapable of personally
receiving and giving a valid receipt for any payment due may be made to the
legal guardian or other legally qualified person entitled to receive payment on
such incompetent person’s behalf.

6.9 Forfeiture Occurs and Restoration of Non-Vested Accrued Benefit.

(a) Forfeiture Occurs. Following a termination of Service, a Participant shall
incur a Forfeiture of the nonvested portion of his Employer Matching
Contribution Account, Choice Allocation Account or Discretionary Profit Sharing
Contribution Account as of the date on which the Participant receives a
distribution of the vested portion of the balance in his Individual Account as
the result of his termination of Service. For purposes of the immediately
preceding sentence, a Participant whose vested portion of his Individual Account
is zero at the time of his termination of Service shall be deemed to have
received a distribution of the vested portion of his Individual Account upon
such termination of Service. A Participant’s Elective Contributions, if any,
shall be included in determining whether the vested portion of a Participant’s
Individual Account is zero.

(b) Restoration of Forfeitures. If an individual who was formerly a Participant
has incurred a Forfeiture of the portion of his Individual Account balance in
which he was not vested because he received, or was deemed to have received, a
distribution of the vested portion of his Individual Account Balance following
his termination of Service, and such individual returns to the Service of the
Employer, such individual’s forfeited non-vested portion of his Individual
Account shall be restored as follows:

(i) First, if the Participant returns to Service of the Employer before
incurring a period of five consecutive One-Year Breaks-in-Service, as determined
pursuant to Section 3.5, the balance in the Participant’s Choice Allocation
Account (and Employer

 

51



--------------------------------------------------------------------------------

Matching Contribution Account or Discretionary Profit Sharing Contribution
Account in the case of a deemed distribution) shall be restored as of the date
the Participant returns to Service.

(ii) Second, the nonvested portion of the Participant’s Employer Matching
Contribution Account or Discretionary Profit Sharing Contribution Account shall
be restored if the Participant repays to the Plan the full amount of the
distribution prior to five (5) years after the Participant’s Date of
Reemployment (provided that the Participant must be an Employee at the time of
repayment).

The restoration of the nonvested portion of the Participant’s Employer Matching
Contribution Account or Discretionary Profit Sharing Contribution Account shall
be as soon as administratively practicable following such repayment.

The restoration of forfeited amounts shall be made first from Forfeitures
arising under the Plan and, if such Forfeitures are not sufficient, the
remainder shall be restored out of Employer Contributions for the Plan Year,
which contributions shall be supplemented by an amount equal to such remainder.
Any amount restored pursuant to this Section shall not be an Annual Addition for
such Limitation Year. The Plan Administrator shall give timely notice to any
rehired Employee, if such Employee is eligible to make a repayment, of his right
to make such repayment and an explanation of the consequences of not making such
repayment.

6.10 Participant’s Death Prior to Commencement of Distribution - the “Five-Year
Rule” and Exceptions Thereto. If a Participant dies before the distribution of
the balance of the vested interest in such Participant’s Individual Account has
begun in accordance with the provisions herein, the entire balance of such
Participant’s Account will be distributed within five (5) years after the date
of such Participant’s death (the “Five-Year Rule”). This Section is subject to
the following exceptions:

(a) Payable Over Life of Beneficiary. The Five-Year Rule does not apply if a
portion of the Participant’s Individual Account is payable to a Designated
Beneficiary for life, or over a period not extending beyond the Designated
Beneficiary’s life expectancy, and the payments commence within one (1) year of
the Participant’s death. All distributions made pursuant to this subsection must
also satisfy the minimum distribution rules applicable to before-death
distributions. Effective for distributions with an Annuity Starting Date
commencing on or after May 31, 2002, the only form of distribution available
from the Plan following the death of a Participant is a lump sum payment of the
entire balance of the Participant’s Individual Account, and this Section 6.10(a)
shall no longer apply.

(b) Special Rule for Surviving Spouse. The Five-Year Rule does not apply when
the Beneficiary is the surviving spouse of the Participant. In such event,
distribution may be made to such surviving spouse either (i) in payments over
the period of such surviving spouse’s life or, (ii) over a period not extending
beyond the life expectancy of such surviving spouse, provided that payments
begin no later than the

 

52



--------------------------------------------------------------------------------

Required Beginning Date. Effective for distributions with an Annuity Starting
Date commencing on or after May 31, 2002, the only form of distribution
available under this Section 6.10(b) is a lump sum payment of the entire balance
of the Participant’s Individual Account. In the event that such surviving spouse
dies before the payments are required to commence, then the Five-Year Rule must
be applied as if such surviving spouse were the Participant. The remaining
balance in such Participant’s Individual Account need not be distributed within
five (5) years of the death of such Participant’s surviving spouse as long as
the payments commence within one (1) year of the date of death of the
Participant and are payable to the surviving spouse’s Designated Beneficiary for
life or over a period not extending beyond the life expectancy of such surviving
spouse’s beneficiary. Effective for distributions with an Annuity Starting Date
commencing on or after May 31, 2002, the immediately preceding sentence shall no
longer apply.

6.11 Life Expectancy Determination. For purposes of distribution of benefits
herein, the life expectancy of a Participant and the Participant’s spouse shall
not be redetermined more than once in a twelve-month period and shall then be
determined in accordance with Code Section 401(a)(9) and the Regulations issued
thereunder.

6.12 Required Beginning Date. The entire vested interest of any Participant’s
Individual Account shall be distributed as follows:

(a) not later than the Required Beginning Date; or,

(b) commencing not later than the Required Beginning Date, as determined herein,
the entire amount credited to a Participant’s Individual Account must be paid
out or payments made over the life of such Participant, the joint lives of the
Participant and a Beneficiary, or for a term not extending beyond the life
expectancy of the Participant and a Beneficiary. Effective for distributions
with an Annuity Starting Date commencing on or after May 31, 2002, this
Section 6.12(b) shall no longer apply and, subject to the requirements of the
last sentence of Section 6.5(b), the entire vested interest of a Participant’s
Individual Account shall be distributed under this Section 6.12 in a single,
lump sum payment.

(c) Notwithstanding anything herein to the contrary, a Participant who attains
age 70 1/2 in 1997 or 1998, but is not otherwise subject to the requirements of
this section may elect to receive a distribution each year following the year in
which the Participant attained age 70 1/2, calculated as if the April 1 of the
year following the year in which the Participant attained age 70 1/2 were the
Participant’s Required Beginning Date. An election under this section shall be
made in accordance with procedure established by the Plan Administrator in its
sole and absolute discretion.

6.13 Special Rule Regarding Certain Distributions From EDS Stock Fund. If any or
all of the balance of a Participant’s Individual Account, becomes payable and
any portion thereof is then invested in the EDS Stock Fund, then such
Participant may elect to receive a distribution in whole shares of Employer
Stock of all or part of the Individual Account allocated to the EDS Stock Fund.
Any fractional share of Employer Stock will be distributed in cash.

 

53



--------------------------------------------------------------------------------

6.14 Required Notifications.

(a) Waiver of Fifty Percent (50%) Joint and Survivor Annuity. In the case of
a Joint and Survivor Annuity required by Section 6.5(b), the Plan Administrator
shall no less than thirty (30) days and no more than ninety (90) days prior to
the Annuity Starting Date, provide each Participant with a written explanation
of:

(i) the terms and conditions of a Joint and Survivor Annuity;

(ii) the Participant’s right to make and the effect of an election to waive the
Joint and Survivor Annuity form of benefit;

(iii) the rights of a Participant’s spouse; and

(iv) the right to make and the effect of, a revocation of a previous election to
waive the Joint and Survivor Annuity.

The Participant (and his or her spouse, if applicable) may waive the 30-day
election period if the distribution of the elected form of benefit commences
more than 7 days after the Plan Administrator provides the Participant (and his
or her spouse, if applicable) the written explanation.

(b) Waiver of Preretirement Survivor Annuity. In the case of a Preretirement
Survivor Annuity required by Section 6.5(b), the Plan Administrator shall
provide each Participant within the applicable period for such Participant a
written explanation of the Preretirement Survivor Annuity in such terms and in
such manner as would be comparable to the explanation provided for meeting the
requirements of Section 6.14(a).

(c) Waiver Period. The applicable period for a Participant is whichever of the
following periods ends last:

(i) the period beginning with the first day of the Plan Year in which the
Participant attains 32 years of age and ending with the last day of the Plan
Year preceding the Plan Year in which the Participant attains 35 years of age;

(ii) a reasonable period ending after the individual becomes a Participant;

(iii) a reasonable period ending after this Section 6.14 ceases to apply to the
Participant;

 

54



--------------------------------------------------------------------------------

(iv) notwithstanding the foregoing, notice must be provided within a reasonable
period ending after separation from Service in the case of a Participant who
separates from Service before attaining 35 years of age.

6.15 Required Minimum Distribution Rules Effective January 1, 2003.
Notwithstanding anything in this Plan to the contrary, this Section 6.15 shall
apply for purposes of determining the minimum required distributions under
Section 401(a)(9) for calendar years beginning January 1, 2003:

 

  (a) General Rules

 

  (1) Precedence. The requirements of this Section 6.15 will take precedence
over any inconsistent provisions of the Plan.

 

  (2) Requirements of Treasury Regulations Incorporated. All distributions
required under this Section 6.15 will be determined and made in accordance with
the Treasury regulations under Section 401(a)(9) of the Internal Revenue Code,
as specifically set forth herein.

 

  (3) TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of
this Article 6, other than paragraph (2) above, distributions may be made under
a designation made before January 1, 1984, in accordance with Section 242(b)(2)
of the Tax Equity and Fiscal Responsibility Act (TEFRA) and the provisions of
the plan that relate to Section 242(b)(2) of TEFRA.

 

  (b) Time and Manner of Distribution.

 

  (1) Required Beginning Date. The Participant’s entire interest will be
distributed to the Participant no later than the Participant’s required
beginning date.

 

  (2) Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed no later than as follows:

 

  (A) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.

 

  (B) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, the Participant’s entire interest will be distributed by
December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.

 

55



--------------------------------------------------------------------------------

  (C) If there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

  (D) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this paragraph (2), other than
subparagraph (A), will apply as if the surviving spouse were the Participant.

For purposes of this paragraph (2) and Section 6.15(e), distributions are
considered to begin on the Participant’s required beginning date (or, if
subparagraph (D) applies, the date distributions are required to begin to the
surviving spouse under subparagraph (A)). If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before the Participant’s required beginning date (or to the Participant’s
surviving spouse before the date distributions are required to begin to the
surviving spouse under subparagraph (A)), the date distributions are considered
to begin is the date distributions actually commence.

 

  (3) Form of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the required beginning date, as of the first distribution calendar
year distributions will be made in accordance with Sections 6.15(c) and (d). If
the Participant’s interest is distributed in the form of an annuity purchased
from an insurance company, distributions thereunder will be made in accordance
with the requirements of Section 401(a)(9) of the Code and Treasury regulations.

 

  (c) Required Minimum Distributions During Participant’s Lifetime.

All distributions under this Section 6.15(c) are in the form of a lump sum
payment of the entire balance of the Participant’s Individual Account.

 

  (d) Required Minimum Distributions After Participant’s Death.

All distributions under this Section 6.15(d) are in the form of a lump sum
payment of the entire balance of the Participant’s Individual Account.

 

56



--------------------------------------------------------------------------------

  (e) Definitions.

 

  (1) Designated beneficiary. The individual who is designated as the
beneficiary under Section 2.1(10) of the Plan and is the designated beneficiary
under Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-1,
Q&A-4, of the Treasury regulations.

 

  (2) Distribution calendar year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s required beginning
date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 6.15(b)(2). The required minimum distribution
for the Participant’s first distribution calendar year will be made on or before
the Participant’s required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.

 

  (3) Required beginning date. The date specified in Section 2.1(91) of the
Plan.

ARTICLE 7

WITHDRAWALS AND LOANS

7.1 Withdrawals and Loans Generally. Subject to the terms and conditions set
forth below, a Participant may withdraw or borrow from such Participant’s vested
interest in the Plan upon application to the Plan Administrator and in
accordance herewith. Notwithstanding anything herein to the contrary, however, a
Participant may not withdraw or borrow under this Article 7 (a) any portion of
his Choice Allocation Account or (b) any portion of his Employer Matching
Contribution Account with respect to which he is unable to direct investment
pursuant to Section 8.2 (Direction of Investments). Further, commencing on
January 1, 2003 and continuing through January 13, 2003 (or such later date as
the Plan Administrator determines is necessary), amounts transferred from the
ATK Plan and the UGS Plan to this Plan in connection with the mergers of the ATK
Plan and the UGS Plan into this Plan may not be withdrawn or borrowed under this
Article 7. Starting on January 14, 2003 (or such later date as the Plan
Administrator determines is necessary), such transferred amounts shall be
available for withdrawal or borrowing in accordance with the provisions of this
Article 7.

7.2 Special Hardship Withdrawal. If, in accordance with the following
provisions, the Plan Administrator determines that a Hardship exists and that
the Participant is so entitled to a Hardship distribution, then, subject to the
following, a Hardship distribution may be made to the Participant at any time
administratively practicable.

 

57



--------------------------------------------------------------------------------

(a) Hardship Defined. For purposes of this Section, Hardship is defined as an
immediate and heavy financial need which cannot be satisfied by any other
financial resources available to the Participant. Only the following needs of a
Participant shall qualify as a Hardship:

(i) expenses for (or necessary to obtain) medical care that would be deductible
under Section 213(d) of the Code (determined without regard to whether the
expense exceeds 7.5% of adjusted gross income);

(ii) costs directly related to the purchase (excluding mortgage payments) of a
principal residence of the Participant;

(iii) the payment of tuition, related educational fees and room and board
expenses for up to the next twelve months of post-secondary education for the
Participant, the Participant’s spouse, children or dependents (as defined in
Section 152 of the Code but without regard to Sections 152(b)(1), (b)(2) and
(d)(1)(B));

(iv) payments necessary to prevent eviction of the Participant from the
Participant’s principal residence or foreclosure of the Participant’s principal
residence;

(v) payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in Section 152 of the Code
but without regard to Section 152(d)(1)(B)); or

(vi) expenses for the repair of damage to the Participant’s principal residence
that qualify for the casualty loss deduction under Section 165 of the Code
(without regard to whether the loss exceeds 10% of adjusted gross income)

(b) Application for Hardship Provision. At any time when a Participant seeks a
distribution of all or any portion of the vested interest in such Participant’s
Individual Account, then such Participant shall deliver a written request to the
Plan Administrator stating thereon the nature of the Hardship, the estimated
amount of funds needed to alleviate the Hardship, documentation sufficient to
substantiate the Hardship, and the date when such funds are needed. The Plan
Administrator shall determine whether or not a Hardship exists as to the
Participant, and the amount of the Participant’s vested interest in his Elective
Contribution Account, Employer Matching Contribution Account and, if applicable,
Discretionary Profit Sharing Contribution Account, together with all income
allocated thereto as of December 31, 1988, and any amounts which as of
December 31, 1988, were credited to such Participant’s Prior Employer
Non-Elective Contributions Account, Prior Employer Matching Contributions
Account, Prior Employer Elective Contributions Account, Prior Employer Rollover
Account and Rollover Account, which shall be distributed to the Participant to
alleviate the Hardship. Within thirty (30) days of the Plan Administrator’s
receipt of a Participant’s written request for a Hardship distribution, the Plan
Administrator shall notify the Participant as to whether or not a

 

58



--------------------------------------------------------------------------------

Hardship was found to exist and as to the amount of the Participant’s vested
interest which shall be distributed to the Participant. No distribution shall be
made if a Qualified Consent has not been obtained and delivered to the Plan
Administrator, provided that for Hardship withdrawal applications made on or
after May 31, 2002, a Qualified Consent shall no longer be required except to
the extent the withdrawal is from a Participant’s Individual Account that
contains funds described in the last sentence of Section 6.5(b). Notwithstanding
anything herein to the contrary, any Participant who has severed employment with
all Employers shall not be eligible for a Hardship distribution under this
Section 7.2.

(c) Requisites for Hardship Withdrawal. No distribution will be made to any
Participant for reason of Hardship unless:

(i) the amount to be distributed pursuant to this Section 7.2 does not exceed
the amount necessary to alleviate the Participant’s necessary and immediate
financial need. The amount of a necessary and immediate financial need may
include any amounts necessary to pay any federal, state or local income taxes or
penalties reasonably anticipated to result from the distribution;

(ii) the Participant has obtained all distributions, other than Hardship
distributions, and all non-taxable loans currently available under all plans
sponsored by the Employer in which he is eligible to participate, and effective
May 31, 2002, the Participant makes an election under Section 15.4(b) to receive
a distribution of dividends if such an election is currently available to the
Participant at the time the Hardship withdrawal application is filed with the
Plan Administrator;

(iii) the Participant has represented, in writing or such other form as may be
prescribed by the Commissioner of the Internal Revenue Service, that the need
cannot reasonably be relieved:

 

  (1) Through reimbursement or compensation by insurance or otherwise;

 

  (2) By liquidation of the Participant’s assets;

 

  (3) By cessation of Elective Contributions under the Plan;

 

  (4) By other currently available distributions (including distribution of ESOP
dividends under section 404(k) and nontaxable (at the time of the loan) loans,
under plans maintained by the Employer or by any other employer; or

 

  (5) By borrowing from commercial sources on reasonable commercial terms in an
amount sufficient to satisfy the need;

 

59



--------------------------------------------------------------------------------

(iv) any Participant who receives a Hardship distribution from the Plan shall be
prohibited from making Elective Contributions under the Plan and must agree not
to make elective contributions to any other plan maintained by an Employer
(including, but not limited to, the EDS Employee Stock Purchase Plan and, if
applicable, the EDS Executive Deferral Plan) for six (6) consecutive months (or
twelve (12) consecutive months effective for Plan Years beginning prior to
January 1, 2002) from the date of the Hardship distribution, provided that for
Hardship distributions occurring during 2001, the period shall be for the later
to occur of six months from the date of the distribution or January 1, 2002; and

(v) effective for Plan Years beginning prior to January 1, 2002, the Plan and
any other Qualified Plan maintained by the Employer must limit the Participant’s
Elective Contributions for the taxable year first occurring after the date of
the Hardship Distribution to the applicable limit as then in effect pursuant to
Code Section 402(g) for such taxable year, less the Participant’s total Elective
Contributions for the taxable year in which the Hardship Distribution occurred.

(d) Hurricane Katrina Provisions. A Participant described in IRS Announcement
2005-70 may, during the period commencing on August 29, 2005 and ending on
March 31, 2006, receive a Hardship distribution under this Section 7.2 on
account of a need arising from Hurricane Katrina regardless of whether such need
is set forth in Section 7.2(a). Unless the Plan Administrator has actual
knowledge to the contrary, the Plan Administrator may rely on the written
representations of a Participant described in the immediately preceding sentence
that the requested distribution is on account of a need arising from Hurricane
Katrina and that the amount of the requested distribution is necessary to
alleviate such need. The restrictions set forth in Sections 7.2(c)(ii),
(iii) and (iv) do not apply to a Hardship distribution permitted under this
Section 7.2(d).

7.3 In-Service Withdrawal. Any Participant who has attained age fifty-nine and
one-half (59 1/2) and is employed by and on the payroll of an Employer or a
Controlled Group Member may request withdrawal of all or a portion of the vested
portion of his Individual Account save and except any and all amounts thereof
attributable to Choice Allocation Contributions and any portion of his Employer
Matching Contribution Account with respect to which he is unable to direct
investment pursuant to Section 8.2. A Participant who attained age seventy and
one-half (70 1/2) prior to January 1, 1999, may request a withdrawal of any or
all of his Individual Account. Payment of such amount may be in any form
provided for pursuant to Section 6.5 (Distribution of Benefits).

7.4 Loans. Subject to the limitations set forth in Section 7.1 (Withdrawals and
Loans, Generally), loans shall be made available on a reasonable and consistent
basis to Participants who are Employees or are employed by a Controlled Group
Member. The application and the resulting loan must comply with the procedures
then established by the Plan Administrator and meet the terms and conditions
specified in the following provisions:

 

60



--------------------------------------------------------------------------------

(a) Each application for a loan must include a Qualified Consent submitted to
the Plan Administrator within ninety (90) days before the date the loan is
secured by any or all of the balance credited to Participant’s Individual
Account. Effective for loan applications made on or after May 31, 2002, a
Qualified Consent shall no longer be required except to the extent the loan is
from a Participant’s Individual Account that contains funds described in the
last sentence of Section 6.5(b).

(b) No more than two (2) loans may be granted in any Plan Year.

(c) No loan shall be granted for less than five hundred dollars ($500).

(d) The maximum amount of a loan, when added to the outstanding balance of all
other loans made to the Participant from a Qualified Plan sponsored by the
Employer, shall not exceed the lesser of (i) fifty thousand dollars ($50,000)
reduced by (A) the excess of the highest outstanding loan balance during the
twelve-consecutive month period prior to the day before the new loan is made,
over the outstanding balance of loans from the Plan on the date on which such
loan was made and (B) effective for Plan Years beginning on or after January 1,
2002, the outstanding loan balance of any defaulted loan, plus the accrued
interest on such defaulted loan, or (ii) fifty percent (50%) of the vested
balance of such Participant’s Individual Account. Effective January 1, 2000
through October 6, 2001, for purposes of the 50% limit in item (ii) of the
immediately preceding sentence, the vested balance of the Participant’s
Individual Account shall not include the vested balance in the Participant’s
Choice Allocation Account.

(e) No loans shall be made from any portion of the Participant’s Choice
Allocation Account.

(f) Subject to (e) above, loan proceeds shall be proportionately obtained from
each Investment Fund in which the Participant has a balance on the day proceeds
are paid.

(g) Any loan made pursuant to this Section must be repaid in substantially equal
payments made not less frequently than quarterly over a period not to exceed
five (5) years.

(h) Interest on any loan hereunder shall be based on a reasonable rate of
interest to be determined by the Plan Administrator at the time the loan is
made, which amount shall not exceed the maximum rate allowable under applicable
state law.

(i) Any such loan shall be evidenced by a promissory note and such note shall be
held by the Trustee as an asset of the Trust allocated specifically to the
Individual Account of the Participant to whom the loan is granted. Any loan
shall be collateralized with the Participant’s Individual Account to the extent
the balance of such Account equals the outstanding balance on the loan.

 

61



--------------------------------------------------------------------------------

(j) The method of timing for repayment of any loan hereunder shall be determined
at the time any such loan is made. Repayment of any loan shall normally be by
payroll deduction. In the event a Participant terminates his employment with all
Employers prior to the time the loan is repaid in full, the balance of such loan
shall be accelerated and become immediately due and payable, unless such
Participant elects a Direct Rollover pursuant to Section 6.5(f) to an eligible
retirement plan which will except a rollover of an outstanding loan.
Notwithstanding the foregoing, those former participants in the ATK Plan whose
outstanding loans were transferred to this Plan as part of the merger of the ATK
Plan into this Plan shall be permitted to repay such loans by check made payable
to the Plan, but such loans shall otherwise be subject to the remaining
provisions of this Section 7.4. In addition, a Participant whose employment is
transferred to a Controlled Group Member that is not an Employer or a
Participant who is employed by a Controlled Group Member that has discontinued
its participation in the Plan can continue to repay any outstanding loans under
this Section 7.4 by a personal check made payable to the Plan or, alternatively,
the Controlled Group Member employing the Participant can withhold the loan
repayments from the Participant’s paychecks and send them to the Plan, provided
that in either case such loan repayments must satisfy the other requirements of
this Section 7.4

(k) For purposes of this Section, Participants who take a leave of absence that
is not covered by Article 14 before their loan is paid in full must continue to
elect to repay the loan in accordance with the terms of the governing promissory
note in any manner or method deemed acceptable by the Plan Administrator.

(l) The Plan administrator shall establish a cure period of at least 90 days
but, effective for Plan Years beginning on or after January 1, 2002, no longer
than the end of the calendar quarter following the calendar quarter in which a
Participant fails to make any scheduled repayment on an outstanding loan, during
which such a Participant may cure the failure by making all missed payments and
thereby avoid the default of the loan. Upon the default of a loan, the loan
balance, unless foreclosed, is deemed to be distributed to the Participant
although such defaulted loan shall remain outstanding and continues to accrue
interest pursuant to the provisions of Treasury regulation Section 1.72(p)-1,
and the Participant shall be permitted to repay such outstanding loan and
accrued interest with after-tax dollars paid by the Participant to the Trustee
for deposit in the Participant’s Individual Account, and the Plan Administrator
shall account for such funds separately.

(m) All repayments by a Participant representing principal shall be credited
against the outstanding balance of the loan. All repayments representing
interest shall be considered as investment income of the Trust applicable to the
Participant

(n) All repayments shall be credited to Investment Funds in the same proportion
as such Participant’s contributions are allocated pursuant to the Participant’s
directions.

 

62



--------------------------------------------------------------------------------

(o) In granting or refusing any request for a loan hereunder, the Plan
Administrator shall apply uniform standards consistently and indiscriminately.

(p) Not more than four (4) loans may be outstanding in accordance with this
Section during any Plan Year. Effective for Plan Years beginning on or after
January 1, 2002, a defaulted loan is considered to be outstanding for purposes
of this Section 7.4(p).

(q) The Plan Administrator shall charge each Participant who takes a loan
pursuant to this Section a fee in such reasonable amount as then determined by
the Plan Administrator and communicated to Participants.

(r) In the event that a loan is transferred to the Plan, as the result of either
a plan to plan transfer or an eligible rollover distribution, then the Plan
Administrator shall make any adjustments to the terms of the loan necessitated
by the transfer or rollover of the loan and shall require that the Participant
execute a new loan agreement substituting the Plan as payee under the loan and
making such other changes as necessary to effect the transfer or rollover of the
loan. In the event a Participant refuses to execute a loan agreement
substituting the Plan as payee, the loan shall be deemed to be in default.

(s) Notwithstanding anything herein to the contrary, a Participant whose
employment is transferred to a Controlled Group Member that is not an Employer
or a Participant who is employed by a Controlled Group Member that has
discontinued its participation in the Plan shall remain eligible for loans under
this Section 7.4

7.5 Discretionary Withdrawal. Any Participant whose Individual Account is
comprised of a QDRO Account or a Prior Employer Voluntary Contribution Account
may, at any time and in accordance with the policies and procedures then
established by the Plan Administrator, request a distribution of all, or a
portion of the amounts credited to such QDRO Account and Prior Employer
Voluntary Account. The Trustee shall distribute such amounts as of the Valuation
Date on or first occurring after receiving the distribution authorization from
the Plan Administrator.

ARTICLE 8

FUNDING

8.1 Trustee. The Company will enter into a Trust Agreement with the Trustee
whereunder the Trustee will receive, invest and administer as a trust fund all
contributions made to the Plan in accordance with such Trust Agreement. Such
Trust Agreement is incorporated by reference as a part of the Plan, and the
rights of all persons hereunder are subject to the terms of the Trust Agreement.
The Trust Agreement specifically provides, among other things, for the
investment and reinvestment of the Trust and the income thereof, the management
of the Trust, the responsibilities and immunities of the Trustee, removal of the
Trustee and appointment of a successor, accounting by the Trustee and the
disbursement of the Trust. The Trustee shall establish and maintain such
Investment Funds as are selected by the Investment Committee in accordance with
Section 9.9 (Duties and Authorities of the Investment Committee).

 

63



--------------------------------------------------------------------------------

8.2 Direction of Investments.

(a) Subject to the restrictions on investment provided in Section 8.2(b), this
Plan intends to comply with ERISA Section 404(c) and provides each Participant
with the right to direct the investment of the entire amount allocated to his
Individual Accounts into or among any available Investment Funds. Investment
Fund elections and changes in the allocation of contributions shall be made in
accordance with the policies and procedures then established by the Plan
Administrator, in accordance with ERISA Section 404(c), and communicated to
Participants. The Plan Administrator shall, as soon as practicable, forward
appropriate investment directions received from a Participant to the Trustee for
execution, and the Trustee shall carry out such directions as expeditiously as
practicable. In the absence of a notification by a Participant to the Plan
Administrator concerning the direction of contributions, the Plan Administrator
shall assume the Participant elected that the total amount of contributions
being allocated to such Participant’s Individual Account be invested in
accordance with investment procedures of the Investment Committee established
pursuant to Section 9.9 (Duties and Authorities of the Investment Committee).

(b) Notwithstanding anything herein to the contrary, all Employer Matching
Contributions shall be allocated to the EDS Stock Fund. A Participant shall not
be able to direct the investment of Employer Matching Contributions until the
second anniversary of the date as of which such Employer Matching Contributions
were allocated. Effective July 1, 1998, such restriction shall be lifted with
respect to a Participant who receives or is entitled to receive a distribution
of his Employer Matching Contribution Account in accordance with Article 6.

Notwithstanding anything herein or in a prior Plan document to the contrary, the
provisions of this Section 8.2(b) shall not apply to any Participant during the
period July 1, 1998 through October 2, 2000. In addition, effective May 1, 2002,
the provisions of this Section 8.2(b) shall not apply to any dividends that are
allocated on a Participant’s behalf to the EDS Stock Fund even if such dividends
are received on account of the Participant’s Employer Matching Contributions
that are subject to the investment restrictions of this Section 8.2(b)

(c) The EDS Stock Fund shall be an Investment Fund up to one hundred
(100%) percent of the assets of which may be invested in Employer Stock, unless
the Trustee or the independent fiduciary, if appointed and then acting,
determines that the acquisition or holding of Employer Stock would possibly
result in the imposition of an excise tax under the Code or result in a
violation of ERISA Sections 406 or 407. If such a determination is made or the
Trustee or independent fiduciary, if appointed and then acting, determines that
a sale of any or all of the Employer Stock is in the best interest of the
Participants, the Trustee or such independent fiduciary may sell any or all of
the

 

64



--------------------------------------------------------------------------------

Employer Stock in the Trust. In no event shall the Board, the Company, an
Employer, the Investment Committee, the Benefits Administration Committee or any
other person or committee have the authority to direct the Trustee or
independent fiduciary not to invest assets in the Employer Stock Fund in
Employer Stock. Effective May 31, 2002, the EDS Stock Fund shall constitute an
“employee stock ownership plan” within the meaning of Code Section 4975(e)(7)
and notwithstanding anything in this Plan to the contrary, the EDS Stock Fund
shall comply with the provisions of Article 15.

(d) Notwithstanding anything herein or in Section 8.3 to the contrary, amounts
transferred from the ATK Plan and the UGS Plan to this Plan in connection with
the mergers of the ATK Plan and the UGS Plan into this Plan effective January 1,
2003 shall be held by the Trustee and invested in the Investment Funds pursuant
to the directions of the Investment Committee. In connection with such
transfers, commencing on January 1, 2003 and continuing through January 13, 2003
(or such later date as the Plan Administrator determines is necessary), the ATK
Plan Participants and UGS Plan Participants will not be able to direct the
investment of such transferred amounts. Starting on January 14, 2003 (or such
later date as the Plan Administrator determines is necessary), such transferred
amounts shall be subject to each ATK Plan Participant’s and UGS Plan
Participant’s investment directions under the provisions of this Article 8.

In addition, unless an ATK Plan Participant makes an investment election under
this Section 8.2, the investment election that was in effect immediately prior
to the merger of the ATK Plan into this Plan for the investment of such
participant’s 401(k) elective contributions under the ATK Plan shall, in the
manner determined by the Investment Committee, apply for purposes of investing
among this Plan’s Investment Funds all contributions that are made for such ATK
Plan Participant under this Plan, subject to the restriction in Section 8.2(b)
in the event that ATK Plan Participants are ever eligible for Employer Matching
Contributions. In the absence of an investment election under this Section 8.2
or under the ATK Plan for 401(k) elective contributions, the ATK Plan
Participant’s contributions under this Plan shall be invested in accordance with
the Plan’s default investment procedures.

8.3 Change in Direction. Any Participant shall change investment option
elections concerning the investment of either existing Individual Account
balances or future contributions into Investment Funds as follows:

(a) Future Contribution. Each Participant shall have the right to request the
Plan Administrator to change his investment option election concerning the
Investment Fund in which his future Elective Contributions or Rollover
Contributions are to be invested in accordance with Section 8.2 (Direction of
Investments). Such changes in investment options shall be made, and shall be
effective, in accordance with the then governing policies and provisions
established by the Plan Administrator and communicated to the Participants who
are Employees.

 

65



--------------------------------------------------------------------------------

(b) Individual Account Balances. Each Participant shall have the right to
request the Plan Administrator to liquidate some or all of the balance in his
Individual Account and reinvest such amounts in accordance with a different
investment mix as directed by the Participant and in accordance with Section 8.2
(Direction of Investments). Such changes shall be made, and shall be effective,
in accordance with the then governing policies and procedures established by the
Plan Administrator and communicated to the Participants.

(c) Notwithstanding anything herein or in Section 8.2 to the contrary, a
Section 16 Participant who desires to transfer any portion of his existing
Individual Account balance to or from the EDS Stock Fund or to increase or
decrease the portion of future contributions to be invested in the EDS Stock
Fund must (i) wait at least six months after the last opposite way discretionary
transaction under this Plan or any other Company plan before making such
transfer or contribution change and (ii) in the case of an election to transfer
funds to the EDS Stock Fund or to increase the portion of contributions to be
invested in the EDS Stock Fund, also wait at least six months after any previous
voluntary election under this Plan to dispose of units in the EDS Stock Fund or
to dispose of shares or interests in Employer Stock under any other Company plan
for the purpose of funding an in-service cash distribution or a loan under this
Plan or any other Company plan, before making such transfer or contribution
change. In addition, a Section 16 Participant must satisfy the requirements of
the EDS Pre-clearance/Compliance Assistance Program before making a transfer or
contribution change described in the immediately preceding sentence.
Notwithstanding the foregoing, the restrictions of this Section 8.3(c) shall not
apply to the disposition of units in the EDS Stock Fund or the disposition of
shares or interests in Employer Stock under any other Company plan for the
purpose of paying a cash distribution to a Section 16 Participant (or his
Beneficiary) in accordance with the requirements of Code Section 401(a)(9) or
incident to the Section 16 Participant’s death, disability, retirement or other
termination of Service. For purposes of this Section 8.3(c), a “Section 16
Participant” means a Participant whose transactions in Employer Stock are
subject to Section 16 of the Securities Exchange Act of 1934, as amended, and an
“opposite way discretionary transaction” shall be determined in accordance with
the provisions of SEC Rule 16b-3.

8.4 Overpayment and Underpayment of Benefits. The Plan Administrator may adopt,
in its sole discretion, whatever rules, procedures and accounting practices are
appropriate in providing for the collection of any overpayment of benefits. If a
Participant, spouse, Alternate Payee, or other Beneficiary receives an
underpayment of benefits, the Plan Administrator shall direct that immediate
payment be made to make up for the underpayment.

ARTICLE 9

FIDUCIARIES

9.1 General. Each Fiduciary who is allocated specific duties or responsibilities
under the Plan or Trust Agreement or any Fiduciary who assumes such a position
with the Plan shall

 

66



--------------------------------------------------------------------------------

discharge his duties solely in the interest of the Participants and their
Beneficiaries and for the exclusive purpose of providing such benefits as
stipulated herein to such Participants and their Beneficiaries, and defraying
expenses, costs or fees of administering the Plan. Each Fiduciary in carrying
out such duties and responsibilities shall act with the care, skill, prudence,
and diligence under the circumstances then prevailing that a prudent man acting
in a like capacity and familiar with such matters would use in exercising such
authority or duties.

9.2 Appointment of the Benefits Administration Committee. The administration of
the Plan will be in the charge of the Benefits Administration Committee
consisting of at least three (3) members, each of whom shall be an Employee of
the Company and each of whom shall be appointed by the Compensation and Benefits
Committee or its designee. The Benefits Administration Committee is the named
Plan Administrator hereunder. Each member of the Benefits Administration
Committee shall serve until such member’s successor shall be appointed. A member
may serve for more than one (1) term. The Compensation and Benefits Committee,
or its designee, shall appoint one (1) of the Benefits Administration Committee
members as Chairperson, may remove a member of the Benefits Administration
Committee with or without cause, and may appoint a secretary or such other
officers as it deems necessary and appropriate, and may fill vacancies in the
Benefits Administration Committee, however caused. A member of the Benefits
Administration Committee may resign by delivery of such member’s written
resignation to the Compensation and Benefits Committee or its designee and other
members of the Benefits Administration Committee and such resignation shall be
effective at the earlier of its acceptance by the Benefits Administration
Committee or upon the appointment of a successor.

9.3 Appointment of the Investment Committee. The Compensation and Benefits
Committee, or its designee, shall appoint an Investment Committee consisting of
at least three (3) members, each of whom shall be an Employee of the Company.
Each member of the Investment Committee shall serve until such member’s
successor shall be appointed. A member may serve for more than one (1) term. The
Compensation and Benefits Committee, or its designee, shall appoint one (1) of
the Investment Committee members as Chairman, may remove a member of the
Investment Committee with or without cause, may appoint a secretary or such
other officers as it deems necessary and appropriate, and may fill vacancies in
the Investment Committee, however caused. A member of the Investment Committee
may resign by delivery of such member’s written resignation to the Compensation
and Benefits Committee or its designee and other members of the Investment
Committee, and such resignation shall be effective at the earlier of its
acceptance by the Investment Committee or upon the appointment of a successor.

9.4 Compensation and Expenses, Costs and Fees. The members of the Investment and
Benefits Administration Committees shall serve without compensation for their
services, but their reasonable and necessary expenses, costs or fees may be paid
by the Trustee, to the extent that they are not paid by an Employer. When, in
its discretion, the Benefits Administration Committee, the Investment Committee
or any Employer deems it advisable, the records of the Benefits Administration
Committee, the Investment Committee and the Trustee shall be audited by an
independent auditor, and reasonable and necessary expenses, costs or fees
thereby incurred shall be paid as provided in Section 16.2 (Administration
Expenses) hereof.

 

67



--------------------------------------------------------------------------------

9.5 Secretary and Administrative Personnel of the Committees. The Benefits
Administration and Investment Committees may appoint a Secretary who may, but
need not, be a member of such Committees, and such Committees may employ agents
and such professional, clerical and other administrative personnel as may
reasonably be required for the purpose of fulfilling such Committees’ duties
hereunder. Such agents and administrative personnel shall carry out the duties
and responsibilities assigned to them by the appropriate Committee, as
applicable. Expenses, costs or fees necessarily incurred for such purpose shall
be paid as provided in Section 16.2 (Administration Expenses, Costs and Fees)
hereof.

9.6 Duties and Authority of Administrative Personnel. Administrative personnel
appointed pursuant to Section 9.5 (Secretary and Administrative Personnel of the
Committees) hereof shall be responsible for such matters as the Benefits
Administration Committee or the Investment Committee, as applicable, shall
delegate to them including, but not limited to, communication to Employees at
the direction of the Benefits Administration Committee, reports to the Benefits
Administration Committee involving questions of eligibility or earnings,
assisting Participants and Beneficiaries in the completion of forms prescribed
by the Benefits Administration Committee, and maintenance of records concerning
former Participants and Beneficiaries. No administrative personnel may make any
decision as to Plan policy, interpretations, practices or procedures unless the
authority to make such decision has been delegated to them in writing by the
Benefits Administration Committee or the Investment Committee, as applicable,
and they accept their fiduciary responsibilities in accordance with the
provisions of this Section. All administrative personnel shall, except as
provided in the next preceding sentence, perform their allocated function within
the policies, interpretations, rules, practices and procedures established by
the Benefits Administration Committee or the Investment Committee, as
applicable. Administrative personnel shall coordinate matters related to the
Plan with the appropriate department of each Employer as the Benefits
Administration Committee or the Investment Committee, as applicable, directs.

9.7 Action by the Benefits Administration Committee or Investment Committee:

(a) A majority of the members of the Benefits Administration Committee or
Investment Committee shall constitute a quorum for the transaction of business,
and shall have full power to act hereunder. Action by the Benefits
Administration Committee or Investment Committee shall be official if approved
by a vote of a majority of the members present at any official meeting. Except
as otherwise required by an applicable plan or the law, the Benefits
Administration Committee or Investment Committee may, without a meeting,
authorize or approve any action by written resolution or instrument signed by a
majority of all of the members or approved electronically by a majority of all
of the members or any combination of signatures and electronic approval by a
majority of all of the members. Any written resolution or instrument signed,
approved electronically or any combination of signatures and electronic
approvals by the majority of all members of the Benefits Administration
Committee or Investment Committee shall have the same force and effect as a
formal resolution adopted in open meeting. Any written memorandum or other
writing signed or approved electronically by a member of the Benefits
Administration Committee or Investment Committee or such other person duly
authorized to act with respect to the subject matter of the writing shall have
full force and effect as if it were a formal resolution signed by a majority of
the committee members.

 

68



--------------------------------------------------------------------------------

(b) A member of the Benefits Administration Committee or Investment Committee
may not vote or decide upon any matter relating solely to such member or vote in
any case in which such member’s individual right or claim to any benefit under
the Plan is particularly involved. If in any case in which a committee member is
so disqualified to act, the remaining members then present cannot, by majority
vote, act or decide, the Benefits Administration Committee or Investment
Committee will request that the Compensation and Benefits Committee appoint a
temporary substitute member to exercise all the powers of the disqualified
member concerning the matter in which such member is disqualified.

(c) The Benefits Administration Committee or Investment Committee shall maintain
minutes of its meetings and written records of its actions. Members may
participate and hold a meeting of the Benefits Administration Committee or
Investment Committee by means of conference telephone or similar communications
equipment by means of which a persons participating in the meeting can hear each
other. Participation in such a meeting constitutes presence in person at such
meetings.

(d) The Benefits Administration Committee or Investment Committee shall meet as
scheduled by the Secretary but not less frequently than once annually.

(e) The Benefits Administration Committee or Investment Committee may, in their
discretion, invite independent consultants, advisors, their agents, members of
management, or other persons as the Benefits Administration Committee or
Investment Committee, shall deem necessary or appropriate.

(f) The chairperson of the Benefits Administration Committee or Investment
Committee will periodically report the committee’s findings and conclusions to
the Compensation and Benefits Committee.

(g) Members of the Benefits Administration Committee or the Investment Committee
shall continue to serve in such capacity until such time as such member’s
successor is appointed and qualified by the Compensation and Benefits Committee
or its designee.

9.8 Duties and Authorities of the Benefits Administration Committee. The
Benefits Administration Committee is authorized to take such action as may be
necessary to carry out the provisions and purposes of the Plan and shall have
the authority to control and manage the operation and administration of the
Plan. In order to effectuate the purposes of the Plan, the Benefits
Administration Committee shall have the power to construe and interpret the
Plan, to supply any omissions therein to reconcile and correct any errors or
inconsistencies, to decide any questions in the administration and application
of the Plan, and to make equitable adjustments for any mistakes or errors made
in the administration of the Plan, and all such actions or

 

69



--------------------------------------------------------------------------------

determinations made by the Benefits Administration Committee, and the
application of rules and regulations to a particular case or issue by the
Benefits Administration Committee, in good faith, shall be final, binding and
conclusive on all persons ever interested hereunder, subject, however, to review
by the Compensation and Benefits Committee. The Benefits Administration
Committee shall exercise such authority and responsibility as it deems
appropriate to comply with the provisions of federal law and governmental
regulations issued thereunder and to carry out any other duties delegated to the
Benefits Administration Committee in writing by the Compensation and Benefits
Committee . The Benefits Administration Committee shall establish a written
procedure to determine the qualified status of any domestic relations orders
submitted to it for review and qualification as a Qualified Domestic Relations
Order pursuant to Code Section 414(p) and ERISA Section 206. To comply with
every order so determined to be Qualified Domestic Relations Order, the Benefits
Administration Committee shall establish and maintain records reflecting the
interest or interests of any person or persons for whose benefit amounts are
held hereunder pursuant to a Qualified Domestic Relations Order. The Benefits
Administration Committee shall be the designated agent for service of legal
process.

9.9 Duties and Authorities of the Investment Committee. The Investment Committee
shall establish a formal, written investment and funding policy and shall have
the discretionary authority to manage, directly or indirectly, all investment of
Plan assets other than assets that are invested in the EDS Stock Fund. In
establishing the investment and funding policy, the Investment Committee shall,
except as provided in the immediately following sentence, select the investment
alternatives (the “Investment Funds”) offered under the Plan and shall establish
investment procedures for the investment of amounts with respect to which no
investment direction is received pursuant to Section 8.2 (Direction of
Investments). Notwithstanding anything hereinto to the contrary, the EDS Stock
Fund shall be an Investment Fund offered under the Plan and shall not be subject
to the Investment Committee’s selection authority set forth in the immediately
preceding sentence. The selection of the Investment Funds shall be made in
accordance with ERISA Section 404(c) and with the intent that the Plan operate
as a section 404(c) plan. In addition, it is intended that the EDS Stock Fund
satisfy the requirements of ERISA Section 404(c). The Investment Committee shall
have the authority to appoint an Investment Manager or Managers to manage,
acquire and to dispose of any or all assets of the Plan. Further, the Investment
Committee shall have the authority to appoint one or more Account Managers to
oversee and direct the Trustee as to the investment of assets of the Plan not
managed by Investment Managers. The Investment Committee shall appoint the
Trustee in accordance with the provisions hereof. The Investment Committee shall
identify appropriate investment objectives (other than investment objectives
relating to the EDS Stock Fund), and shall, subject to the right of each
Participant to direct the investment of amounts allocated to his Individual
Account, as implemented by the Plan Administrator, determine the proper
apportionment of Plan assets among the various investment vehicles (other than
the EDS Stock Fund), and include said items in the investment policy of the
Plan. The Investment Committee shall monitor and compare to others, or cause to
be monitored and compared to others, the investments (other than the EDS Stock
Fund) and investment performance of the Trustee, Investment Managers, and
Account Managers, and shall make such reports and give such recommendations to
the Compensation and Benefits Committee as it may request from time to time with
respect thereto.

 

70



--------------------------------------------------------------------------------

9.10 Claims Procedure and Other Rules and Regulations of the Benefits
Administration Committee. The Benefits Administration Committee shall establish
a Benefits Administration Claims and Appeals Committee which shall consist of
those members designated from time to time by the Benefits Administration
Committee Chairperson and shall be delegated with the duties, responsibilities
and authority to make, and from time to time revise, rules and regulations for
the administration of the Plan, including the authority to establish, maintain,
and communicate to the Employees a reasonable claims procedure, in accordance
with law. Such claims procedure shall provide the manner in which written claims
for benefits shall be made, written notice of disposition of a claim shall be
made, and written application for appeal of the denial of a claim shall be made.
Failure of a Participant to file a claim will not result in a forfeiture of any
interest in the Participant’s Individual Account.

9.11 Named Fiduciaries and Allocation of Responsibility. ERISA requires that
certain persons, who are deemed to be “fiduciaries”, as defined in ERISA
Section 3(21)(A), be designated as “Named Fiduciaries” in the Plan. The Board,
the Company, the Employer, the Trustee, the Investment Committee, and the
Benefits Administration Committee are hereby designated Named Fiduciaries. A
Participant shall be a Named Fiduciary to the extent such Participant directs
the investment of any portion of his Individual Account and as otherwise
provided in the Plan and as set forth in, and limited by, the Trust Agreement.
Each Named Fiduciary shall have only the powers, duties and responsibilities
specifically allocated to such Fiduciary pursuant to the terms of this Plan. The
Board and the Compensation and Benefits Committee shall not have any power or
fiduciary responsibility hereunder other than the power to name the persons who
shall comprise the Investment Committee and the Benefits Administration
Committee and continuing the allocation of fiduciary responsibilities to those
persons. Each Named Fiduciary may, by written instrument, allocate some or all
of such Named Fiduciary’s responsibilities to another fiduciary or designate
another person to carry, out some or all of such Named Fiduciary’s fiduciary
responsibilities. No Named Fiduciary shall be liable for an act or omission of
any person who is allocated a fiduciary responsibility or who is designated to
carry out such responsibility in carrying out a fiduciary responsibility except
to the extent that the Named Fiduciary did not act in accordance with the
standard contained in subsection 9.12(b) (Action by Fiduciaries) hereof with
respect to the allocation, designation or continuation thereof, or
implementation or establishment of the allocation or designation procedures. Any
person or group of persons may serve in more than one fiduciary capacity with
respect to the Plan.

9.12 Action by Fiduciaries.

(a) Any action herein permitted or required to be taken by an Employer shall be
by resolution of its board of directors or by written instrument signed by a
person or group of persons who has been authorized by resolution of such board
of directors as having authority to take such action. Any action herein
permitted or required to be taken by the Investment Committee or Benefits
Administration Committee shall be in the manner specified in Section 9.7 (Action
by the Benefits Administration Committee or Investment Committee) hereof.

(b) Each Fiduciary with respect to the Plan shall perform all of such
Fiduciary’s duties and responsibilities and exercise such Fiduciary’s power
hereunder

 

71



--------------------------------------------------------------------------------

with the due care, skill, prudence, and diligence under the circumstances then
prevailing that a prudent man acting in like capacity and fully familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims, and no Fiduciary shall be liable for any act or failure to act
on such Fiduciary’s part which conforms to that standard, unless such Fiduciary
knowingly participates in or knowingly undertakes to conceal an act or omission
of another Fiduciary, with the knowledge that such act or omission is a breach
of fiduciary responsibility, or knowing of a breach of fiduciary responsibility,
such Fiduciary fails to make reasonable efforts under the circumstances to
remedy the breach, or failing to carry out such Fiduciary’s specific
responsibilities, in accordance with such standard, such Fiduciary has enabled
another Fiduciary to commit a breach.

(c) Each Fiduciary shall furnish or cause to be furnished to each other
Fiduciary all information needed for the proper performance of such Fiduciary’s
duties. Each Fiduciary warrants that any directions given, information furnished
or action taken by such Fiduciary shall be in accordance with the provisions of
the Plan or the Trust Agreement, as the case may be, authorizing or providing
for such direction, information or action.

(d) Although the Investment Committee shall have an overall responsibility to
diversify the investments of the Plan so as to minimize the risk of large
losses, unless under the circumstances it is clearly prudent not to do so, the
diversification requirement and the prudence requirement, to the extent that it
requires diversification, shall not be violated by the acquisition or holding of
qualifying Employer securities or qualifying Employer real property as defined
in ERISA Section 406(d).

9.13 Employment of Advisers. A Named Fiduciary may appoint such accountants,
counsel, and any other advisers as such Named Fiduciary deems necessary or
desirable in connection with the administration and operation of the Plan. A
Named Fiduciary shall be entitled to rely, in accordance with the standard
contained in subsection 9.12(b) (Action by Fiduciaries) hereof upon, and shall
not be liable for any act or failure to act on such Named Fiduciary’s part in
such reliance or in reliance, in accordance with such standard, on any opinion
or reports, which shall be furnished to such Named Fiduciary by any such
accountant with respect to accounting matters, counsel with respect to legal
matters, or investment advisers with respect to investment matters.

9.14 Bond. It shall be the responsibility of the Plan Administrator to obtain
the appropriate Fiduciary bonds as required by federal law or regulation. Except
as required by the Company or by state or federal statute, irrespective of this
provision, no bond or other security shall be required of any Fiduciary.

9.15 Indemnity. The Company shall indemnify each member of the Board, the
Investment Committee, and the Benefits Administration Committee, each Account
Manager and each individual who is an employee of the Company and who is
allocated fiduciary responsibility hereunder, against any and all claims, loss,
damages, expenses, including counsel fees to the extent approved by the Board or
otherwise provided by law, and liability, including

 

72



--------------------------------------------------------------------------------

any amounts paid in settlement, with the approval of such Board, arising from
any action or failure to act, except when the same is judicially determined to
be due to the fraud, recklessness, or willful or intentional misconduct of such
member.

9.16 Missing Persons. The Plan Administrator shall make a reasonable effort to
locate all persons entitled to benefits under the Plan. The Trustee shall send a
certified letter to all such persons at their last known addresses advising them
of their interest or benefits under the Plan. Any such amounts shall be held by
the Trustee for a period of at least one (1) additional year for a total of at
least two (2) years from the time the benefits first become payable. If a
distributee cannot be found, then any unclaimed benefits of such distributee
shall constitute a Forfeiture and may be used to defray administrative and
operational expenses, costs or fees of the Plan. Should any person otherwise
entitled to a benefit which was subject to this section make a claim for such
forfeited benefit which is approved by the Plan Administrator, such benefit
shall be reinstated in such manner as the Plan Administrator determines to be
equitable and in accordance with law.

9.17 Voting Employer Stock. In the event Employer Stock allocated to a
Participant’s Individual Account is a security which is required to be
registered under Section 12 of the Securities Exchange Act of 1934 or one that
would be required to be registered except for an exemption from registration
provided by Section 12(g)(2)(H) of said 1934 Act, then each Participant shall be
permitted to direct the voting of the Employer Stock allocated to his Individual
Account. Each Participant who has Employer Stock allocated to his Individual
Account is hereby designated a Named Fiduciary for the purpose of exercising the
rights and responsibilities relating to Employer Stock under this Section 9.17.

(a) In the event the Employer Stock does not meet the requirements of the above
paragraph, Participants shall nonetheless direct the voting of such allocated
Employer Stock if, after acquiring such Employer Stock, more than ten percent
(10%) of the total assets of the Plan are in Employer Stock. However, the pass
through of voting on such non-registration type securities shall be limited to
voting only on those issues which, by law or charter, must be decided by more
than a majority vote of outstanding common shares voted.

(b) Any shares of Employer Stock in which the Participant does not have the
right to direct the voting or for which the Participant does not direct the
voting shall, to the extent not inconsistent with its fiduciary obligations
under ERISA, be voted by the Trustee or an independent fiduciary in the same
manner and proportion as the shares of Employer Stock with respect to which
voting directions on the particular matter that is the subject of the vote have
been timely received by the Trustee or an independent fiduciary from other
Participants.

(c) The Plan Administrator shall furnish to each Participant who has all or any
portion of his Individual Account invested in the EDS Stock Fund notice of the
date and purpose of each meeting of the stockholders of the Company at which
such Participant is entitled, in accordance with the provisions of this Section,
to vote Employer Stock allocated to his Individual Account. The Trustee or
independent fiduciary, as applicable,

 

73



--------------------------------------------------------------------------------

shall request from each such Participant instructions as to the voting at that
meeting of applicable Employer Stock credited to the Participant’s Individual
Account. Following notice to the Trustee or independent fiduciary affected, the
Plan Administrator may require that the voting instructions be returned from the
Participants directly to the Trustee, independent fiduciary or an agent of
either party. If the Participant furnishes such instructions to the appropriate
party, as provided above, within the time specified in the notification, the
Trustee shall vote such Employer Stock in accordance with the Participant’s
instructions, as provided to the Trustee directly or by the independent
fiduciary or agent.

(d) The Plan Administrator shall furnish to each Participant who has applicable
Employer Stock credited to his Individual Account notice of any tender offer
for, or a request or invitation for tenders of Employer Stock made to the
Trustee with respect to which the Participant is entitled, in accordance with
the provisions of this Section, to vote such applicable Employer Stock, or any
other matter requiring action of the shareholders of the Company with respect to
which the Participant is entitled, in accordance with the provisions of this
Section, to vote Employer Stock.

(e) The Plan Administrator shall request from each such Participant instructions
as to the tendering of applicable Employer Stock credited to the Participant’s
Individual Account, and for this purpose the Plan Administrator shall provide
Participants with a reasonable period of time in which to consider any such
tender offer for, or request or invitation for tenders of, applicable Employer
Stock made to the Trustee, or any other matter requiring action of the
shareholders of the Company. The Trustee shall tender such Employer Stock as to
which Trustee has received instructions to tender from Participants within the
time required by the terms of any such offer.

(f) Employer Stock credited to the Individual Accounts of Participants with
respect to which the Trustee has not received instructions shall not be
tendered. Any shares of Employer Stock held in the EDS Stock Fund which have not
been allocated to a Participant’s Individual Account shall, to the extent not
inconsistent with its fiduciary obligations under ERISA, be tendered by the
Trustee or an independent fiduciary in the same proportion as the shares of
Employer Stock which are allocated to the Participants’ Individual Accounts are
being tendered.

(g) The Plan Administrator shall provide the Trustee with written information
regarding proxy voting, tender offers and any other applicable corporate action,
and in carrying out its responsibilities under this provision, the Trustee may
conclusively rely upon information furnished to it in writing by the Plan
Administrator, including, but not limited to, the names and current addresses of
Participants, the number of shares of Employer Stock credited to the Individual
Accounts of Participants. Applicable Employer Stock shall be that Employer Stock
entitled to vote at a particular meeting of the stockholders of the Company or
with respect to which a request or invitation to tender or notice of any other
matter requiring action of the shareholders of the Company, as applicable, has
been received.

 

74



--------------------------------------------------------------------------------

(h) Notwithstanding any of the foregoing provisions of this Section, no
provision hereof shall prevent the Trustee from taking any action relating to
its duties and authority under this Section, if the Trustee determines in its
sole discretion that such action is necessary in order for the Trustee to
fulfill its fiduciary responsibilities hereunder.

ARTICLE 10

AMENDMENT AND TERMINATION

10.1 Amendment of Plan. The Company shall have the right at any time by action
of the Board to modify, alter or amend the Plan in whole or in part, provided,
however, that the duties, power and liability of the Trustee hereunder shall not
be increased without its written consent; and provided, further, that the amount
which at the time of any such modification, alteration or amendment shall appear
as a credit in the Individual Account of any Participant in the Plan, shall not
be adversely affected thereby, and provided, further, that no such amendment
shall have the effect of revesting in the Employer any part of the principal or
income of the Trust.

10.2 Termination of Plan. The Company expects to continue the Plan indefinitely,
but continuance is not assumed as a contractual obligation. The Company and each
Employer reserves the right at any time by action of its board of directors to
terminate the Plan as applicable to itself.

(a) If an Employer terminates or partially terminates the Plan or discontinues
its Contributions at any time, each Participant affected thereby shall then be
vested in the balance in his Individual Account.

(b) In the event of termination of the Plan by an Employer, the Plan
Administrator shall value the Trust as of the date of termination. That portion
of the Trust applicable to any Employer for which the Plan has not been
terminated shall be unaffected. The Individual Accounts affected by the
termination, as determined by the Plan Administrator, shall continue to be
administered as a part of the Trust or distributed to such Participants,
Beneficiaries or Alternate Payees, pursuant to Section 6.5 (Distribution of
Benefits).

ARTICLE 11

PROVISIONS RELATIVE TO EMPLOYERS INCLUDED IN PLAN

11.1 Method of Participation. Any employer, whether foreign or domestic, which
is a Controlled Group Member, with the approval of the Compensation and Benefits
Committee, or its designee, by the taking of the appropriate action by its board
of directors, may become an Employer by adopting the Plan. The Plan shall be
maintained as a single Plan for all Employers. Employers are listed on Appendix
E, attached hereto.

 

75



--------------------------------------------------------------------------------

11.2 Withdrawal. Any Employer may withdraw from the Plan any time by giving six
(6) months advance notice in writing of the resolution of its board of directors
to withdraw to the Plan Administrator. A shorter notice period may be allowable
if agreed to by the Compensation and Benefits Committee or its designee. The
procedure for withdrawal by an Employer is set forth as follows:

(i) Upon receipt of notice of any such withdrawal, the Plan Administrator shall
determine and certify to the Trustee the equitable shares of such withdrawing
Employer in the Trust, as applicable.

(ii) The Trustee shall thereupon set aside from the Trust then held by it such
securities and other property as it shall, in its sole discretion, deem to be
equal in value to such equitable share. If the Plan is to be terminated with
respect to such Employer, the amount set aside shall be dealt with in accordance
with the provisions of Section 10.2 (Termination of Plan). If the Plan is not to
be terminated with respect to such Employer, the Trustee shall turn over such
amount to such trustee as may be designated by such withdrawing Employer, and
such securities and other property shall thereafter be held and invested as a
separate trust of the Employer which has so withdrawn, and shall be used and
applied according to the terms of a new agreement and declaration of trust
between the Employer so withdrawing and the trustee so designated.

(iii) Neither the segregation of the Trust assets upon the withdrawal of an
Employer, nor the execution of a new agreement and declaration of trust pursuant
to any of the provisions of this Section shall operate to permit any part of the
corpus or income of the Trust to be used for or diverted to purposes other than
for the exclusive benefit of Participants and their Beneficiaries.

11.3 Spin-off of Accounts to the A.T. Kearney, Inc. 401(k) and Profit Sharing
Retirement Plan and Related Provisions.

Effective January 1, 2005, A.T. Kearney, Inc. established the A.T. Kearney, Inc.
401(k) and Profit Sharing Retirement Plan for certain of its employees, and all
A.T. Kearney, Inc. employees became ineligible to receive further contributions
under this Plan. Starting on the respective dates set forth in one or more
blackout notices sent on behalf of the A.T. Kearney, Inc. Benefits
Administration Committee, the Individual Accounts of those Participants who are
eligible to participate in the A.T. Kearney, Inc. 401(k) and Profit Sharing
Retirement Plan and those former employees of A.T. Kearney, Inc. who are not
employed by an Employer (including the Individual Account of such a Participant
that is payable to a Beneficiary or an alternate payee) shall no longer be
available for distribution, withdrawal or loans, as applicable, under this Plan,
and shall not be subject to investment directions under this Plan. At such time
as directed by the Investment Committee or its designee, the Trustee shall
liquidate all the investments in the Individual Accounts of the Participants
described in the immediately preceding sentence (including the Individual
Account of such a Participant that is payable to a Beneficiary or an alternate
payee) and shall transfer the entire amount of such liquidation proceeds to the
trustee of the A.T. Kearney, Inc. 401(k) and Profit Sharing Retirement Plan
provided, however, that (i) any whole and fractional shares of Employer Stock
that are allocated to such a Participant’s

 

76



--------------------------------------------------------------------------------

Individual Account shall not be liquidated but shall be transferred in-kind to
the trustee of the A.T. Kearney, Inc. 401(k) and Profit Sharing Retirement Plan
and (ii) any promissory notes associated with such a Participant’s outstanding
loans under Section 7.4 shall also be transferred in kind. In the event that a
Participant is employed by A.T. Kearney, Inc. but is not eligible to participate
in the A.T. Kearney, Inc. 401(k) and Profit Sharing Retirement Plan, the two
immediately preceding sentences shall not apply to such a Participant’s
Individual Account, which Individual Account shall continue to be maintained
under and subject to the terms of the Plan on a frozen basis. In the event that
a Participant’s employment is transferred from an Employer or Controlled Group
Member to A.T. Kearney, Inc. after January 1, 2005, such a Participant’s
Individual Account shall also continue to be maintained under and subject to the
terms of the Plan on a frozen basis.

ARTICLE 12

TOP-HEAVY PROVISIONS

12.1 Top-Heavy Provisions. Regardless of any contrary Plan provisions, if this
Plan, when combined with all other plans, requires aggregation pursuant to Code
Section 416(b) and is deemed to be Top-Heavy as of the last day of any preceding
year (the “Determination Date”), then the following conditions shall become
operative with respect to such Plan Year and a future Plan Years.

12.2 Minimum Allocations. In the event that the aggregate of all Elective
Contributions to all Non-Key Employees allocated to their individual Account do
not exceed three percent (3%) of Compensation then the following rules shall
apply.

(a) The Employer shall contribute to the Plan out of current or accumulated
profits an amount necessary to provide a minimum contribution of at least three
percent (3%) of Compensation to such Non-Key Employees (reduced as permitted by
Code Section 416 or the Treasury Regulations promulgated thereunder), made for
such Non-Key Employees and by contributions and forfeitures, if any, allocated
to such Non-Key Employees in any other defined contribution plan included with
this Plan in an Aggregation Group. In no event, however, shall the allocation of
Elective Contributions to Non-Key Employees be greater than the allocation of
Elective Contributions to the Individual Account for any Key Employee. Any
special contribution or reallocation as herein provided shall be made to the
Elective Contributions Account on the basis of the ratio that the non-Key
Employee’s Compensation bears to the total Compensation of all Non-Key
Employees.

(b) In the event the Employer shall also maintain a defined benefit plan and
such defined benefit plan provides the minimum accrued benefit determined
pursuant to Code Section 416(c)(1), then the adjustment provided in
Section 12.2(a) above shall not be required.

 

77



--------------------------------------------------------------------------------

(c) Effective for Limitation Years beginning prior to January 1, 2000, if
Section 12.2(a) or (b) is applicable, then the multiplier of 1.25 in Sections
5.8(a)(i) and 5.8(b)(ii) (Limitation of Multiple Plan Participants) shall be
reduced to 1.0 unless:

(i) all plans required to be aggregated and any other plans which may be
permissively aggregated pursuant to Code Section 416(g) are ninety percent
(90%) or less Top-Heavy, and

(ii) the minimum accrued benefit referenced in Code Section 416(c)(1) is
modified by Code Section 416(h)(2)(A)(ii)(I) or the minimum contribution is
increased from three percent (3%) to four percent (4%).

(d) With respect to the operation of these Top-Heavy provisions, there shall be
no requirement that the entire defined benefit minimum benefit and the defined
contribution minimum contribution be provided. To the extent that there shall be
a defined benefit accrued benefit, it shall be controlling. To the extent that
there shall be an Employer Contribution to a Defined Contribution Plan, then
there shall be a determination as to whether the defined contribution is
comparable to the difference between the defined benefit minimum benefit and the
minimum defined benefit accrued benefit required pursuant to Code Section 416.
In the event that the defined contribution amount shall not be comparable, then
the difference shall be provided in the Defined Benefit Plan unless the next
sentence shall apply. Notwithstanding the above, if there shall be a
contribution to the Defined Contribution Plan of at least five percent (5%) of
compensation to Non-Key Employees, it shall be conclusively presumed that the
minimum benefit requirements of Top-Heavy Plans have been met.

(e) For purposes of determining whether a defined benefit plan is Top-Heavy,
calculations shall be based upon actuarial assumptions stipulated in such Plan
for this purpose. If no such assumptions are provided, the calculation shall be
based upon the 1984 Unisex Pension Mortality Tables at five percent
(5%) interest with such determination being made on the Valuation Date which
occurs within the Plan Year.

(f) For purposes of determining minimum contributions to a Defined Contribution
Plan and minimum accrued benefits to a Defined Benefit Plan compensation shall
have the same meaning as it is used in Code Section 415.

(g) Effective for Plan Years beginning on or after January 1, 2002, the present
value of accrued benefits and the aggregate accounts of an Employee as of the
Determination Date shall be increased by the distributions made with respect to
the Employee under the Plan and any plan of an Aggregation Group during the
1-year period ending on the Determination Date. The preceding sentence shall
also apply to distributions under a terminated plan which, had it not been
terminated, would have been included in an Aggregation Group. In the case of a
distribution made for a reason other than separation from service, death, or
disability, this provision shall be applied by substituting 5-year period for
1-year period.

(h) Effective for Plan Years beginning on or after January 1, 2002, the accrued
benefits and aggregate accounts of any individual who has not performed services
for the Employer during the 1-year period ending on the Determination Date shall
not be taken into account under this Article 12.

 

78



--------------------------------------------------------------------------------

ARTICLE 13

QUALIFIED DOMESTIC RELATIONS ORDERS

13.1 Determination of Qualified Domestic Relations Orders. The Plan
Administrator shall establish a written procedure to determine the qualified
status of domestic relations orders and to comply with orders so determined to
be Qualified Domestic Relations Orders.

13.2 Accounting and Allocations. Upon receipt of a Qualified Domestic Relations
Order the Plan Administrator shall establish a separate account which shall be
the QDRO Account. Such account shall be invested in accordance with the
investment policy developed by the Investment Committee pursuant to Section 9.9
(Duties and Authorities of the Investment Committee) and shall share in
Adjustments pursuant to Section 5.3 (Allocation of Adjustment) hereof in the
same manner as Participant’s Individual Accounts.

13.3 Distribution. An Alternate Payee for whose account the QDRO Account is
maintained shall be treated as a Beneficiary for all purposes under the Plan and
shall have no right to make withdrawals or loans from the Plan. Notwithstanding
any provision of Article 6 (Vesting and Distributions) distribution shall be
made in accordance with the terms of the Qualified Domestic Relations Order.

ARTICLE 14

MILITARY LEAVES OF ABSENCE

The provisions of this Article 14 are effective December 12, 1994.

14.1 Military Leave of Absence. So long as The Uniformed Services Employment and
Reemployment Rights Act of 1994 (“USERRA”) or any similar law shall remain in
force, providing for reemployment rights for all persons in military service, as
therein defined, an Employee who leaves the employment of an Employer for
military service in the Armed Forces of the United States, as defined in USERRA
from time to time in force, shall, for all purposes of this Plan, be considered
as having been in the employment of an Employer, with the time of his or her
service in the military credited to his or her Service; provided that upon such
Employee being discharged from the military service of the United States he or
she applies for re-employment with an Employer and takes all other necessary
action to be entitled to, and to be otherwise eligible for, reemployment rights,
as provided by USERRA, or any similar law from time to time in force.

14.2 Elective Contributions. Any Participant who is reemployed while entitled to
veterans’ reemployment rights under USERRA and who has either (i) suspended his
or her contributions during military service, or (ii) made less than the maximum
amount of contributions permitted by Section 4.2 during his or her period of
military service, shall be permitted to make the contributions described in
Section 4.2 to the Plan with respect to the period of his or her military
service during the period which begins on the Participant’s date of reemployment
with an Employer and ends upon the earlier of:

 

79



--------------------------------------------------------------------------------

(a) the period equal to three times the Participant’s period of military
service; and

(b) five years.

The maximum amount of contributions which the Participant can make during this
period shall be the maximum amount of contributions that he or she would have
been permitted to make to the Plan during the period of military service if the
individual had continued to be employed by an Employer during such period and
received Compensation during such period equal to the Compensation the
Participant would have received during the period of military service had the
Participant worked for an Employer during such period. If the Compensation the
Participant would have received during the period was not reasonably certain,
the Participant’s average Compensation from an Employer during the 12 month
period immediately preceding the period of military service shall be deemed to
be such Compensation.

14.3 Matching Contributions. If the Employer makes a matching contribution under
Section 4.1(b) during a period when a Participant was on military leave of
absence and if the Participant later returns to employment and makes the
contributions described in Section 4.2 for this period, the Employer shall make
such matching contributions on behalf of the Participant as would have been made
had the Participant’s contributions actually been made during the period of his
or her military service.

14.4 Treatment of Contributions Contributions under this Article 14 will be
taken into account for purposes of the limitations of Sections 402(g) or 415 in
the year to which the contributions relate, not the year in which the
contributions are made. In addition, such contributions will not cause the Plan
to be treated as failing to meet the requirements of Code Sections 401(a)(4),
401(k)(3), 401(m), 410(b) or 416.

Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Code Section 414(u). Loan repayments will be
suspended under this Plan during a period of qualified military service as
permitted under Code Section 414(u)(4).

ARTICLE 15

ESOP PROVISIONS

15.1 The EDS Stock Fund. The provisions of this Article 15 are effective May 31,
2002. The assets of the EDS Stock Fund shall be invested primarily in Employer
Stock. It is intended that the EDS Stock Fund constitute an “employee stock
ownership plan” within the meaning of Code Section 4975(e)(7) and Treasury
regulation Section 54.4975-11.

 

80



--------------------------------------------------------------------------------

15.2 Distribution Requirements.

(a) Timing. The provisions of Section 6.5 of the Plan, as revised effective
May 31, 2002, shall continue to apply to all amounts invested in the EDS Stock
Fund so that a Participant may elect to receive a lump sum distribution of all
shares of Employer Stock allocated to his or her Individual Account through an
investment in the EDS Stock Fund, commencing as soon as administratively
practicable following the Participant’s termination of employment with the
Employer of any reason.

(b) Form. The provisions of Section 6.13 of the Plan shall continue to apply to
all amounts invested in the EDS Stock Fund so that a Participant may elect to
receive a distribution of all or any portion of the shares of Employer Stock
allocated to his or her Individual Account, as of the date distribution is made,
through an investment to the EDS Stock Fund in whole shares of Employer Stock,
with cash being paid for any fractional share of Employer Stock.

15.3 Voting Requirements. The provisions of Section 9.17 of the Plan shall
continue to apply to all amounts invested in the EDS Stock Fund so that
Participants may direct the Trustee with respect to the voting and tendering of
all shares of Employer Stock allocated to his or her Individual Account through
an investment in the EDS Stock Fund. The Trustee or an independent Fiduciary, if
appointed and then acting, shall likewise continue to vote all shares of
Employer Stock in the EDS Stock Fund with respect to which a Participant does
not have the right to direct the voting (including any shares of Employer Stock
that have not been allocated to a Participant’s Individual Account) or for which
a Participant has the right to direct the voting but fails to give a direction.

15.4 Diversification Requirements. Notwithstanding the restriction set forth in
the second sentence of Section 8.2(b), if and to the extent applicable, a
Qualified Participant may direct the Trustee as to the investment of 100% of the
value of the Participant’s Employer Matching Contribution Account that is
invested in the EDS Stock Fund (the “Eligible Accrued Benefit”) at any time
during the period commencing on the first day of the first Plan Year after the
Participant becomes a Qualified Participant and ending on the ninetieth
(90th) day following the end of the Participant’s Qualified Election Period. A
Qualified Participant’s election pursuant to this Section 15.4 shall direct the
investment of the portion of his Eligible Accrued Benefit covered by the
election among the other Investment Funds meeting the requirements of Code
Section 401(a)(28) and the regulations thereunder that are available under
Section 8.2 of the Plan from time to time. Such an investment election shall be
made in accordance with the provisions of Sections 8.2(a) and 8.3.

For purposes of this Section 15.4, the following definitions apply:

(i) “Qualified Participant” means a Participant who has attained age 55 and who
has completed at least 10 years of participation in this Plan. A “year of
participation” means a Plan Year in which the Participant was eligible for an
allocation of Employer contributions, irrespective of whether the Employer
actually contributed to the Plan for that Plan Year.

 

81



--------------------------------------------------------------------------------

(ii) “Qualified Election Period” means the 6-Plan Year period beginning with the
Plan Year in which the Participant first becomes a Qualified Participant.

15.5 Dividends.

(a) Allocation. Any dividend declared on shares of Employer Stock held in the
EDS Stock Fund shall be allocated among the Individual Accounts of all
Participants that are invested in the EDS Stock Fund on the ex-dividend date of
such dividend in proportion to the respective Individual Account balances
invested in the EDS Stock Fund on such ex-dividend date. All dividends covered
by this Section 15.5(a) shall be 100% vested and nonforfeitable at all times
regardless of whether such dividends are paid to the Participant or invested in
the EDS Stock Fund as provided in Section 15.5(b).

(b) Election. A Participant, in accordance with the policies and procedures then
established by the Plan Administrator (which policies and procedures shall not
conflict with the requirements of IRS Notice 2002-2 and any subsequent IRS
guidance covering Code Section 404(k)), may elect at any time during a Plan Year
to either (i) receive in cash the entire amount of the dividend allocated to his
or her Individual Account under Section 15.5(a) or (ii) have the Trustee invest
the entire amount of such dividend in the EDS Stock Fund. Once made, the
election in the immediately preceding sentence shall apply to all dividends
described in Section 15.5(a) until the Participant changes such election. In the
absence of an election by a Participant, the Participant shall be deemed to have
elected (ii) above. A Participant’s election (or deemed election) under this
paragraph becomes irrevocable with respect to a dividend described in
Section 15.5(a) on the ex-dividend date of such dividend.

In the event that any Participant makes an election under (i) of the immediately
preceding paragraph, the Trustee will pay each dividend allocated to the
Participant’s Individual Account under Section 15.5(a) to the electing
Participant within ninety (90) days following the close of the Plan Year in
which such dividend is received by the Trustee.

Notwithstanding anything herein to the contrary, if there is a change in this
Section 15.5(b) or the policies and procedures established by the Plan
Administrator for making elections under this Section 15.5(b), a Participant may
make an election in accordance with such change at any time prior to the
ex-dividend of the first dividend subject to such change.

ARTICLE 16

MISCELLANEOUS

16.1 Governing Law. The Plan shall be construed, regulated and administered
according to the laws of the State of Texas except in those areas preempted by
the laws of the United States of America.

 

82



--------------------------------------------------------------------------------

16.2 Administration Expenses, Costs or Fees. Any and all expenses, costs or fees
of administering the Trust and the Plan may be paid either by the Employer or
from the Trust. Such expenses, costs or fees include, but are not limited to,
those expenses, costs or fees relating to: reimbursement of the reasonable and
necessary expenses of the members of the Investment and Benefits Administration
Committees described in Section 9.4 hereof, certain professional, clerical and
other administrative personnel and third party benefits administration service
providers as may reasonably be required for the purpose of fulfilling the duties
and responsibilities assigned to them under Section 9.5 hereof, and the
employment of any advisors such as accountants, counsel, and any other advisors
that are deemed necessary and advisable in connection with the administration
and operation of the Plan as provided under Section 9.13 hereof. However, the
Plan Administrator, in its sole discretion, may assess a reasonable
administration fee against those participants who have separated for reasons
other than retirement, death, Disability, or transfer to another Controlled
Group Member.

16.3 Participant’s Rights, Acquittance. No Participant in the Plan shall acquire
any right to be retained in the Employer’s employ by virtue of the Plan, nor,
upon his dismissal, or upon his voluntary termination of employment, shall he
have any right or interest in and to the Trust other than as specifically
provided herein. The Employer shall not be liable for the payment of any benefit
provided for herein; all benefits hereunder shall be payable only from the
Trust.

16.4 Spendthrift Clause. To the extent permitted by law, none of the benefits,
payments, proceeds, or distributions under this Plan shall be subject to the
claim of any creditor of the Participant, or to the claim of any creditor of any
Beneficiary hereunder, or to any legal process by any creditor of such
Participant or of any such Beneficiary. Except for a Qualified Domestic
Relations Order a Participant shall not have any right to alienate, commute,
anticipate, or assign any of the benefits, payments, proceeds or distributions
under this Plan.

16.5 Merger, Consolidation or Transfer. In the event of the merger or
consolidation of the Plan with another plan or transfer of assets or liabilities
from the Plan to or from another Qualified Plan, each Participant shall not, as
a result of such event, be entitled on the day following such merger,
consolidation or transfer under the termination of Plan provisions to a lesser
benefit than the benefit he was entitled to on the date prior to the merger,
consolidation or transfer if the Plan had then terminated. Mergers,
consolidations and transfers of assets or liabilities are listed on Appendix F.
The Plan will not transfer to another Qualified Plan any amounts that are
subject to the distribution limitations of Treasury regulation section
1.401(k)-1(d) (including any Qualified Nonelective Contributions or Qualified
Matching Contributions) unless the Plan Administrator reasonably concludes that
the transferee Qualified Plan maintains the distribution limitations.

16.6 Counterparts. The Plan and the Trust Agreement may be executed in any
number of counterparts, each of which shall constitute but one and the same
instrument and may be sufficiently evidenced by any one counterpart.

 

83



--------------------------------------------------------------------------------

ADOPTION OF THE PLAN

Notwithstanding anything to the contrary herein, this Plan is created and
maintained under the condition that it is approved and qualified by the Service
under Section 401(a) of the Code and that the Trust hereunder is exempt under
Section 501(a) of the Internal Revenue Code, or under any comparable sections of
any future legislation which amends, supplements or supersedes such sections.

IN WITNESS WHEREOF, the Company has executed this EDS 401(k) Plan this 20th day
of December, 2002.

 

ELECTRONIC DATA SYSTEMS CORPORATION By:  

 

  Michael E. Paolucci, Managing Director,   Global Compensation and Benefits

 

84



--------------------------------------------------------------------------------

Appendix A

To the EDS 401(k) Plan

Past Service Credit for Certain In-Sourced Employees

In accordance with Plan Section 3.3(g) and as reported by EDS’ Vice President,
Global Compensation and Benefits to EDS’ Benefits Oversight Committee,
individuals who became Employees on the effective date set forth below and who
immediately prior to such effective date were actively employed by the former
employer set forth below shall receive one year of Service for each year
employed with and as reported by such former employer.

 

Former Employer

 

Effective Date

Decision One   March 1, 2004 MCI WorldCom – Xerox Account   July 1, 2004 MCI
WorldCom – Chevron Account   February 1, 2005 United Government Solutions   July
30, 2005 MCI WorldCom – Continental Account   August 1, 2005

 

A-1



--------------------------------------------------------------------------------

Appendix B

To the EDS 401(k) Plan

Equalization Bonuses

This Appendix B forms part of the EDS 401(k) Plan (the “Plan”). Terms used in
this Appendix B shall have the meaning provided in the Plan, unless the context
clearly dictates otherwise. The provisions of this Appendix B shall apply with
respect to Participants who are paid Equalization Bonuses, as defined herein,
and sets forth provisions regarding the ability of such Participants to enter
into a Salary Reduction Agreement with respect to such Equalization Bonuses.

Effective July 1, 1997 and prior to January 1, 2001:

 

I. Bell South

 

  A. Eligibility: The provisions of this Section I shall apply with respect to
all Participants who were formerly employed by Bell South and who were paid an
Equalization Bonus, as defined in Section I(B) of this Appendix B (the “Bell
South Participants”).

 

  B. Equalization Bonus: A bonus equal to ten percent (10%) of the Bell South
Participant’s salary as of December 1, 1997, payable in two equal parts, the
first part payable on January 1, 1998, and the second part payable on January 1,
1999. Each part shall be payable only with respect to Bell South Participants
employed by an Employer on January 1, 1998, or January 1, 1999, respectively.

 

  C. Salary Reduction Election: A Bell South Participant may enter into a Salary
Reduction Agreement and elect to defer from one percent (1%) to one hundred
percent (100%), in whole percentages, of any Equalization Bonus. The Bell South
Participant must make one election, prior to January 1, 1998. Such election
shall control with respect to both parts of the Equalization Bonus and is not
subject to amendment. The Salary Reduction Agreement entered into pursuant to
this Appendix B by such Bell South Participant shall otherwise be subject to the
provisions of the Plan and the procedures then established by the Plan
Administrator.

 

II. Sumitomo Bank of California

 

  A. Eligibility: The provisions of this Section II shall apply with respect to
all Participants who were formerly employed by Sumitomo Bank of California and
who were paid an Equalization Bonus, as defined in Section II(B) of this
Appendix B (the “Sumitomo Participants”).

 

B-1



--------------------------------------------------------------------------------

  B. Equalization Bonus: Bonuses determined in December 1997 and payable in
January 1999 to Sumitomo Participants employed by an Employer on December 31,
1998.

 

  C. Salary Reduction Election: A Sumitomo Participant may enter into a Salary
Reduction Agreement and elect to defer from one percent (1%) to one hundred
percent (100%), in whole percentages, of any Equalization Bonus. The Sumitomo
Participant must make this election prior to January 1, 1999. The Salary
Reduction Agreement entered into pursuant to this Appendix B by such Sumitomo
Participant shall otherwise be subject to the provisions of the Plan and the
procedures then established by the Plan Administrator.

Effective January 1, 2001:

 

III. Bell South – Subsequent Transition

 

  A. Eligibility: The provisions of this Section III shall apply with respect to
all Participants who were formerly employed by Bell South and who were paid an
Equalization Bonus, as defined in Section III(B) of this Appendix B (the “Bell
South Participants”).

 

  B. Equalization Bonus: An aggregate amount, payable in two equal parts, the
first part payable on March 31, 2001, and the second part payable on March 31,
2002. Each part shall be payable only with respect to Bell South Participants
employed by an Employer on January 31, 2001, or January 31, 2002, respectively.

 

  C. Salary Reduction Election: A Bell South Participant may enter into a Salary
Reduction Agreement and elect to defer from one percent (1%) to one hundred
percent (100%), in whole percentages, of his or her respective share of any
Equalization Bonus. The Bell South Participant must make one election, prior to
March 31, 2001. Such election shall control with respect to both parts of the
Equalization Bonus and is not subject to amendment. The Salary Reduction
Agreement entered into pursuant to this Section III of Appendix B by such Bell
South Participant shall otherwise be subject to the provisions of the Plan and
the procedures then established by the Plan Administrator.

 

B-2



--------------------------------------------------------------------------------

Appendix C

To the EDS 401(k) Plan

Benefits, Rights, and Features

 

A. Distribution Options

 

COMPANY

  

BRF

1.      PSS (Petroleum Software Systems)

   Life Annuity with 20 year certain period

2.      Xerox (Canada)

   Joint and Survivor Annuity, 66.7%, 75%, 100%, Period Certain Options (5, 10,
15, 20) Cash Refund

3.      FCI

   Joint Survivor Annuity, 66 2/3%, 100%, Cash Refund Annuity

4.      Constitution State Credit Union

   Joint and Survivor Annuity, 75%, 100%

5.      XBS (Xerox)

   Joint and Survivor Annuity, 66.7%, 75%, 100%, Period Certain Options (5, 10,
15, 20) Cash Refund

6.      Genicom

   Installment Payments up to 15 years or life expectancy

7.      Centura

   Installment Payments from 5-15 year period

8.      NHIC California

   Periodic Payment Options

9.      Sherpa

   Monthly Income Options

10.    Digital (Decnet)

   Periodic Installments

11.    Value Health Management

   Distribution Options

12.    LTV Steel Payroll

   Period Payment Options

13.    USData

   Combination Cash/Rollover Distribution

14.    Russell Stover

   Installment Options

15.    Sterling Diagnostic Imaging

   Period Payment Options

16.    Sverdrup Civil

   Installment Options

17.    Ventritex (St. Jude)

   Installment Option

18.    NHIC New England

   Installment Option

19.    Fairchild Fasteners

   Installment Options

20.    Wellmark

   Period Certain Annuities

 

C-1



--------------------------------------------------------------------------------

21.    Wyse Technology

   Installment and Annuity Options

22.    Sumitomo Bank

   Installment Option

23.    USData Corporation

   Combination Cash and Rollover

24.    Global Supply Group (GSG)

   Annuity Option

25.    World Computer

   Joint and Survivor Annuity, 75%, 100%

26.    Digital Equipment Corporation

   Fixed period installments

27.    Blue Shield – Chico

   Installments to Life Expectancy

28.    Telectronics (St. Jude)

   Installment Payments

29.    Horace Small Apparel

   Annuity and Period Certain Options

30.    Chemcentral

   Installment and Annuity Options

31.    LTV Steel-Benefits

   Periodic Payment and Termination Withdrawal Options

32.    Vantive

   Combined Distribution Option, Installment Options

33.    National Health Insurance Co.

   Annuity Options

34.    Seymour Housewares (HPII)

   Compensation Cash and Rollover Distribution

35.    Turner Company

   Annuity Options

36.    Wall Data (Add-On)

   Combination Cash and Rollover

 

B. Discretionary Withdrawals

Certain employees who had certain assets transferred to the Plan from another
plan maintained by one of the companies listed below may withdraw those assets
from the Accounts listed below:

 

Company

 

Accounts

Energy Management

London Fog

FCI

Storagetek

Toshiba

Cunard Line Ltd.

Total Petroleum/Gemini

Earthgrains Co.

Value Health Management

USData

Intergraph

BellSouth

 

R-Prior Plan Rollover

 

C-2



--------------------------------------------------------------------------------

Bethlehem Steel

Global Supply Group (GSG)

Mitsubishi

Fairchild Fasteners

J. Crew Group Inc.

Franklin Covey Co.

  

ICI Films

Sterling Diagnostic Imaging

NHIC New England

Blue Shield (Add-on)

LTV Steel-Benefits

LTV Steel Payroll

Seymour Housewares (HPII)

  

D- Prior Plan ER Match

Allison Engine

Cytec Industries

Rolls-Royce Energy Systems

  

R-Prior Plan Rollover

D- Prior Plan ER Match

Dow Chemical   

1-Prior Plan ER Contribution

 

--------------------------------------------------------------------------------

* Source Codes

  D Prior Plan Employer Match

  R Prior Plan Rollover

  1 Prior Plan Employer Contribution

 

C. Employers Maintaining Plans subject to Code Section 417 from which Assets
were Transferred to this Plan

 

  1. Huntsman

  2. Mitsubishi

  3. Constitution State Credit Union

  4. Banc One Baton Rouge/New Orleans

 

C-3



--------------------------------------------------------------------------------

Appendix D

To the EDS 401(k) Plan

Vesting Provisions

This Appendix D forms part of the EDS 401(k) Plan (the “Plan”), as amended and
restated effective January 1, 2003, and sets forth vesting rules in addition to
those set forth in Article 6 applicable as provided herein.

 

I. MCI Transitioned Employees: A Participant who is employed by the Company on
date of the closing of the agreement between the Company and MCIWorldcom on
January 1, 2000 (the “Transfer Date”) and who transfers employment from the
Company to MCI on or after the Transfer Date but prior to the first anniversary
of the Transfer Date shall be one hundred percent (100%) vested in his or her
Individual Account

 

II. UGS Plan Participants: Any UGS Plan Participant who was 100% vested in his
UGS Plan matching contribution account on December 31, 2002 shall be 100% vested
in his Employer Matching Contribution Account and Choice Allocation Account
under this Plan. Further, for purposes of the vesting schedule set forth in
Section 6.4, any UGS Plan Participant who was a former participant in the
Engineering Animation, Inc. Retirement Plan and who had a 20% vested interest in
his UGS Plan matching contribution account on December 31, 2002 shall have such
vested interest increased to 40%. In addition, that portion of a UGS Plan
Participant’s matching contribution account that is attributable to matching
contributions that were transferred to the UGS Plan from the Structural Dynamics
Research Corporation Tax Deferred Capital Accumulation Plan shall be 100% vested
after three (3) full years of Credited Service.

 

III. Structural Dynamics Research Corporation: Any Employee who becomes a
Participant after January 1, 2003 and who notifies the Plan Administrator that
he or she was previously employed by Structural Dynamics Research Corporation
shall be credited with Service for purposes of the vesting schedules set forth
in Section 6.4 for such employment as reflected in the records of Structural
Dynamics Research Corporation.

 

D-1



--------------------------------------------------------------------------------

Appendix E

To the EDS 401(k) Plan

Participating Employees

This Appendix E forms part of the EDS 401(k) Plan (the “Plan”) as amended and
restated effective January 1, 2003, and sets forth all Employers who have
adopted the Plan pursuant to Section 11.1 of the Plan and the effective date of
such Employer’s participation.

 

Employer

  

Effective Date of Participation

Electronic Data Systems Corporation    July 1, 1983
National Heritage Insurance Company    July 1, 1983
Wendover Financial Services Corporation    June 1, 1997 EDS Information
Services, LLC    January 1, 2001 SOLCORP    October 1, 2005 eBreviate, Inc.   
January 20, 2000 – December 31, 2002 EDS Resource Management Corporation   
January 1, 2001 – December 31, 2003 EDS Properties Corporation    January 1,
2001 – December 31, 2003 EDS Technologies Services L.P.    January 1, 2001 –
December 31, 2003 Trans Alliance LP    February 1, 2001 – December 31, 2001 A.T.
Kearney, Inc.    January 1, 2003 – December 31, 2004 Unigraphics Solutions, Inc.
   January 1, 2003 – May 27, 2004

 

E-1



--------------------------------------------------------------------------------

Appendix F

To the EDS 401(k) Plan

Plan to Plan Transfers

This Appendix F forms part of the EDS 401(k) Plan (the “Plan”) as amended and
restated effective January 1, 2003, and sets forth all merges and transfers of
Plan assets made in accordance with Section 16.5 of the Plan.

1999

Centrobe (formerly Neodata Services, Inc.)

Sequent Computer Systems

Maxtor Corporation

Mitsubishi Electric U.S. Companies

National Association of Securities Dealers, Inc. (NASD)

Equifax Inc.

Turner Company

Banc One Corporation

2000

Express Scripts

MCI WorldCom

W. H.Smith Inc.

Compaq Computer Corporation

GMAC

Lechters, Inc.

Sun Microsystems

J. Crew Group, Inc.

UGS (Original name was Unigraphics Solutions, Inc.)

2001

adidas AMERICA, Inc.

The Dow Chemical Company

BellSouth

Primedia

Aspect Communications Corporation

The Weyerhaeuser Company

Huntsman Corporation

DecisionOne Corporation.

The Sabre Group

Franklin Covey Co.

Rolls-Royce Energy Systems Inc.

Canadian Imperial Bank of Commerce (CIBC)

Adolph Coors Company

SKF USA Inc.

QSP Distribution Services, Inc.

UGS

2003

A.T. Kearney, Inc. Profit Sharing and

401(k) Retirement Plan

Unigraphics Solutions, Inc. 401(k) Plan

2004

Wendover Funding, Inc. Savings Plus Plan

2005

Four separate transfers of Plan assets to the A.T. Kearney, Inc. 401(k) and
Profit Sharing Retirement Plan

 

F-1



--------------------------------------------------------------------------------

Appendix G

To the EDS 401(k) Plan

Past Service Credit Exclusions

In accordance with the authority granted under Plan Section 3.4(d) of the Plan,
EDS’ Executive Vice President, Human Resources has determined that past Service
under the Plan should not be granted to those individuals who were employed by
the former employer set forth below and who became Employees on the effective
date set forth below as a result of a facilities management contract or
outsourcing agreement between an Employer and a Customer or as a result of a
stock purchase, asset purchase or other acquisition.

 

Former Employer

 

Effective Date

 

G-1